S POYRY

ENVIROMENTAL AND
SOCIAL IMPACT
ASSESSMENT (ESIA)

® paRACEL

EUCALYPTUS PLANTATION

Departments of Concepcién and Amambay — Paraguay

Péyry Tecnologia Ltda.

Av. Alfredo Egidio de Souza Aranha, 100
Bloco B - 5° Andar

04726-170 - Sao Paulo-SP

Tel. (11) 3472 6955

Fax (11) 3472 6980

E-mail: contato.

br@poyry.com

www.poyry.com.br

Date 31.07.2021

Reference N. 109002841-001-0000-E-1500

Page 1

VOLUME III —- IMPACT IDENTIFICATION AND ANALYSIS

Content

Annexes

Distribution
PARACEL
POYRY

7
8

IMPACT IDENTIFICATION AND ANALYSIS
INTEGRATED ANALYSIS
IMPACTS (CUMMULATIVE IMPACT ANALYSIS)

OF ENVIRONMENTAL

Orig. 31/07/21 — hbo

31/07/21 — bw

31/07/21 — htw

31/07/21 — hiw

For information

Rev. Date/Author

Date/Verified

Date/Aproved

Date/Authorized

Observacion

a 20/08/21 — hbo

20/08/21 — bwv

20/08/21 — htw

20/08/21 — hfw

For information

b 13/10/21 — hbo

13/10/21 — bwv

13/10/21 — hfw

13/10/21 — hfw

For information

S POYRY 10900284 1-001-0000-E-1500

2

SUMMARY

7 IMPACT IDENTIFICATION AND ANALYSIS
7.1. Impact Assessment Methodology .................

TAA Identification of impact-generating activities

TAQ Methodology for environmental impacts assessment
713 Identification of environmental impac'

TAA Environmental Impact Assessment ....

Qualitative Assessment..
Quantitative Assessment
TAS Evaluation Summary Table:
7.2 Mitigation, Compensation and Enhancement
8 INTEGRATED ANALYSIS OF ENVIRONMENTAL IMPACTS (CUMMULATIVE

IMPACT ANALYSIS) .....cscccssssessssesesessesesnesesessscsesesnesesesnsuesesssnesesesnsussssseuesesssnsusseaseneness 191
S POYRY 10900284 1-001-0000-E-1500

3

FIGURE LIST

Figure | — Mill production line curve. ..
Figure 2 — Evolution of GHG emission (total tCO2eq/year
Figure 3 — Estimated Monthly Rainfall: Historic (2000s), 2030s, and 2050s.
Figure 4— Estimated Monthly Average Temperature: Historic (2000s), 2030s and 2050s
Figure 5 — Potential Climate Risk by 2030
Figure 6 — Picture Registry of Economic Activitie
Figure 7 — Picture Record of Economic Activities
Figure 8 — Preliminary Land Use and Land Cover analysis by Paracel .
Figure 9 — Map of key areas for biodiversity conservation in relation to PARACEL

properties. Produced with data from KBA (2020), DGEEC (2012) .......ccececcessseseseeeeeeeeeeeesesees 81

@)

mitigation measures..

Range of Temperatures

POYRY 10900284 1-001-0000-E-1500

4

TABLE LIST

le 2 — Basic procedure for the as

le 3— Values for each attribute of impact characterization .
le 4 — Environmental components subject to impact
le 5 — Check list of identified impacts
le 6 — Forestry component GHG emissions........
le 7 — Carbon retention and CO2 removal by fore: plantation
le 8 — Potential Change in Number of Days within Eucalyptus Optimal and Maximum

le 9 — Potential Climate Risk by 2050
le 10 —- Water consumption by eucalyptus
iH — Usage of recorded species in different fishing practice:
2- Criterion | CH-qualifying features.
3 - Criterion 2 CH-qualifying features.
4—Justifications for Critical Habitat Screening R

ties combined)
le 16 — Paracel criteria for establishing conservation vs planted are:
le 17 — Quantitative analysis of the impact assessment
le 18 — Planning Phase Impacts .
le 19 — Planning Phase Impacts (cont.
le 20 — Planning Phase Impacts (cont.
le 21 — Implantation/Operation Phase Impacts.......
le 22 — Implantation/Operation Phase Impact: (cont.)
je 23 — Implantation/Operation Phase Impacts (cont.)
je 24 — Implantation/Operation Phase Impacts (cont.)
je 25 — Implantation/Operation Phase Impacts (cont.)
je 26 — Implantation/Operation Phase Impacts (cont.)
le 27 — Implantation/Operation Phase Impacts (cont.)
je 28 — Implantation/Operation Phase Impacts (cont.)
je 29 — Implantation/Operation Phase Impacts (cont.)
je 30 — Implantation/Operation Phase Impacts (cont.)
je 31 — Implantation/Operation Phase Impacts (cont.)
le 32 — Implantation/Operation Phase Impacts (cont.)
je 33 — Implantation/Operation Phase Impacts (cont.)
je 34 — Implantation/Operation Phase Impacts (cont.)
je 35 — Implantation/Operation Phase Impacts (cont.)
je 36 — Implantation/Operation Phase Impacts (cont.)
je 37 — Implantation/Operation Phase Impacts (cont.)
je 38 — Implantation/Operation Phase Impacts (cont.)
je 39 — Implantation/Operation Phase Impacts (cont.)
le 40 — Implantation/Operation Phase Impacts (cont.)
le 41 — Implantation/Operation Phase Impacts (cont.)
le 42 — Implantation/Operation Phase Impacts (cont.)
je 43 — Implantation/Operation Phase Impacts (cont.)

S POYRY 10900284 1-001-0000-E-1500

Table 44 — Implantation/Operation Phase Impacts (cont.)
Table 45 — Implantation/Operation Phase Impacts (cont.)
Table 46 — Implantation/Operation Phase Impacts (cont.)
Table 47 — Implantation/Operation Phase Impacts (cont.)
Table 48 — Implantation/Operation Phase Impacts (cont.)
Table 49 — Implantation/Operation Phase Impacts (cont.)
Table 50 — Implantation/Operation Phase Impacts (cont.)
Table 51 — Results of the CH screening for all features identified form the baseline and IBAT
analysis as potentially qualifying under Criterion 1-3...

S POYRY 10900284 1-001-0000-E-1500

7A

6

IMPACT IDENTIFICATION AND ANALYSIS

Impact Assessment Methodology

This document consists of the Environmental and Social Impact Assessment (ESIA) for
the implementation of PARACEL plantation areas, within approximately 190,000 ha of
plantation lands which will be acquired in Concepcién and Amambay Departments, in
Paraguay.

The planting and harvesting of eucalyptus are an essential activity for the production of
the wood, necessary for the pulp mill with expected production of 1.5 million (M) air
ried tons (ADt) of bleached eucalyptus pulp per year. It should be noted that
PARACEL's pulp mill, despite being designed to produce 1,500,000 tons per year, it
will be able to produce up to 1,800,000 tons per year of bleached pulp as a result of a
greater overall efficiency of the plant, as well as higher equipment performance without
the need to increase the constructed area or include new additional equipment.

It is noteworthy mentioning that nursery services is a third party that does not fall within
the scope of this ESIA. However, all third parties will abide by Paracel ESMS which
has a strong sustainable process bases that requires strict standards to all of its own
employees and subcontractors, ensuring the best environmental practices and a safe and
healthy working environment.

The eucalyptus forestry areas can undergo changes resulting from the planting,
harvesting and transportation of wood, both in own and leased farms of PARACEL.
Therefore, it can be said that since there might be changes in the environmental aspects,
this ESIA should be evaluated. According to Article 1 of Law # 294/93:

“Environmental impact, for legal purposes, shall be understood as
any modification of the environment caused by human works or
activities that have as a positive or negative consequence, directly or
indirectly, to affect life in general, biodiversity, the quality or a
significant quantity of natural or environmental resources and their
use, welfare, health, personal safety, habits and customs, cultural
heritage, legitimate livelihoods.”

The methods and criteria used for the evaluation of impacts consist of the analysis of
the impacts derived from the enterprise's actions in each environmental component
(physical, biological and anthropic), being detailed according to the minimum content
established in article 3 from Law 294/93.

Other than that, this document is in line with what established by the Performance
Standards (PS) of the IFC:

— IFC PS 1 on "Evaluation and management of environmental and social risks and
impacts";

— IFC PS 2 on “Labor and working conditions”;

— IFC PS 3 on “Resource Efficiency and Pollution Prevention”;
— IFC PS 4 on “Community Health and Safety”;

— IFC PS 5 on “Land Acquisition and Involuntary Resettlement”;

— IFC PS 6 on “Biodiversity Conservation and Sustainable Management of Living
Natural Resources”;
S POYRY 10900284 1-001-0000-E-1500

7

— IFC PS7 on “Indigenous People”;
— IFC PS 8 on “Cultural Heritage”.

Therefore, the diagnosis of the area of influence provided greater knowledge of the
region, allowing a prognosis related to its future development. Having said this, the
knowledge of the characteristics of the project and the environmental aspects of its area
of influence made it possible to identify and evaluate the possible consequences for the
natural or anthropic environment based on an appropriate methodology. For the analysis
of these consequences, the structure of the document was based on the following items:

— Identification of impact generating activities;

— Methodology for environmental impacts assessment;
— Identification of environmental impacts;

— Environmental impact assessment;

— Evaluation summary tables.

The conclusions obtained in the impact assessment phase allowed us to propose
mitigation measures, when negative impacts are involved, as well as ways maximize
impacts, when positive impacts are involved, thus optimizing the benefits generated by
PARACEL's company.

Identification of impact-generating activities

In order to identify the activities that generate environmental impact, a survey was
carried out of the actions to be carried out in the different stages of the project: planning,
implantation and operation. At each of these stages, due to the actions taken, there may
be changes in the environment, which must be recorded and evaluated.

The main impacts generated from activities (generating factor) identified for each phase
of the forestry process were:

Planning, implantation and operation phase

— Land acquisition;

— Cleaning the land;

— Vegetation removal;

— Opening accesses and roads;

— Water consumption;

— Generation of sanitary sewage;

— Generation of solid waste;

— Vehicle traffic;

— Vehicle maintenance;

— Transport of chemical products;

— Use of agricultural inputs, such as fertilizers, herbicides, fungicides and insecticides;
— Eucalyptus plantation;

— Eucalyptus harvesting;

— Formation of the eucalyptus forest;
— Neweconomic sector;

— Hiring labor force;

— Hiring outsourced services.

S POYRY 10900284 1-001-0000-E-1500

TAQ

8

Methodology for environmental impacts assessment

Currently, there are several methodological lines developed for environmental impact
assessment: spontaneous methodologies (Ad hoc), checklists, interaction matrices,
interaction networks, quantitative methodologies, simulation models, overlay maps,
scenario projection, among others.

POYRY has a multidisciplinary team with extensive experience and has conducted
numerous environmental studies in various segments, and especially in the paper and
pulp sector including eucalyptus forestry. Thus, over the years, through the
accumulation of experience and the increase in the repertoire of technical and scientific
works, POYRY has developed its own methodology for the identification and
evaluation of impacts.

This methodology is based on the development of a checklist (which in turn already
includes interaction matrices), in which the factors generating impacts (activities) and
the aspects leading to impacts on the environmental components are listed in the various
project phases.

The impact assessment methodology was also based on legal provisions such as Law
no. 294/93 and therefore presupposes temporal and spatial scales of impacts. In this
study, the planning, implantation and operation phases were used as the temporal scales,
and for the spatial scales the area directly affected, the area of direct influence and the
area of indirect influence were used. The evaluation was consolidated through
iscussion among the members of the multidisciplinary technical team.

Thus, impacts were evaluated, qualifying them according to their specificities and
indicating their spatial magnitude (qualitative measure) and degree of importance
lepending on how long they remain in the environment. According to these criteria, the
main impacts were characterized by the following attributes:

— The nature: indicates whether the impact has beneficial/positive (P) or
adverse/negative (N) effects;

— The form of incidence: indicates if the impact affects the environmental factor
irect (D) or indirect (1);

— The area of spatial coverage: can be local (L), when the impact spread in the
irectly affected area at plantation lands and/or in the area of direct influence;
regional (R), when the impact is spread in the municipality of Concepcion and/or
preads to the Department of Concepcién and Amambay; or strategic (E), when the
impact is interconnected with local and/or regional development strategies;

on

— The probability of occurrence: whether the impact is a certain event (C) to occur,
or possible (P);

— The moment of occurrence: if the impact occurs after the start of the generating
activities in an immediate way (I) / short term (CP); medium term (MP) and long
term (LP);

- ie temporality or duration: refers to the duration of the impact on the
environment, which can be temporary (T), when it occurs in a determined period,
permanent (P), when it occurs throughout the life of the company, and cyclical (C),
when the effect is manifested in certain intervals of time;

S POYRY 10900284 1-001-0000-E-1500

9

— The degree of reversibility: reversible (R), when the affected environmental factor
tends to return to the original conditions, or partially reversible (PR) and irreversible
(I), when the factor does not return to the original conditions;

— With respect to accumulation: when the impact is established as simple (S),
accumulation Type I (I), accumulation Type II (II), and accumulation Type III (III);

is not characterized by bioaccumulation or biomagnification
s; does not accumulate in time or space; does not induce or
enhance any other impact; does not interact in any way with other
impact(s); and does not increase in past and present actions (European
Commission, 2001);

¢ Type I (1) accumulation: accumulation by bioaccumulation;

e Type II (I) accumulation: accumulation by repetition or overlap,
accumulating in time and/or space;

e Type III (II) accumulation: accumulation by interactivity or synergy.

— The magnitude: refers to the degree of impact on the studied element, which can
be low (B), medium (M) or high (A), depending on the area of spatial coverage
reached;

—  Inrelation to the possibilities of mitigation: possible impact to be mitigated (M),
partially mitigated (PM) and not mitigated (NM)

— Regarding importance: it establishes as small (P), medium (M) or large (G), taking
into account the magnitude and possibilities of mitigation of the environmental
factors affected by the impact. In order to establish a combined rule for the attributes
of magnitude and mitigation for the definition of importance, the following Table
was drawn up

Table 1 — Criteria for environment impact assessment

Importance Criteria
- Low and mitigated magnitude (or low degree of enhancement
for positive impacts)
Small - Low and partially mitigated magnitude (or medium degree of
enhancement for positive impacts)
- Medium magnitude and mitigated (or low degree of
enhancement for positive impacts)
- Low and unmitigated magnitude (or a high degree of
enhancement for positive impacts)
« - Medium and partially mitigated magnitude (or medium degree
Medium wee
of enhancement for positive impacts)
- High and mitigated magnitude (or low degree of enhancement
for positive impacts)
L - Medium and unmitigated magnitude (or high degree of
arge ee
enhancement for positive impacts)

S POYRY 10900284 1-001-0000-E-1500

10

Importance Criteria

- High and partially mitigated magnitude (or medium degree of
enhancement for positive impacts)

- High and unmitigated magnitude (or high degree of
enhancement for positive impacts)

* Except when the impact, despite being small or medium and mitigable, is of extreme environmental and/or social importance.

Source: Péyry, 2018.

Degree of resolution of the measures proposed to reduce or enhance a given impact:
low (B), medium (M) or high (A).

In this methodology, the mitigation measures, in the case of negative impacts, or the
strengthening of positive impacts are already predicted and related, and their degree of
resolution (high, medium or low) is evaluated after implementation.

From the measurement of the impact and the resolution of the proposed measure it was
possible to define the degree of importance of the impact, taking into account the
environmental situation before the implementation of the company.

In the case of positive (beneficial) impacts, measures must be taken to make the most
of the benefits generated; these are the so-called enhancing or compatible measures.

And in the case of impacts that are partially mitigated or not possible to mitigate,
compensatory measures are proposed.

Having said that, the qualitative evaluation of each impact was carried out according to
the Table below, which explains the attributes that were characterized during the
analysis

Table 2 — Basic procedure for the assessment of potential environmental impacts
and their mitigation measures

Potential environmental impact
Impacts that can cause changes in the environment.

Environmental aspect

Elements of a company's activities, products or services that can interact with the
environment, causing or likely to cause environmental impacts, positive or negative.

Potential impact factor

Any form of matter or energy resulting from human activities that directly or indirectly
affect the health, safety, well-being of populations, social, economic activities and
infrastructure, and/or biota.

Technical justification
Impact analysis, with the technical-scientific basis for evaluation.

Characterization of the impact

The characterization of environmental impacts is carried out in accordance with the
environmental legislation in force and is indicated according to the following
specificities and attributes:

S POYRY

10900284 1-001-0000-E-1500

an}

Nature:

Form of incidence:

Area of spatial coverage:
Probability of occurrence:
Time of occurrence:
Timing or duration:
Degree of reversibility:

Accumulation:

Magnitude:
Mitigation possibilities:

Importance:
Potential for enhancement:
Degree of resolution of

positive/beneficial or negative/adverse

direct or indirect

local, regional, strategic

certain, possible

short term, medium term or long term
temporary, permanent or cyclical

reversible, partially reversible or
irreversible

simple, type I accumulation, type II
accumulation and type III accumulation
high, medium or low

mitigated, partially mitigated or
unmitigated

high, medium or small

high, medium or low

low, medium or high

measures:

Mitigation or enhancement measures
Actions that will reduce or minimize negative impacts or enhance positive impacts.

Responsibility for the implementation of the measures
Indicates the person responsible for the implementation of the measures.

Forecast after implementation of measures
Impact analysis after the implementation of measures

The quantitative evaluation of the impacts was carried out through analyses of the
magnitude associated with the area of spatial coverage, probability of occurrence and
duration of the actions and the importance of the impacts on the environmental factors
associated with the action, temporality/duration and degree of reversibility of the action.
Therefore, the greater the impact, the higher the assessment. The assessment uses | to
3 following the methodology of Leopold et. (1971) so that even the least significant
impact is considered in the assessment.

The following Table shows the values of each impact characterization attribute:

Table 3 — Values for each attribute of impact characterization

Spatial coverage area

Local Regional Strategic
1 2 3
Occurrence probability
Possible Certain
1 2
Occurrence moment
Short term Medium term Long term

1 2 3

S POYRY 10900284 1-001-0000-E-1500

12
Timing/Length
Transitory Cyclical Permanent
1 2 3
Reversibility degree
Reversible Irreversible
1 2
Magnitude
Small medium Large
1 2 3
Importance
Low Medium High
1 2 3

Individually, each impact will have a sum corresponding to the criteria presented above.
For positive impacts the values are positive (+), for negative impacts the values are
negative (-) and for positive and negative impacts the values are cancelled.

After this individual stage, the results obtained for all impacts are added up, obtaining
the total sum of the impact assessment.

The total sum of the quantitative impact assessment is compared with the maximum
achievable score (number of impacts x maximum impact score) corresponding to 100%.

The result of the comparison with the maximum score, in %, was assessed according to
the following criteria:

— Up to 50%: enterprise is feasible;

— Between 50 and 80%: the enterprise is feasible with the implementation of new
mitigation measures, which have not been contemplated in the evaluation;

— Between 80 and 100%: enterprise is not feasible.

Identification of environmental impacts

Based on the characterization of the project and based on the environmental diagnosis
in the area of influence, the identification of environmental impacts generated in the
physical, biotic and socioeconomic environments for the different phases of the project
was performed: planning, implantation and operation.

For the identification of impacts, the environmental components studied in the
environmental diagnosis were considered, listed in the following Table:

Table 4 — Environmental components subject to impact

Soil

PHYSICAL

ENVIRONMENT Water

Air

S POYRY 10900284 1-001-0000-E-1500

13

Flora

BIOTIC

ENVIRONMENT Terrestrial Fauna

Aquatic fauna

SOCIO-ECONOMIC

Urban and rural structure

Production and economic structure

Social structure

ENVIRONMENT Road Infrastructure

Public finance

Cultural Heritage

As mentioned, the main mechanism used to identify the impacts was the use of the
Interaction Matrix along with the checklist, which contains the list of the main actions
associated with the phases of the project that can generate environmental impacts.

The

analysis between the impacting actions and their interactions with the

environmental components, for the different phases of the project, allowed through the
Interaction Matrix the identification of environmental impacts, as described in the
methodology.

With

the use of this Matrix it was possible to identify 34 environmental impacts on the

environmental components in the project's areas of influence, as follows:

Planning, implantation and operation

Socio-economic Impact to Land Acquisition and Displacement
Climate Change Long Term Physical Risk Assessment
Climate Change Short Term Risk Assessment

Physical Environment Impact to Air

Physical Environment Impact to Water

Physical Environment Impact from Effluents

Physical Environment Impact from Runoff

Physical Environment Impact to Streams and Morphology
Physical Environment Impact to Soil

Physical Environment Impact to Noise

Biological Environment Impact to Flora

Biological Environment Impact to Fauna

Biological Environment Use of Ecosystem Services

Biological Environment Impacts to Critical, Natural and Modified Habitats
In the

10900284 1-001-0000-E-1500

14

Biological Environment Impacts to Protected and Internationally Recognized
Areas

Biological Environment Fragmentation of the natural landscape

Biological Environment Dust generation and suppression of local vegetation
Biological Environment Noise related disturbance on Fauna

Biological Environment Eutrophication of rivers due to improper fertilization

Biological Environment Indirect impacts of pesticide use (fipronil) on
community bee keeping

Biological Environment Harassment of workers to wild fauna and flora

Biological Environment Spread of invasive species along new roads and fire
breaks

Biological Environment Risk of fire
Socio-economic Impact to Employment
Socio-economic Impact to Indigenous Communities and Livelihoods

Socio-economic Impact to Community health and safety through vector borne
and communicable diseases

Socio-economic Impact to Impact to Community Health, Safety and Security
Socio-economic Impact to Worker Influx Increase

Socio-economic Impact to Labor and Working Conditions

Socio-economic Impact to Human Rights

Socio-economic Impact to Landscape and Visual

Socio-economic Impact to Cultural Heritage

Socio-economic Impact to Community Uses and Dependencies on Ecosystem
Services

Interaction Matrix, the potential impacts identified are distributed by

environmental component. The list of identified impacts, due to project actions, is found
in the following table.
S POYRY

Phases

Table 5 — Check list of i

Component

entified impacts

Activity
(Generating factor)

10900284 1-001-0000-E-1500

Environmental
Aspect

- Increase of land

15

Impact

prices
- (Physical or Impact to Land
Socioeconomic Land Acquisition economic) Acquisition and
Displacement Displacement
and/or isolation of
small properties
2b
4 Climate Change
Ej Formation of the Global warmin: Long Term
a eucalyptus forest s Physical Risk
Assessment
Climate Change
. Climate Change
Formation of the Global warming | Short Term Risk
eucalyptus forest
Assessment
Movement of
vehicles and Dust generation Impact to Air
machines
Availability of
Water consumption superficial and Impact to Water
ground water
Inadequate disposal
of effluent and Effluent generation Impact from
. Effluent
5 sanitary sewage
3
By - Opening accesses
é and roads Forest Management| Impact from
3 Physical - Formation of the Practices Runoff
= eucalyptus forest
:
B Formation of the Bucaly plus sone to d
E| eucalyptus forest plantation in treams anc
appropriate places Morphology

- Use of agricultural
inputs, such as
fertilizers,
herbicides,
fungicides and
insecticides.

- Formation of the

eucalyptus forest

- Inappropriate
disposal of solid
waste
- Loss of soil
nutrients

Impact to Soil

S POYRY 10900284 1-001-0000-E-1500

16

Activity Environmental
(Generating factor) Aspect

Component

Impact

Movement of
Physical vehicles and Noise generation | Impact to Noise
machines

Replacement of

pasture and/or

- Formation of the other plantations

eucalyptus forest areas with

eucalyptus forestry
planted areas

Impact to
Terrestrial and
aquatic flora

- Opening accesses | - Risk of running
and roads over animals Impact to Fauna

- Formation of the - Hunting risk P

eucalyptus forest - Habitat loss
5 Formation of the Ecological balance Use of Ecosystem
Bat eucalyptus forest Services
<
oOo
a
2
& Replacement of Impact to
s _. Formation of the Habitats with Critical, Natural
§ Biotic eucalyptus forest | eucalyptus forestry | and Modified
e planted areas Habitats
fi)

Impact to Legally
Protected and
Internationally

Replacement of
Formation of the Habitats with
eucalyptus forest | eucalyptus forestry

Recognized
planted areas ‘Areas
Replacement of
Formation of the Habitats wit Fragmentation of
eucalyptus the natural
eucalyptus forest
forestry plante: landscape
areas
Replacement of .
Dia . Dust generation
. Habitats witl .
Formation of the and suppression
eucalyptus
eucalyptus forest of local
forestry plante: .
vegetation
areas
Replacement of
. Habitats witl Noise related
Formation of the P
eucalyptus disturbance on
eucalyptus forest
forestry plante: fauna

areas

S POYRY

Component

Activity
(Generating factor)

10900284 1-001-0000-E-1500

Environmental
Aspect

Impact

17

Implantation/Operation

Inadequate use of
fertilizer

Use of fertilizer

Eutrophication
of rivers due to
improper
fertilization

Inadequate use of
pesticide

Use of pesticide

Indirect impacts
of pesticide use
(fipronil) on
community bee
keeping

Opening accesses
and roads and

Risk of running

Harassment of

Biotic . over animals and | workers to wild
Formation of the se
Hunting risk fauna and flora
eucalyptus forest
Opening accesses Spread of
and roads and Risk of spread of | invasive species
Formation of the | invasive species | along new roads
eucalyptus forest and fire breaks
Opening accesses
and roads and Risk of fire Risk of fire
Formation of the
eucalyptus forest
Manpower demand Hiring of
manpower for Impact to
for the eucalyptus
. eucalyptus Employment
formation .
formation
Possibility of Impact to
Land use for affecting cultural Indigenous
eucalyptus plantation indigenous Communities and
resources Livelihoods
Community
: health and safety
Socioeconomic | ~ Cleaning the land Accumulation of | through vector
- Opening accesses
standing water borne and
and roads .
communicable
diseases
Impact to
Mobilization of un rpact the Community
workforce a Health, Safety
services
and Security
Mobilization of . Impact the Worker influx
infrastructure

workforce

services

Increase

S POYRY 10900284 1-001-0000-E-1500

18

Activity Environmental
(Generating factor) Aspect

Phases Component

Impact

Compliance with
applicable
legislation and

sustainable Impact to Labor

Mobilization of standards principles} and Working

workforce (ISO 45.001 and Conditions
the IFC
Performance

5 Standards)
2 Mobilization of Impact to Human
by Governance .
& workforce Rights
& Socioeconomic ‘i Impact to
3 Formation of the Land use change Landscape and
& eucalyptus forest .
A visual
o - Earth moving cae
E activities Possibility of Impact to

affecting cultural

- Formation of the . .
heritage sites

eucalyptus forest

Cultural Heritage

Community Uses

Possibility of and
Land use for . .
. | affecting ecosystem | Dependencies on
eucalyptus plantation
resources Ecosystem
Services

714 Environmental Impact Assessment

After defining the generating activities that causes impacts and the environmental
impacts methodology, a qualitative and quantitative evaluation of the environmental
impacts was carried out.

Qualitative Assessment

In the qualitative evaluation, the impacts were considered in the different phases of the
project: planning, implantation and operation; and mitigation or enhancement measures
were proposed according to the degree of alteration that occurred in the physical, biotic
and anthropic environments, described in the technical base, as follows.

TAAL Planning phase

TAAL Socio-economic Impacts

7.14.1.1.1 Land Acquisition and Displacement
Environmental aspect
Increase of land prices and Displacement and/or isolation of small properties.

Impact-Generating Factor
S POYRY 10900284 1-001-0000-E-1500

19

Land Acquisition.

Technical justification

The demand for wood purchase was based on mill production line curve as shown in
the figure below:

Mill Line Curve

mam Production (MMAdt) <—Line Curve

119% 120%

114% 114%

105% 106% 109%

80%

2023 2024 2025 2026 2027 2028 2029 2030 2031

Figure 1 — Mill production line curve.

To supply the mill in the first 6 years, it’ll be necessary to buy 30 million m? of wood,
of which: 70% will come from Brazil, 20% from Argentina and 10% from Paraguay.

In order to obtain greater autonomy in the wood demand, PARACEL has purchased
190,000 hectares (ha) of former cattle ranch lands in the Departments of Concepcién
and Amambay that will be converted to eucalyptus plantations to supply the mill in
future years.

By 2029, the mill will be supplied with wood primarily from the Project’s own
plantations, which will be FSC certified, and a number of out-growers. As mentioned
above, PARACEL’s purchased plantation lands, approximately 190,000 ha in area,
which are former cattle ranches (estancias). PARACEL will develop eucalyptus
plantations on the former ranch lands in a phased planting program; 6 years of growth
is required to reach suitable size for harvest. Hence, during early operation from 2023
to 2028, PARACEL will obtain early wood supply from existing eucalyptus plantations
in Brazil, Argentina, and to a lesser extent Paraguay. PARACEL is in the process of
identifying potential early supplier sources and recognizes that not all candidates for
early wood supply will be fully FSC certified. As a result, PARACEL plans to produce
pulp under the FSC Mix label in the early years.

Products that bear the FSC Mix label are typically made using a mixture of materials
from FSC-certified forests, recycled materials, and/or FSC Controlled Wood. The FSC
Mix label allows mixing of FSC certified wood with Controlled Wood at a ratio of 70
percent FSC certified / 30 percent Controlled Wood.
S POYRY 10900284 1-001-0000-E-1500

20

There are two FSC certifications required for the Controlled Wood designation:
Controlled Wood and Chain of Custody. PARACEL has committed to assure both
incoming streams of early supply.

PARACEL has acquired large areas of land and all the transactions made were all based
on purchases with private sector, willing seller/willing buyer transactions.

[he aspects of infrastructure available in the region, as well as logistics, especially the
jistance from plantation and existence of protected forest areas, were the fundamental
importance for land acquisition.

In response to the PS5, it should be noted that the PARACEL project, both in its
industrial component and in its forestry component, does not occupy lands with
population settlements, or overlap with any indigenous territories and does not require
the physical displacement of any person, family, group or community. There is a
possibility of economic displacement in some areas where Paracel properties partly
overlap with commonly accessed areas for provisioning ecosystem services. It is
leveloped on territory with a history of human intervention including cattle farming on
natural grasslands and improved pastures and logging or clearance of natural forests. It
joes not overlap with any legally protected areas', and buffer zones will be established
and protected where Paracel properties are adjacent to National Parks. Notwithstanding
this, it proposes measures for the conservation and protection of natural habitats on its
properties, and revegetation and management programs in historically degraded forest
areas.

The land acquisition in the municipalities of the influence area should be planned not to
lead the isolation of rural properties by large massifs of eucalyptus planting in the
surroundings. Therefore, PARACEL will establish criteria for buying and leasing lands
in its planning department, also avoiding the isolation of properties.

Characterization of the impact

Qualitative Quantitative

Nature: Negative -
Form of incidence: Direct

Area of spatial coverage: Local 1
Probability of occurrence: Possible 1
Time of occurrence: Medium term 2
Timing or length: Permanent 3
Reversibility: Irreversible 2
Accumulation: Simple

' Portions of the buffer zone of the Rio Apa Biosphere Reserve overlap with some Paracel properties but the buffer zone
is not a legally protected area.
S POYRY 10900284 1-001-0000-E-1500

21

Magnitude: Medium 2
Importance: Medium 2
Mitigation possibilities: Mitigated

Degree of resolution of High
measures:

Area of influence: ADA

Mitigation measures

Establish criteria for buying and leasing lands in the company strategic planning for
wood supply, avoiding the isolation of properties.

Compromise not to occupy lands with population settlements, and that does not require
the physical or economic displacement of any person, family, group or community.

Prioritize the development of eucalyptus plantations on territory where cumulative
human interventions such as cattle ranching have created Modified Habitat. Totally
avoid plantation development in or adjacent to legally protected areas, or on forest and
wetland natural habitats, and avoid planting the good condition natural Cerrado habitat
complexes.

Undertake an Ecosystem Services Review to establish the extent of potential
displacement of access to Priority ecosystem services (i.e., those upon which
communities have a high dependence) because of the Paracel project. Mitigate any
significant impact if found.

Responsibility for the implementation of the measures

PARACEL.

Forecast after implementation of measures

Not occupying lands with population settlements, and that does not require the physical
displacement of any person, family, group or community, as well as prioritizing the
development of plantations in anthropized with cattle farming areas, not occupying
legally protected areas, forest and wetland natural habitats and the best condition natural
Cerrado habitat, as well as avoid the isolation of properties, will bring confidence and
satisfaction to the population regarding the implementation of the project, contributing
to the good image and transparency of the company. Natural habitats avoided and
protected within Paracel properties (and possibly beyond if offsets are implemented)
will improve future security of access to provision ecosystem services that indigenous
communities derive from lands outside their territories.
a 10900284 1-001-0000-E-1500
S POYRY

TAAA2

TAA41.2.1

22

Climate Risk Assessment

Climate Change Long Term Physical Risk Assessment

Environmental aspect
Global warming.

Impact-Generating Factor
Formation of the eucalyptus forest.

Technical justification

Nowadays, climate change attributed to the effects of anthropogenic-originated
greenhouse gases (GHG), currently represents the greatest environmental, social,
and economic threat on the planet. The accumulated level of GHGs in the
atmosphere is constantly growing with population and economic activities. If
measures are not taken today, it will be increasingly difficult and costly for
countries to adapt themselves to the effects of climate change in the present and
in the future.

Taking urgent measures to combat climate change and its effects is one of the
current sustainable development objectives of the United Nations. In that way,
the knowledge of the individual contribution of GHG to climate change through
the quantification of emissions, which is known as “carbon footprint”, is
important to apply measures that reduce it and thus combat climate change.

From the above mentioned, a growing number of social, business, and political
groups are becoming increasingly interested and convinced about the importance
of incorporating in their activity’s measures, which aim to a sustainable
development. Thus, GHG emissions quantification and reduction has become a
common pattern for companies and institutions as an essential part of their
corporate social and environmental responsibility programs.

According to the latest GHG Inventory of Paraguay (2015), the Agriculture and
Livestock sector is responsible for the 59.89 % of total emissions (27,132 Kt
COveq), land use, land use change and forestry for the 30.72 % (15,755 Kt
COveq), and for IPPU (industry processes, product use), 1.82% is reported (931
Kt CO2 eq).

PARACEL is committed to managing and developing its business with the
highest international standards of environmental, social and economic
sustainability. There is an awareness that this is not only achieved by providing
products that satisfy customers, but that production must be done by operating in
a socially friendly way, without endangering the environment.

Thus, Master Environmental Engineer Claudia Gomez and Forest Engineer
Lourdes Gonzalez Soria, performed greenhouse gases emissions and capture
balance report for PARACEL project, including forestry and industrial
component.

The Forestry component considered the following emissions sources:

- Planting and maintenance of clonal plantations of E. urograndis: consumption
of fossil fuels and application of nitrogen fertilizers.
a 10900284 1-001-0000-E-1500
S POYRY

23

- Harvesting and debarking: use of fossil fuels by harvesters.
- Forwarding: consumption of fossil fuels for wood cargo.

- Trucking: use of fossil fuels to transport the debarked wood to the industrial
plant.

The fundamental formula for estimating the amount of GHG emissions can be
expressed as the multiplication of the activity data (AD); by the emission factor
(EF), as seen in expression:

Emissions GHG = AD x EF

In the case of fossil fuels, its equivalent in energy used (in gigajoules, GJ) is
considered as activity data, this energy is calculated from the amount of heat, a
value that depends on each type of fuel2.

Apart from carbon dioxide (CO2), other greenhouse gases such as methane (CH4)
and nitrous oxide (N20) are also emitted during the burning of fuels. Each of
these gases has a different emission factor depending on the type of fuel.

Additionally, for gases different from CO2, global warming potential (GWP)
values are used.

In the case of the forestry component, apart from the use of fossil fuels, another
source of N2O emission is the application of synthetic fertilizers. Therefore, the
activity data corresponded to the dose, amount of application and nitrogen content
of the fertilizers to be applied. With this data the amount of N2O that will be
emitted, and its equivalent in COz, was calculated.

The term emission is also used to sequestration/capture, since by convention the
capture of carbon or CO: is understood as negative emissions, and is calculated
according to expression above.

The estimation of carbon sequestration satisfies a very simple rule. In the case of
forest plantations, as well as in forests, the level of activity corresponds to the
area (hectares) of the species (or forest type) that exists in a year, and the emission
factor corresponds to the capture rate (measured in tCO2 ha’! year!) of each
surface unit.

The annual plantation area, of the company's plantation plan, was assumed as the
activity data component; and the capture rate (tCO ha’! year"), which constitutes
the emission factor component, was estimated.

As we can see in Figure below, there is an evolution of emissions from
afforestation for each year of plantation plan, caused by the variation in the
amount of fuel (diesel) that will be used each year. This is due to the fact that the
plantations are carried out progressively year after year until reaching the 130
thousand hectares required to supply the demand for eucalyptus wood to the pulp
mill, and while this required surface is reached, the raw material is imported,
which it means longer trips (more fossil fuel consumption). However, in fact, the
total plantation area will be 190 thousand hectares.

Therefore, the forestry component, due to silviculture, harvesting, debarking,
forwarding, and transport activities, 114,825 tCOzeq will be emitted annually
(Table below). This value corresponds to the self-sufficient stage of the company
a 10900284 1-001-0000-E-1500
S POYRY

24

in terms of provision of debarked wood, that is, from the moment when raw
material is no longer imported.

35

x 10000

2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032

Figure 2 — Evolution of GHG emission (total tCOzeq/year).

Table 6 — Forestry component GHG emissions

GHG emissions (tCO2eq)

Source of GHG emission Annual average” KgCO,.ADt*

Synthetic fertilizer application 3,793 2.53
Acidity correction 781 0.52
Forestry 13,321 8.88
Harvesting 13,873 925
Forwarding 6,148 4.10

Trucking 76,123 50.75

TOTAL 114,825 76.60

An evolution of carbon sequestration is estimated through the years, due to the
progressive planting of Eucalyptus, until reaching 130 thousand hectares
necessary for the supply of debarked wood to the industrial plant.

In total, a cumulative sequestration of 15.43 Mt of carbon is expected, which is
equivalent to 56.58 MtCO> for the total surface to be planted (Table below).
a 10900284 1-001-0000-E-1500
S POYRY

25

Table 7 — Carbon retention and CO removal by forest plantations

Cumulative in

130mil ha
Biomass C CcO2 Biomass C CO2eq
Component (tha) (t ha) (Mt) (Mt)
Eucalyptus urograndis
plantation 118.72 435.29 15.43 56.58

With that known, under Task 1b and in alignment with EP4 requirements, ERM
conducted a climate change physical risk assessment and screening of the Project
following TCFD guidance. A physical risk assessment up to the year 2050 was
performed based on the latest versions of climate model projections under a
business as usual scenario.

For the asset level screening of physical climate risks, were used downscaled
models and extracted climate variables using the latest version of the climate
model simulations for the “business as usual” climate scenario (SSP3-RCP7) in
three periods: historic (2000s), 2030s, and 2050s. The screening assessment was
conducted for climate risk indicators of: climate variability (change in monthly
and seasonal variability of temperature and rainfall), extreme cold, extreme heat,
extreme rainfall (pluvial flooding), riverine flooding (fluvial flooding), water
stress, water supply, water demand, water seasonal variability, drought, landslide,
hurricanes, and sea level rise & land subsidence.

On average, annual total rainfall and monthly spread of rainfall is not projected
to significantly change by 2050s compared to the historic base case, although
there are some monthly variations with as much as a 40% decrease in July and
August rainfall by 2050s. The range of annual amount of rainfall and monthly
amount of rainfall remains almost the same as the historic base case and within
the optimal range (1,000 millimeters [mm] — 1, 800 mm) for eucalyptus growth.

Total annual rainfall is not predicted to change significantly by the 2050s.
However, seasonal variability of available water is considered to be a high risk,
that is projected to change by a large amount. This means even though total
annual rainfall is not predicted to change significantly, the seasonal distribution
of rainfall will be more variable (hence less predictable) than it was historically.
It is noteworthy that these estimates do not take into account the potential change
in future effects of human activities.

The optimal growth temperature range for eucalyptus is between 18 °C - 22°C
while extreme temperature range of tolerance is between -3 °C and 40°C. It is
expected that on average the annual number of days with temperature within the
optimal growth range of eucalyptus decrease by about 20 days (from 61 days to
42 days annually) by 2050. However, the maximum temperatures (even though
increasing) is expected to remain under 40°C.

Although not modeled, with the predicted decrease in monthly rainfall in the
months of July and August by almost 40% in combination with the prediction of
medium to very high risk of extreme heat, the fire risks could increase in the
Project region.
a 10900284 1-001-0000-E-1500
S POYRY

26

Table 8 — Potential Change in Number of Days within Eucalyptus Optimal
and Maximum Range of Temperatures

Optimal growth temperature range for Eucalyptus species in general is between 18 and 22 C
Extreme temperature range of tolerance for Eucalyptus in general is between -3 and 40 C
Optimal annual range of precipitation for Eucalyptus in general is between 1000 - 1800 mm

[Annual number of days when temperature is between 18 and 22C will potential decrease by ~ 20 days by 2050s

Historic (2000s) | __611|
2030s 47
2050s 42)
Historic 1
2030s 3
2050s 4

Average temperature in the Project region is projected to increase by 1.7°C,
considered a large amount, by 2050s compared to the historic base case (2000s).
Even though monthly maximum temperature is not projected to increase beyond
the heat stress tolerance range of eucalyptus (40°C), the frequency and intensity
of extreme heat events (consecutive number of very hot days) is expected to
increase for all the sites. This could potentially impact plantations even though
monthly maximum temperatures may remain under 40°C, but the continuous
exposure to longer periods of hot days could eventually cause heat stress and
impact eucalyptus optimal growth. The minimum temperature is also projected
to increase by a large amount (more than | .5°C) by 2050s. This means plantations
may not have a chance to release the heat and cool down during the night. Heat
stress events could also have significant impacts on farmers and animals, water
reservoirs, as well as soil moisture and the health of other vegetation in the region.

The table below presents the final risk scores for 2050s.

Table 9 — Potential Climate Risk by 2050

water

treme Cold Extreme Heat Reba (ater Water Supphy WaterDemand Seasonal
Vadaby

il Site Very Low. Low. High Low Low, tow High tow [Verytow] No risk. No risk
[crete ter aneion wero Tow [tow | tow | tow Tow Fish —[ “tow [vero] — nek — Rie
{GavianPaneaten very ow tow |Verytou tow | tow tow High | tow_[ very] ne isk | Novi
Ata Praton very ow tow |verytow tow | tow ow High | tow [vert] ne isk | No ee
stance a blanca Plataion [Vero tow [tow [tow [tow tow sh | tow [vero] ners | No ek
is arava Parton | Very tow tow [Werytow] —tow [tow tow Tigh | tow [ern] ne isk [No ae
achucs Coe Pareaion —[_Verylow Tow [verytow] —tow [tow Tow Tigh —| tow [erro] —no ise | No ae
ands Parson ery ow iw —|vertow —tow | tow Tow Fish tow [vert] —ne isk | No ae
Rancho Dareaton verytow tow [verytow] —tow [tow ‘ow High | tow [Verto] —nerisk [Nove
Roralés Preston Verytow Tow [verytow] —tow [tow tow Tigh | tow [ertow] ne isk | No ae
[cortono Parton verytow Low |verytou tow | tow tow High | tow [vero] ners | No ie
[Santa Teresa Plantation Very Low ‘Low ‘tow | tow ‘Low ‘tow, High tow [Medium | No risk (No risk
Sete Citas Prenton | verylow tow —[verytow] —tow [tow ov Tish —| tow [ery tow] —no tsk no ae
Siva Poetaton veryLow tow [verytow] —tow [tow ‘ow Tish | tow [errtow] —ne isk No ee
Sled aneaton verytow Tow [veryLow] tow [tow tow Tigh [Low [very] Re tsk [no ae
Tremere Preston Vervow tow —[verytow] —tow [tow Tow Tigh [tow [ert] —ne isk | —No ae
Wiles Paresten verytow tow [verytow] —tow [tow ov Tish —| tow [ert] —no tsk Novae
[ani or Psion | veryLow tow vertu —tow | — tow Tow Tigh [tow [very] —no tsk —no ae
[Zapallo Pantation Very Low Low [Very tow] tow. Low: Low High ‘Low | Medium | — No risk No fisk
emo Maraion Vervtow tow [vervtow] tow [tow tow High [tow [Vertow| —nevisk | Noviee
The screening assessment identified low or very low risk of extreme cold,
extreme rainfall, water stress, water supply, water demand, and drought for the
mill site and the 19 plantations by 2030s and 2050s. There is no risk of hurricanes

or sea-level rise and land subsidence by 2030s and 2050s.
S POYRY

10900284 1-001-0000-E-1500

27

The main results from the climate change assessment are presented as follows:

On average, annual total rainfall and monthly distribution of rainfall is not

rojected to significantly change by
amount of rainfall remains virtually tl

lantations.

Temperature is projected to increase

number of very hot days) is expected
impact eucalyptus growth rates, as tl

extreme hot days could eventually ca

y a large amount (more than 1.5 °C

2050 compared to historic records

(Figure below). The predicted range of annual rainfall and monthly

e same as the historic records and

within the preferred annual range (1,000 mm — 1,800 mm) for eucalyptus

yy a large amount (1.5 °C) by 2050

compared to the historic records, and though maximum temperature is not
rojected to increase beyond the heat stress tolerance range of euca
(40°C), the frequency and intensity of extreme heat events (consecutive

lyptus

to increase. This could potentially
jough maximum temperatures are

redicted to remain under 40 °C, continuous exposure to longer periods of

use heat stress and impact optimal

growth. In particular, minimum temperature is also projected to increase

). This means plantations may not

ave a chance to release heat and coo!
events could also have significant
moisture, and the health of other veget

down during the night. Heat stress
impacts on water resources, soil
‘tation in the region.

Monthly Rai

& FoF FP

nfall (mm)

>
ye we y y es oe

Historic (2000s) —-2030s ——2050s

‘Source: ERM, 2021.

Figure 3 — Estimated Monthly Rainfall: Historic (2000s), 2030s, and 2050s

Water stress, water supply, and water demand is not expected to change

by 2050. However seasonal variabil
expected to change by a large am

lity of available surface water is
jount. It is noteworthy that these

estimates do not take into account the potential change in future impacts

due to human activities.

S POYRY

10900284 1-001-0000-E-1500

28

— The predicted higher temperatures could increase fire risk in the
plantation areas. Maintaining fire breaks of grassed areas is one method
commonly used in forestry to reduce the spreading of fire.

Monthly Average Temperature (2C)

Oct Nov Dec Jan

—Historic (2000s) —-2030s

Source: ERM, 2021

Feb Mar Apr May Jun Jul

—2050s

Aug Sep

Figure 4 — Estimated Monthly Average Temperature: Historic (2000s),

2030s and 2050s

— The eastern portion of Santa Teresa and southern portion of Zapallo
plantations are located in a potential landslide hazard zone with a potential

number of hazard days increasing in the future.

Characterization of the impact

Qualitative Quantitative
Nature: Negative -
Form of incidence: Direct
Area of spatial coverage: Local 1
Probability of occurrence: Possible 1
Time of occurrence: Long term 3
Timing or length: Permanent 3

a 10900284 1-001-0000-E-1500
S POYRY

7141.2.2

29

Reversibility: Irreversible 2
Accumulation: Simple

Magnitude: Medium 2
Importance: Medium 2
Mitigation possibilities: Mitigated

Degree of resolution of High
measures:

Area of influence: ADA

Mitigation measures

Carry out periodic monitoring of GHG emissions and C capture in forest
plantations, once established, using allometric equations for this specific case.
Since the site index varies depending on different factors (such as the type and
quality of soil, meteorological parameters, genetic material used, diseases and
others), the aforementioned would be justified, if a more exact value is intended.

Establish criteria for buying and leasing lands in the company strategic planning
for long term wood supply, avoiding the eastern portion of the Santa Teresa and
the southern portion of the Zapallo areas, because the plantations are located in a
potential landslide hazard zone with a medium potential risk of rainfall triggered
landslides several times a year (4 days on average) by the 2030s.

Responsibility for the implementation of the measures

PARACEL.

Forecast after implementation of measures

PARACEL project will contribute to the capture of carbon (net negative
emissions) from the atmosphere and will be a source of energy with neutral
emissions in terms of GHG. Not occupying lands with a potential landslide
hazard zone with a medium potential risk of rainfall triggered landslides, lower
the Company Climate Change Risk.

Climate Change Short Term Risk Assessment
Environmental aspect

Global warming.

Impact-Generating Factor

Formation of the eucalyptus forest.

Technical justification
a 10900284 1-001-0000-E-1500
S POYRY

30

The Climate Change Short Term Risk Assessment was based on the same
methodology used in the Climate Change Long Physical Risk Assessment.
Although it considered risk scores for 2030s instead of 2050s.

The table below presents the final risk scores for 2030s.

tow | High [Low Low tow High tow | Verytow [Norsk

ise Veytow | No rst
[ccsts Roy Ponisi ary tes [eh | | | tow re High [tow | verytow | wore | not
[Gavin lareation Very tow tow |veryiow| tow tow tow High [tow | Veytow [Norsk | No rst
cs Aa ares Very tw Law| verviow| tow tow tow High [tow | verytow | Wo isk | No rst
stress lores anton | Veytow | Wedum [tow | tow | tow ow tow High [tow | Verytow Norsk] No rst
La Parguave Panttion | VervLow Tow [Verriow| Low ow tow ign [tow | vertew | norist | no rst
[Machuca Cos Plantation [Very Low tow | veryiow| tow tow tow High [tow | Veytow [Norsk | No rst
Mandi Pantation Very tow | Medum_|tow | Veryiow| tow tow tow High [tow | Verytow Norsk] No rat
Rancho Ptantation very tow | Medium [tow [very ow] tow low ow High [tow | Verytow [Norsk | No rit
Ronaldo Piastation Very ow tow__[verviow] tow tow tow High [tow | Veytow [Norsk | No rst
[contaena Pantation Very ow tow | Verviow| tow tow tow High [tow | Verytow [Wo risi| No rat
[sant Teress Partsion Verytow tow | tow [tow tow tow High [tow | Mesum | Wo rsh | No rat
[SeteCatrifs Planttion | Veryow ow | veryiow| tow tow tow High [tow | Verytow [Wo rsk| No rat
[Siva Plantation Verytow tow | verviow| tow tow tow High [tow | Verytow | Worst] No rat
Soieead Mareston very tow Tow |verviow] tow Tow iow High [tow | Verytow Wo si| No rat
HrementinaPaneatna Very tow ow —[veryiow] tow Low ow High [tow | verytow [Norsk | — No rst
wiles ranston very tow tow | verviow| tow tow tow righ | tow | verytow | Norse | norst
lan Morot aeaion Verytow tow | verviow| tow tow tow High [tow | Verytow | Norisk| No rit
Zapato Planstion Very tow tow | veryiow| tow ow tow gh | tow | medium [norsk [no ot
[Henoes Pentstion Very tow tow —[Vverviow] tow tow tow High [tow | Veytow [Norsk | No rst

Figure 5 — Potential Climate Risk by 2030

The screening assessment identified low or very low risk of extreme cold,
extreme rainfall, water stress, water supply, water demand, and drought for the
mill site and the 19 plantations by 2030s. There is no risk of hurricanes or sea-
level rise and land subsidence by 2030s.

It is worthy to mention that the predicted higher temperatures could increase due
to fire risk in the plantation areas. So, maintaining fire breaks of grassed areas is
one method commonly used in forestry to reduce the spreading of fire. By
avoiding fire spread in forestry the Transitional Climate Change process may be
slowed down.

The fire risk can be due to natural events (lightning), or accidental, caused by
cleaning and renovation of pasture areas, aggravating in periods of drought and
also due to criminal activities which PARACEL will strictly avoid.

Characterization of the impact

Qualitative Quantitative
Nature: Negative -
Form of incidence: Direct
Area of spatial coverage: Local 1
Probability of occurrence: Possible 1

Time of occurrence: Short term 1

a 10900284 1-001-0000-E-1500
S POYRY

7142

T1421

TAA421.1

31

Timing or length: Permanent 3
Reversibility: Irreversible 2
Accumulation: Simple

Magnitude: Medium 2
Importance: Medium 2
Mitigation possibilities: Mitigated

Degree of resolution of High

measures:

Area of influence: ADA

Mitigation measures

Adopt firefighting procedures (observation towers, firebreaks, etc.) and constant
training of brigade staff for these procedures.

Build firebreak capable of protecting and giving access to the planting areas due
to the most common fire outbreaks.

Responsibility for the implementation of the measures
PARACEL.

Forecast after implementation of measures

PARACEL will contribute to protect areas of plantations against fire, which may
slow down the Transitional Climate Change process.

Implantation/Operation phase
Physical Environment

Impact to Air
Environmental aspect

Dust generation.
Impact-Generating Factor
Movement of vehicles and machines.

Technical justification

The forest road access comprises the activities of planning and opening accesses,
constructing and maintaining dirt and/or gravel roads, to manage the best
harvesting process, including protecting forest resources from fires and inputs
and harvested wood transportation. The transport of gravel is carried out from the
a 10900284 1-001-0000-E-1500
S POYRY

32

places of production of gravel to the road’s construction sites, both on own or
third-party properties.

So, the activities of Open Access Roads are carried out within other activities
such as: Land Plantation Enabling, Production Planning, Harvesting,
Mobilization and Transportation.

It should be noted that forestry transport is carried out in trucks, which transit
both on public or private roads, whether they are gravel, dirt or with asphalt.

With that said, it is expected that during the plantation and harvesting processes,
heavy vehicle traffic, such as machinery and trucks, will increase significantly in
the access routes into the farms, since the work requires a great quantity of
machinery. Regular maintenance of equipment and vehicles plays a key role in
air emissions control and safety, as well as increasing the life span of machinery.

Vehicle traffic can generate dust, related to traffic on unpaved roads, and can
carry dust depending on the wind conditions in the region. An important point is
that the new internal roads will be wetted during the execution of the works
whenever possible and gravel will be used whenever possible, making the
passage of trucks, especially in the rainy season, safer and preventing dust spread.

In addition, trucks that transport all types of dusty material must have their cargo
covered, preventing the release of particles and dust.

It should be noted that the area surrounding the company's areas is dominated by
agricultural and livestock activities, not expecting to cause any impacts to
communities due to dust generation. In case of existing people/communities

resent near those areas, dust control will be more rigorous, with more

umidification on the access routes to the community, and more frequently.
Impact Characterization

Qualitative Quantitative

Nature: Negative -

Form of incidence: Direct and indirect

Area of spatial coverage: Local and regional 2

Probability of occurrence: Certain 2

Moment of occurrence: Immediate 1

Time or duration: Temporary 1

Reversibility: Reversible 1

Accumulation: Type II Accumulation

Magnitude: Low 1

a 10900284 1-001-0000-E-1500
S POYRY

TA421.2

33

Importance: Medium 2

Mitigation possibilities: Mitigated

Degree of resolution of High
measures:

Area of influence: ADA, DIA

Mitigation measures

Perform maintenance on the engines of machines, trucks and vehicles used by the
company;

Humidify the internal circulation routes and use gravel on roads in order to make
a safer access and preventing dust spread, whenever necessary;

Cover the trucks transporting earth, rocks and all powdery material with
tarpaulins.

Responsibility for the implementation of the measures
PARACEL.

Forecast after implementation of measures

It can be stated that, through the implementation of mitigation measures, air
quality will not be changed, nor will be disturbances to people/community due to
dust generation.

Impact to Water

Environmental aspect
Availability of superficial and ground water.

Impact-Generating Factor
Water consumption.

Technical justification

Eucalyptus plantation needs water for its development. Irrigation can be done in
the hottest periods of the year, intermittently and occasionally, especially if
prolonged drought occurs during the execution of the planting program, i.e. the
first year. However, due to the economic impacts and the importance of reducing
water consumption, irrigation is carried out only eventually, in drought periods,
since the plantations should be carried out in the most favorable period of rain
and humidity. On average, 2 to 3 liters per plant per irrigation are used.

In general, after the planting stage, the rainwater is sufficient to ensure the
development of the trees, not needing irrigation.
a 10900284 1-001-0000-E-1500
S POYRY

34

It is worth mentioning that the water consumption by eucalyptus plants is lower
than some traditional crops, as shown in the following table.

Table 10 - Water consumption by eucalyptus plantation compared to other
traditional crops

Culture / Coverage Efficiency in water use
Potato 1 kg potato / 2.000 liters
Corn 1 kg de corn / 1.000 liters
Sugarcane 1 kg sugarcane/ 500 liters
Cerrado 1 kg cerrado wood / 2.500 liters
Eucalyptus 1 kg eucalyptus wood / 350 liters

Source: Calder et al. (1992) and Lima (1993).

Compared to other crops, eucalyptus cultivation is less harmful to the
environment due to the following characteristics:

— Vegetation cover and minimum crop use giving greater protection to the
soil;

— Longer rotation cycle;

— Less need of soil preparation, due to the long period of crop rotation;

— Less use of fertilizers;

— Greater crop tolerance to the attack of pests and diseases, resulting in less
need of chemical pesticides use.

Regarding the roots, the edaficatic characteristics (fertility, soil density, soil
compaction, porosity, aerating and groundwater depth), in most cases, may or
may not limit the root growth system of plants in general. In the case of
eucalyptus, depending on the genetic material and the form of propagation used
in the production of seedlings, plants may have root systems also with different
characteristics. Studies conducted by Schumacher (1989), Schumacher et al.
(2004), Neves (2000), Gongalves & Mello (2004), indicate that on average the
roots of eucalyptus are located at depths of 1.5 m to 2.5 m. However, it is
noteworthy that the vast majority of fine roots (< 2.0 mm), that are largely
responsible for the absorption of water and nutrients, are located in the first 20
cm soil depth.

In planted forests, rainwater infiltrates into the soil easily. In addition, forests
contribute to the reduction of the speed of surface water runoff, providing soil
conservation and avoiding the occurrence of erosive processes.

Considering, the water availability in the region of the project, measures such as
the adoption of larger spacings, as well as the direction of expansion areas to the
regions with the highest rainfall in the region and adapt the plantation
a 10900284 1-001-0000-E-1500
S POYRY

35

management at the rotation crop period should be taken. Besides, adopting forest
management with water-saving strategies.

It is also emphasized that the planted forest has a greater control of water
consumption than smaller vegetation, due to its peculiar characteristics such as
height, extension and perennial aspects.

A plantation plan in the Aquidaban and Apa River basins, and their sub-basins
(Arroyo Pytanohaga, Arroyo Trementina, Arroyo Negla, Arroyo Paso Bravo)
with economically viable mosaics should also be performed. Developing a water
availability-demand study in the sub-basins aiming to define and propose
measures to reduce conflicts between water uses and users.

The areas with differentiated management plantation should be defined through
monitoring of water micro basin, and at least two paired water micro basins
should be monitored (one planted forest and one of natural forest).

These measures aim to adapt the water consumption by the planted forest with
the water availability of the region, avoid conflicts between users and ensure the
viability of plantings and maintenance of the watercourses flow over the time and
helps the trees development.

In addition, there will be effective protection of riparian forests and Permanent
Preservation Areas, especially around springs, which were previously used for
agriculture and extensive livestock weren’t preserved.

Impact Characterization

Qualitative Quantitative
Nature: Negative/Positive -+
Form of incidence: Direct
Area of spatial coverage: Local and regional 2
Probability of occurrence: Certain 2
Moment of occurrence: Immediate 1
Time or duration: Permanent 3
Reversibility: Reversible 1
Accumulation: Type II Accumulation
Magnitude: Medium 2
Importance: Medium 2
Mitigation possibilities: Mitigated

a 10900284 1-001-0000-E-1500
S POYRY

36

Degree of resolution of High
measures:

Area of influence: ADA, DIA

Mitigation and potentiation measures

Direct the expansion areas to the regions with highest rainfall index in the region.
Adapt the management plantation to the crop rotation period.
Adopt forest management with water-saving strategies.

Plan plantations in the Aquidaban and Apa River basins, and their sub-basins
(Arroyo Pytanohaga, Arroyo Trementina, Arroyo Negla, Arroyo Paso Bravo)
with economically viable mosaics.

Develop a water availability-demand study in the sub-basins aiming to define and
propose measures to reduce conflicts between water uses and users.

Develop micro basins monitoring, involving ecosystems formed by planted and
native forests.

Consolidate the monitoring of surface water, water use in its farms and
surroundings, especially with regard to water quality.

Study the best spacing of the eucalyptus plantation in certain areas with greater
water and soil restriction and the increase of native vegetation areas.

Pre-determine the native areas conversion or not based on PS06.

Protect riparian areas in properties especially upstream of water intake for human
demand.

Develop a water availability-demand study to estimate water usage before and
after planting of Eucalyptus on grassland, and potential impacts to water supply
on surrounding wetlands.

Perform Biodiversity Action Plan, water management program, surface and
ground water quality monitoring program and Biodiversity Monitoring &
Evaluation Plan;

Meet IFC EHS Guidelines for Perennial Crop Production.
Responsibility for the implementation of the measures
PARACEL.

Forecast after implementation of measures

The reduction of water consumption in eucalyptus plantation, the plantation plan
in mosaic form and the preservation of legal reserve areas and permanent
preserved areas (including riparian areas) reduce possible interferences in water
availability in the region of the projects’ farms.
S POYRY

TA4A21.3

Impact from

10900284 1-001-0000-E-1500

37

Effluent

Environmental aspect
Effluent generation.

Impact-Generating Factor
Inadequate disposal of effluent and sanitary sewage.

Technical justification
The generation of liquid effluent in the forestry areas basically consists of sanitary

sewage generation at workers camps.

The tempora
surveillance,

ry workers camps will consist of a fenced area with a guard,
first aid system, bedrooms, bathrooms, cafeterias, leisure area,

internal roads, electricity and drinking water supply, trash collection system,
treatment (type of modular station), and disposal of sanitary effluents and

firefighting system.

It should be n

oted that PARACEL’s plantation areas worker accommodations for

third party workers are expected to be temporary, modular structures that

mobilize fol

lowing Project work fronts. The design, construction, and

maintenance of these worker accommodations would be responsibility of future
plantation contractors, but PARACEL will supervise to assure the

accommodati

ions meet the Applicable Standards (including IFC/EBRD 2009).

Highlighting that the triple washing of pesticide packages (as recommended) does

not generate
with the pesti

iquid effluent, because the washing water will be mixed together
cides in the application tank provided with waterproof surface.

On the farm area and on workers camps there is no maintenance workshop, in
this way there is also no generation of oily liquid effluent.

It is notewort

y mentioning that nursery services is a third party that does not fall

within the scope of this ESIA. However, all third parties will abide by Paracel

ESMS which

has a strong sustainable process bases that requires strict standards

to all of its own employees and subcontractors, ensuring a safe and healthy

working envi

ronment and the best environmental practices, such as the correct

treatment an:

Impact Characterization

disposal of effluents and sanitary sewage.

Qualitative Quantitative
Nature: Negative -
Form of incidence: Direct
Area of spatial coverage: Local 1
Probability of occurrence: Possible 1

S POYRY

TAA21A

10900284 1-001-0000-E-1500

38

Moment of occurrence: Immediate 1
Time or duration: Permanent 3
Reversibility: Reversible 1
Accumulation: Type II Accumulation
Magnitude: Low 1
Importance: Medium 2
Mitigation possibilities: Mitigated

Degree of resolution of High

measures:

Area of influence: ADA, DIA

Mitigation measures

Take measures to certify that the company hired to collect the sanitary sewage
from the workers camps is properly regulated, and that the wastewater is disposed
of in an environmentally sound manner;

Perform the maintenance of vehicles, machines and equipment in properly
authorized locations;

The agricultural inputs, must meet the specifications of use;

Implement containment boxes with waterproof surface in the storage tanks.
Responsibility for the implementation of the measures

PARACEL.

Forecast after implementation of measures

It can be stated that there will be no change in the quality of surface water or
groundwaters, since the sanitary sewage generated during the works will be duly
treated and disposed of in an environmentally appropriate manner and in
accordance with the legislation in force.

Impact from Runoff
Environmental aspect

Forest Management Practices.

Impact-Generating Factor
Opening accesses and roads and Formation of the eucalyptus forest.
a 10900284 1-001-0000-E-1500
S POYRY

39

Technical j

For opening accesses and roads activities, the following minimum guidelines
should be considered:

- The street must follow the existing inclination of the terrain;
- Adjust the ramps according to the elevations of the plateaus;

- Coating with gravel, with a minimum inclination of 2% from the shaft on both
sides, whenever possible.

The planning of routes/ access roads of machines and trucks for the exit of the
wood, contemplates the harvest plans in a time horizon of one year or more,
having as a background the planning at the technical and strategic level, of greater
deadlines. It covers the activities of roads access planning, opening of sashes and
Forest Chain of Custody planning in general. In order to protect properly the soil,
the water, the community and the company’s resources, being that the planning
system defines the type of equipment to be used in each work, the planning of
road paths and delimitation of the areas to be harvested.

By planning carefully, with location diagnosis the access paths on the farms and
in the surroundings, carried out on a detailed scale, to propose actions on the
stablished route, the opening of roads and their respective drainage systems, will
prevent the road system from functioning as the preferred path of the flood.

Besides the opening accesses and roads, the formation of the eucalyptus forest
may also impact the runoff water in the region.

Currently, in the preparation of soil for the purposes of forest plantations, uses
the minimum cultivation practice associated with other conservation practices for
erosion control. The activities are carried out in the blocks where eucalyptus
seedlings will be planted.

With minimal cultivation practice there is soil revolving in the planting line. The
planting line is subsolated till the recommended depth, which varies according to
the clay content in the soil and the occurrence of soil densification and
compaction.

A preventive approach to soil conservation work since the beginning of the farm
implementation prevents erosions.

Later, with the closure of the canopy, the forest itself decreases the impact of the
rain. Road conservation works and water management are also carried out to the
interior of the farm blocks in order to prevent erosion forming from inside and
outside the block.

In general, eucalyptus plantation allows greater water absorption by the soil when
compared to livestock. Thus, this practice does not make the soil waterproof.

It is worthy to mention that the farm has extensive areas of Legal Reserve (RL)
areas and Permanent Preservation Areas (APP), which also contribute to soil
conservation and facilitate the absorption of water by the soil.

Highlighting that the crop in planted forests induces greater soil protection
against erosion, compared to the pastures planted due to the:
S POYRY

— Suppression of cattle trampled;

— Rooting of planted forest;

10900284 1-001-0000-E-1500

40

— Increased soil cover with increased amount of organic matter;

Possibility of establishing native vegetation near the farms is a good practice, but
depends on the previous use conditions of the area.

Fertilization, together with the increase in soil organic matter (compared to
pasture areas), can cause an increase in the amount of nutrients in the soil in
medium- and long-term periods. Specially because PARACEL eucalyptus logs
will be debarked in the forests, and this organic matter will cover the farm soil.

Impact Characterization

Qualitative Quantitative
Nature: Negative/Positive -+
Form of incidence: Direct
Area of spatial coverage: Local 1
Probability of occurrence: Certain 2
Moment of occurrence: Immediate 1
Time or duration: Permanent 3
Reversibility: Reversible 1
Accumulation: Type II Accumulation
Magnitude: Medium 2
Importance: Medium 2
Mitigation possibilities: Mitigated
Degree of resolution of High
measures:
Area of influence: ADA, DIA

Mitigation and potentiation measures

Remove plant cover from soil only in places where forest planting is strictly

necessary.

Protect water bodies with dams, to avoid hauling land.

a 10900284 1-001-0000-E-1500
S POYRY

TAA21S5

41

Rationalization of access opening, soil restoration, implementation of the
drainage system and restoration of plant cover.

Perform slope protection and stabilization, with drainage channels and vegetation
planting.

Perform erosion control at soil monitoring program.

Reducing soil preparation and planting in curves levels, avoiding surface runoff
of rainwater.

Maintaining plant cover between plantation lines.

Keep debarked materials in the forests, to cover the farm soil with organic matter.
Responsibility for the implementation of the measures

PARACEL.

Forecast after implementation of measures

With the adoption of the planting and soil conservation practices performed by
PARACEL, there will be no increase on susceptibility to erosion, soil compaction
and waterproofing, not interfering significantly on runoff.

Impact to Streams and Morphology

Environmental aspect
Eucalyptus plantation in appropriate places.

Impact-Generating Factor
Formation of the eucalyptus forest.

Technical justification

PARACEL will adopt the best forest management practices, certified according
to FSC standards, ensuring the maintenance of conservation areas, until their own
certificate Paracel plans to acquire wood only from FSC certificated areas;

Springs and/or water courses (and the riparian vegetation zone) are characterized
as Permanent Preservation Areas (APP) and thus will be preserved as such.

The actions that will be adopted by PARACEL to preserve the conservation areas
of its forests are described below:

Protection of Conservation Areas

In these places (identified by the Plantation Development Management Plan and
its micro-planning criteria), as well as potential Biodiversity Offset areas in
addition to the conservation areas within the Paracel properties, there will be
intensified protection measures through various actions such as: hunting, logging
and fishing prohibition (with the potential exception of sustainable use activities
by indigenous communities), patrolling by forest surveillance, actions to preserve
and mitigate forest fires, reduce the speed of drivers, control of invasive species,
ete.

a 10900284 1-001-0000-E-1500
S POYRY

42

Research in Conservation Areas

As part of the Biodiversity Action Plan, PARACEL will promote studies and
research in the conservation areas, which will make a valuable contribution to the
understanding of Cerrado ecosystems in the country and whose results will be
shared with the scientific community through theses, dissertations, articles and
participation in congresses.

Recovery of Existing Degraded Areas

Following Paraguayan forest protection law liabilities incurred by previous
property owners, PARACEL plans to invest in restoring areas of forest habitat
degraded since 1986 on their acquired properties (identified with the aid of
historic satellite imagery) - in particular riparian corridors and possible corridors
to improve connectivity between forest patches. PARACEL will monitor existing
degraded areas of forest habitats to observe the success of unassisted natural
regeneration for a period of at least five years, and maintaining the native plants
where necessary. If the occurrence of significant natural regeneration is not
verified within this timeframe, then active restoration will take place by planting
with an appropriate choice of regional species.

However, given the high conservation value of the Cerrado ecosystem within
which the Project is located (see Section 7.1 .4.2.2.4 covering the probable Critical
Habitat status of the ecosystem), PARACEL will preserve less degraded areas of
the dry Cerrado savanna habitat types (i.e. Campo Cerrado, Campo Sucio and
High Savanna) from eucalyptus plantation development. This will provide
conservation outcomes because they will be allowed to recover from degradation
due to historic burning and grazing. Some of these areas could be used as natural
fire breaks and/or buffers to the National Parks or Protected Areas depending on
location. As part of the post ESIA workplan, a Biodiversity Action Plan will be
developed which will include protocols for identification of the less degraded,
better condition dry savanna Cerrado habitat types. These protocols will be
implemented through the Plantation Development Management Plan.

Impact Characterization

Qualitative Quantitative
Nature: Negative -
Form of incidence: Direct
Area of spatial coverage: Local 1
Probability of occurrence: Certain 2
Moment of occurrence: Long term 3

a 10900284 1-001-0000-E-1500
S POYRY

43
Time or duration: Permanent 3
Reversibility: Reversible 1
Accumulation: Type II Accumulation
Magnitude: Medium 2
Importance: Medium 2
Mitigation possibilities: Mitigated
Degree of resolution of High
measures:
Area of influence: ADA, DIA

Mitigation measures
Adopt methods to restore degraded or destroyed natural forests, including
riparian zones of up to 100 m either side of rivers or smaller tributaries;

Properly store, treat and dispose of solid waste in accordance with current
legislation;

Perform qualitative-quantitative monitoring program for water resources;
Training and qualification of workers regarding conservation of preserved areas;

Preservation and recovery of degraded areas of dry Cerrado savanna habitats that
remain in better condition;

Implement the Biodiversity Action Plan and Biodiversity Monitoring and
Evaluation Plan.

Responsibility for the implementation of the measures
PARACEL.

Forecast after implementation of measures

One of the solutions to meet the demand to mitigate the problem of deforestation,
as well as a strategy for the conservation and recovery of existing degraded land
in the tropics, is the establishment of forest plantations and agroforestry systems
designed under sustainability criteria. Besides complying with IFC Performance
Standards which assure no net loss to Natural Habitats and a Net Gain to the
biodiversity features for which Critical Habitat is designated, PARACEL owned
plantations will be FSC certified and so will avoid areas of High Conservation
Value as defined at the national level under FSC criteria.
a 10900284 1-001-0000-E-1500
S POYRY

T142.1.6

44

Impact to Soil

Environmental aspect
Inappropriate disposal of solid waste and loss of soil nutrients.

Impact-Generating Factor
Use of agricultural inputs and formation of the eucalyptus forest.

Technical justification

During the implantation and operation of the eucalyptus forest, solid wastes will
be generated. One source of solid waste generation is from worker
accommodations areas, another is from equipment maintenance workshop and
another is from pesticide packages.

It should be noted that PARACEL’s plantation areas worker accommodations for
third party workers are expected to be temporary, modular structures that
mobilize following Project work fronts. The design, construction, and
maintenance of these worker accommodations would be responsibility of future
plantation contractors, but PARACEL will supervise to assure the
accommodations meet the Applicable Standards (including IFC/EBRD 2009) and
the Workers Accommodation Plan.

Other than that, on the farm area and the workers camps there will not be
equipment maintenance workshop. Those maintenance workshop will be located
in a duly licensed area by third party which will be responsible for store, treat and
dispose the solid waste in accordance with current legislation, and PARACEL
will supervise those actions.

The use of pesticides is an important tool for the good management of forests,
but requires differentiated control attention. In the selection of products used by
PARACEL there will be always consideration on the legal aspects related to the
use of pesticides and the safety of employees and the environment. Priority is
given, whenever possible to the use of toxicological green grade products
(practically non-toxic to humans). Employees will be always qualified for
application of those products and be protected through the use of personal
protective equipment (PPE) suitable for maximum safety.

PARACEL will follow the Forest Stewardship Council (FSC) pesticide use
policy, which certifies its forest plantations.

The agricultural inputs should be properly stored within a waterproof pavement
in a duly licensed area that will be managed by a company specialized in this
service.

With regard to empty agricultural inputs packages, PARACEL has procedures
for the management of pesticide package generated in the operational activities
at the farms, in accordance with current standards and legislations within its
Agrochemical Management Program. In general, these procedures consist of the
triple washing the empty pesticide packages, where the technique is applicable.
Then, the washed packages are sent to the empty packaging tank, where they are
stored in a tank of empty packages of pesticides. Then, those empty washed
packages will be delivered to an appropriate licensed final disposal.
S POYRY

10900284 1-001-0000-E-1500

45
Impact Characterization
Qualitative Quantitative

Nature: Negative -

Form of incidence: Direct

Area of spatial coverage: Local and regional 2
Probability of occurrence: Certain 2

Moment of occurrence: Immediate 1

Time or duration: Permanent 3
Reversibility: Reversible 1
Accumulation: Type II Accumulation

Magnitude: Medium 2
Importance: Medium 2
Mitigation possibilities: Mitigated

Degree of resolution of High

measures:

Area of influence: ADA, DIA

Mitigation measures

Supervise the collection, packaging, storage and transport of solid waste in
accordance with current legislation from worker accommodations areas.

Perform Workers Accommodation Plan.

Perform the maintenance of vehicles, machines and equipment in duly authorized

locations.

Promote the training of staff involved in forestry activities, especially those
involved with pesticides uses.

Use the agricultural inputs, such as fertilizers, herbicides, fungicides and
insecticides, according to the specifications of use.

Perform triple washing of empty packages, before their duly licensed destination.

Forward empty packets to the receiving center of the region duly licensed.

a 10900284 1-001-0000-E-1500
S POYRY

TAA2A7

46

Empty packages of plant protection products must be collected and delivered to
their return point.

Perform waste management plan against soil contamination by solid waste.

Perform agrochemicals management program and hazardous materials
management program, in order to prevent risks to the environment.

Responsibility for the implementation of the measures
PARACEL.

Forecast after implementation of measures

The soil, groundwater and/or surface water quality will not change, due to the
adoption of measures for the use of pesticides and management of their
packaging.

Impact to Noise

Environmental aspect
Noise generation.

Impact-Generating Factor
Movement of vehicles and machines.

Technical justification

On PARACEL’s farms the generation of noise is due to the forest operation that
consists of planting, maintenance and harvesting stages, in which machines,
equipment and vehicles are used.

Thus, it is expected that during those stages, the traffic of vehicles, such as
machines, trucks and buses on the access roads will increase, as the work will
require an amount of material, equipment and machinery.

One impact of the increased vehicle traffic on the roads relates to noise
generation.

Regular maintenance of equipment and vehicles plays a key role in noise control
and safety, as well as increasing the life span of machinery. The causes of
increased noise emissions from machines in use are: wear and tear of gears,
bearings, poor lubrication, imbalance of rotating elements, clogging of air pipes,
unsharp cutting devices, clogged and damaged silencers, removal of the noise
attenuation device, etc. (BISTAFA, 2011).

Therefore, PARACEL will require the maintenance of machinery engines, trucks
and vehicles.

It is noteworthy that this impact is not significant within the farms, because the
surroundings of the farm are basically composed of extensive areas of plantations
of different crops or cattle raising. In addition, this impact is punctual and
temporary, since the stages of planting, maintenance and harvesting occur with
an interval of 6-7 years in the same place.
S POYRY

7142.2

7142.21

10900284 1-001-0000-E-1500

47
Impact Characterization
Qualitative Quantitative

Nature: Negative -

Form of incidence: Direct

Area of spatial coverage: Local and regional 2
Probability of occurrence: Possible 1

Moment of occurrence: Medium term 2

Time or duration: Temporary 1
Reversibility: Reversible 1
Accumulation: Type II Accumulation

Magnitude: Low 1
Importance: Low 1

Mitigation possibilities: Mitigated

Degree of resolution of High

measures:

Area of influence: ADA, DIA

Mitigation measures

Carry out maintenance on machine, truck and vehicle engines;

Carry out activities in the area predominantly in the work daytime period.

Responsibility for the implementation of the measures

PARACEL.

Forecast after implementation of measures

It can be said that, through the implementation of mitigation measures, there will
be no significant noise disturbance.

Biological Environment

Terrestrial and Aquatic Flora

Environmental aspect

a 10900284 1-001-0000-E-1500
S POYRY

48

Replacement of Natural or Critical Habitat with eucalyptus forestry planted areas
or access roads.

Impact-Generating Factor

Formation of the eucalyptus forest or access roads in areas of high conservation
value.

Technical justification

The eucalyptus plantation could influence the biological diversity of the Cerrado
ecosystem persisting in the area.

Existing converted areas within the landscape (pasture and eucalyptus plantation
established prior to Paracel’s operations) constitute potential barriers to
movement and gene flow natural Cerrado biodiversity.

This is because although some animal species frequent the eucalypt plantations,
and although some species of the flora reach the reproductive phase in this
environment, the converted areas represent a selective filter of potential
pollinators and dispersers, and their extension can exceed the displacement radius
of many animal species.

In order to increase biological permeability and in compliance with national law,
PARACEL has committed to protect all areas of existing native forest within their
approximately 190,000 ha of owned plantation lands (this includes forest,
riparian (‘gallery’) forest and Cerradén), as well as to reforest and/or restore
riparian gallery forest with native species within a 100 m buffer along rivers and
smaller tributaries. PARACEL estimates that approximately 40 percent of their
owned plantation lands support native forest, and the other 60 percent non-forest
(ie., savanna Cerrado grasslands, wetlands or exotic pasture and other
anthropogenic land covers).

PARACEL has also committed to establish 1 km wide buffers along the border
with the two National Parks (Paso Bravo & Bella Vista) adjacent to three
plantations (Soledad and Zanja Moroti, and Zapallo). It has also committed to
appropriately manage the Rio Apa Biosphere Reserve buffer zone in consultation
with stakeholders, which overlaps portions of three plantations (Zapallo, Santa
Teresa, and by a very minor amount, Hermosa). As of September 2021, the
Biosphere Reserve is yet to have a management plan and the legal status of the
buffer zone is unclear (Cartes & Yanosky 20207).

Together, these commitments if effectively managed and implemented, will
contribute significantly to the protection of the biodiversity of the Aquidaban
ecoregion, provide greater landscape connectivity for flora and fauna, and protect
water resources and some ecosystem services.

PARACEL will also examine maximizing the use of internal plantation roads and
property perimeters and/or buffers to serve as fire breaks to minimize natural
habitat fragmentation.

Preserving and/or recovering areas beyond those required by law is a good
practice that will be adopted by PARACEL. The selection of priority areas for

? Cartes, J.L. & Yanosky, A.A. 2020, Tropical Journal of Environmental Science Vol 54(2), pp147-64
a 10900284 1-001-0000-E-1500
S POYRY

49

conservation will be implemented by protocols in the Plantation Development
Management Plan according to the strategic priorities and targets set out by the
Biodiversity Action Plan (BAP). The BAP will enable conservation of a
representative diversity of Cerrado habitats, preserving forest organisms as well
as those of open areas.

If rare or threatened flora species are found in areas identified for conversion to
plantation, individuals will be translocated to a conservation area. If it is not
possible to translocate (e.g. larger trees) then seeds or other material will be
collected for propagation.

Before planting eucalypts, any rare or threatened fauna will be either scared out
of the area or rescued and placed in a conservation area. For small animals, pitfall
traps can be used to rescue them.

The details of species rescued and/or relocation plans will be in specific
management plans referred to by the Biodiversity Action Plan.

Impact Characterization

Qualitative Quantitative
Nature: Negative -
Form of incidence: Direct
Area of spatial coverage: Local and regional 2
Probability of occurrence: Certain 2
Moment of occurrence: Long term 3
Time or duration: Permanent 3
Reversibility: Irreversible 2
Accumulation: Type II Accumulation
Magnitude: Medium 2
Importance: Medium 2
Mitigation possibilities: Mitigated
Degree of resolution of High
measures:
Area of influence: ADA, DIA

a 10900284 1-001-0000-E-1500
S POYRY

714.2.2.2

50

Mitigation measures

Conduct road open planning to minimize natural habitat fragmentation; avoid
developing roads or services in watercourse, wetland, forest or good condition
savanna Cerrado areas;

Delimitate firebreaks to protect permanent preservation areas;
Remove natural tree/shrub cover only where strictly necessary;

Carry out detailed territorial planning (Planting Development Management Plan),
avoiding disturbance of natural vegetation or soils in the Riparian Zones; and
restoring with species native to the ecosystem any riparian and spring areas where
vegetation has been degraded or erosion is occurring;

Implement a landscape ecology design, ensuring conservation areas (i.e.,
avoidance zones / set-asides and Biodiversity Offsets) and restoration areas
(restoring impacts not associated with Paracel so also contributing to the
Biodiversity Offset strategy) create ecological corridors and a preserve a
representative mosaic of Cerrado habitats where possible;

Eliminate/cut any eucalypt specimens spread into conservation areas, preventing
the formation of eucalyptus forests outside plantation areas;

Implement the Biodiversity Action Plan & Biodiversity Monitoring & Evaluation
Plan.

Responsibility for the implementation of the measures
PARACEL.

Forecast after implementation of measures

The actions adopted by PARACEL will preserve all wetlands, floodable savanna
and riparian zones as well as all areas of native forest vegetation with a patch size
of 21 ha. Better condition savanna Cerrado habitats will also be preserved toward
attaining a No Net Loss or Net Gain biodiversity target.

Fauna

Environmental aspect

Risk of running over animals, dust, noise, harmful chemicals, hunting risk and
habitat loss.

Impact-Generating Factor

Opening accesses and roads and Formation of the eucalyptus forest.

Technical justification

During planting, maintenance and especially harvesting it is estimated that
several truck journeys are required daily to transport eucalyptus logs to the pulp
mill.

On the opening roads activities, it should be considered a wildlife rescue program.
An increase in vehicle traffic increases the risk of animals being run over on the
access roads.
a 10900284 1-001-0000-E-1500
S POYRY

51

Losses of animals due to being run over are certain and frequent, mainly in similar
rural environments where, on the one hand, the scarcity of native vegetation
represents, among other aspects, the need for the transit of animals in relatively
large areas to look for food and/or for procreation, simultaneous to the lack of
shelter for the movement of these same animals. On the other hand, the network
of secondary roads that cross the extensive and continuous cultivation areas,
constitutes a scenario of inherent risk.

Therefore, the increase in traffic will lead to an increase in the frequency of being
run over, with the consequent loss of wild animals.

Environmental education work, which addresses the issue of "wildlife running
over" is extremely important for driver awareness and the application of traffic
signs will provide a significant reduction in the risk of animals being run over.

Due to increased access to the region, roads could induce an increase in hunting
and capturing of animals in this region.

The presence of people in the area may result in possible pressure to hunt and
capture wild animals, both for the consumption and illegal trade of these animals.

Besides, environmental education work to make population aware of this fact,
PARACEL should avoid fragmentation by roads in the Cerrado areas because, in
addition to facilitate the displacement and entry of hunters, it also increases the
risk of animals run over, as well as may influence some small species that
considers this road a barrier to displacement. In order to avoid animals hunting
PARACEL should consider to carry out inspection on farms mainly on weekends
and holidays.

In some areas, Paracel will improve connectivity for faunal species through the
passive and active restoration (removal of grazing, and, plantings) of natural
forest areas as well as the conservation of some contiguous better condition
savannah Cerrado areas.

Preserving and/or recovering areas beyond those required by law is a good
practice that will be adopted by PARACEL to align with IFC Performance
Standards. The selection of priority areas for conservation over and above legal
requirements will be done according to strategies and protocols to be developed
in the Biodiversity Action Plan (BAP). The BAP will ensure the preservation of
a representative range of the diverse physiognomies (along the gradient from
forest to open savanna) of Cerrado habitats to retain the diversity of fauna that
use either or both forest and open areas.

Paracel’s BAP will be the overarching document to detail the biodiversity
strategy, targets and management programme. It will refer to specific
management plans that will include detailed implementation protocols for the
following objectives:

* | km buffer zone from protected areas.
* Conservation of riparian forests.

* Conservation of existing forests patches and some existing savanna Cerrado
patches in better condition and/or in optimal spatial configuration with other
habitats.
S POYRY

10900284 1-001-0000-E-1500

* Restoration of corridors between forest patches.

* Regeneration of riparian forests where they were removed.

* Fauna relocation

52

* Training on the protection of biodiversity in the forest area upon entry of each
own staff, upon hiring of each contractor.

Impact Characterization

Qualitative Quantitative
Nature: Negative -
Form of incidence: Direct and Indirect
Area of spatial coverage: Local and regional 2
Probability of occurrence: Certain 2
Moment of occurrence: Long term 3
Time or duration: Permanent 3
Reversibility: Irreversible 2
Accumulation: Type II Accumulation
Magnitude: Medium 2
Importance: High 3
Mitigation possibilities: Mitigated
Degree of resolution of High
measures:
Area of influence: ADA, DIA

Mitigation measures

Perform wildlife monitoring/research and rescue/relocation program, prior to

works;

Install signs on the main access routes to the planted areas through the wildlife
safety and alert program, including installation of fauna passageways;

Intensify surveillance activities in partnership with local authorities and

neighbors to prohibit hunting and logging in Paracel properties;

a 10900284 1-001-0000-E-1500
S POYRY

7142.23

53

Perform worker education on hunting prohibition;

Consider the mosaics and characteristics of native habitats in the Plantation
Development Management Plan;

Proceed planting by mosaics blocks, so that the land is prepared in places strictly
necessary for the implementation of forest plantation;

Perform the restoration of forests in riparian zones;
Recover currently degraded forest areas;

In addition to conservation approaches applicable to the Paracel properties in
general, commit to establish buffers along the border with the National Parks
adjacent to two plantations (Soledad and Zanja Moroti) and to pay special
attention to managing the biosphere reserve buffer area, which overlaps portions
of three plantations (Zapato, Santa Teresa, and Hermosa), in accordance with
affected stakeholder consultations in the absence of an existing management plan
for the Biosphere Reserve..

Perform Biodiversity Management Program as per the BAP.

Responsibility for the implementation of the measures
PARACEL.

Forecast after implementation of measures

It can be stated that the risk on local fauna will be minimized by the
implementation of the proposed mitigation measures.

Use of Ecosystem Services

Environmental aspect
Ecological balance.

Impact-Generating Factor
Formation of the eucalyptus forest.

Technical justification

Ecosystem services are the benefits that people, including businesses, derive from
ecosystems (IFC Performance Standard 6). There are four types of ecosystem
services (IFC, 2012): (i) provisioning services, which are the products that people
obtain from ecosystems; (ii) regulation services, which are the benefits that
people obtain from the regulation of ecosystem processes; (iii) cultural services,
which are the non-material benefits that people obtain from ecosystems, and (iv)
support services. For this study, provisioning, culture and regulation are
considered.

IFC PS 4, on “Community Health and Safety”, establishes that the decline or
degradation of natural resources, such as adverse impacts on the quality, quantity
and availability of fresh water, can cause risks and impacts related to the health
of the communities. Considering that the implantation of the project's forest fields
um 10900284 1-001-0000-E-1500
S POYRY

Source: Picture record of field work
Consulting Team. Concepcién. Consulting Team. Concepcién.
August-September 2020. August-September 2020.

54

takes place mainly in the Aquidaban river basin, the AID communities could be
affected by project activities that potentially impact on water resources.

According to Natan report, the ecosystem services of water used in the DIA are
mainly those of provisioning and cultural. During field surveys, in perception
studies, many people have expressed the use of water resources for
recreation/recreation (bathing, beach, fishing), highlighting the Aquidaban river.
Likewise; it is common in the DIA to practice fishing, both for sale and for self-
consumption (for example, the towns of Paso Barreto, Paso Mbutu, Isleria). In
addition, the existing drinking water supply systems are supplied by groundwater,
and, as for the communities that still do not have access to drinking water
systems, the majority are supplied from deep wells, springs, cutwaters, rivers and
streams.

Tourist attractions linked to water resources

As indicated in the section "Tourism and Culture in DIA" of this document, there
are numerous tourist attractions in the area, particularly those related to water
resources such as rivers and streams; these make it possible to carry out sports
activities in the open air, walks, navigation, fishing, among others.

Figure 6 — Picture Registry of Economic Activities
‘SOURCE: VARIED SUPPLY IN THE NORTH ABC (2016)

Source: Picture record of field work

Source: Concepcién News (2017).

Figure 7 — Picture Record of Economic Activities

3

Available at: hups://www Concepcién-py.com/2017/12/Concepeién-ofrecen-bellas-playas-para.html?m=1
a 10900284 1-001-0000-E-1500
S POYRY

55

Wetlands

Still in the context of water resources, wetlands are important ecosystems,
protected by the Ramsar Convention, a Convention on Wetlands of International
Importance, which is an intergovernmental treaty that provides the framework for
national action and international cooperation for the conservation and sustainable
use of wetlands and their resources (WCRP, 2014).The characteristics of the
natural resources of the Rio de la Plata Basin indicate that the wetlands represent
the main ecosystems of the region (WCPIC, 2014).

These wetland areas are recognized as highly productive ecosystems and one of
the most obvious indicators of their wealth and diversity are the wetland birds;
these birds constitute a natural resource of great intrinsic human and ecological
value, throughout history they have appeared prominently in human culture, as a
source of food or ornamentation as well as in the folkloric sense (PMCIC, 2014).

These ecosystems perform extremely important functions such as: water reserve
and purification, flood buffering, carbon sinks, sediment, organic matter and
nutrient storage and/or export sites. In addition, they play a critical role in the life
cycle of numerous species of fauna and flora and support trophic chains of
adjacent ecosystems (WCPI, 2014).

Other than that, hunting and fishing are some of the main sources of food for the
families of the indigenous communities, being an important ecosystem services
provisioning and cultural use for livelihoods. Some of indigenous communities
use self-made tools, such as bows, arrows, and spears, while other families use
firearms. Some families use trained domestic dogs for hunting, which warn their
owners where the prey is located and the possible dangers that may exist.

The frequency of which hunting activities are carried out depends on the
indigenous families; most of the people consulted stated that they hunt once or
up to three times a week. It is important to mention that the animals they hunt and
fish are used for their own consumption.

Hunting and fishing activities are one of the main sources of food for some
indigenous families. 92.12% of the country's indigenous communities declare
that they practice these activities. It is recognized that since the pre-colonial
period, the indigenous people of the region lived in egalitarian societies and did
not produce surpluses, the forest provided them with everything they needed for
their subsistence. They traveled large areas to collect, hunt and fish, in addition
to meeting their needs for clothing and tools. Hence the importance of these
activities for people of indigenous communities.

In relation to hunting and fishing, the knowledge and practice of these activities
are directly related to food. The communities hunt only edible animals and in the
amount that is indispensable for feeding the community and family, avoiding
indiscriminate hunting and respecting the fauna's breeding season. The main
animals available for hunting within the IIA are armadillo, pig, fish, deer, coati,
lizard, bird, turtle, anteater, monkey, capybara, and ostrich.

The forests are important because they provide ecosystem services also for the
whole community in the influence area, providing them with timber (used for
house construction), fauna (for subsistence hunting), flora (for food and
traditional medicine), and harvested foods such as honey and fruit.
S POYRY

10900284 1-001-0000-E-1500

56

Seven mammal species of hunting interest can be included in this category. D.

novemcinctus (Nine-banded arma
the tastiest and appreciated wil

illo) is considered, together with the limpet,
animal meat by hunters (Sigrist, 2012).

Similarly, Dasyprocta sp. (Aguti); H. hydrochaeris (capybara) and M.

gouazoubira (brown brocket deer)

food.

are usually hunted for sport or as a source of

C. thous (Crab-eating fox); L. pardalis (ocelot) and L. tigrinus (oncilla) are under

hunting pressure to obtain and mar!

From the 64 sampled fish species

et their skins.

, ten species are used as subsistence fishing,

while nine are used in commercial fishing and 23 are used for ornamental
purposes, according to the table below:

le 11 — Usage of recorded species in different fishing practices.

Scientific names

Subsistence

Commercial

Ornamental

Acestrorhynchus pantaneiro

Xx

xX

Serrasalmus marginatus

Xx

xX

Paradon nasus

Megaleporinus obtusidens

Steindachnerina brevipinna

Potamorhina squamoralevis

Hoplias misionera

Pyrrhulina australis

Triportheus pantanensis

Charax leticiae

Astyanax lacustris

Astyanax lineatus

I<

Psellogrammus kennedyi

Hemigrammus ulreyi

Bryconamericus exodon

Moenkhausia dichroura

Moenkhausia bonita

Moenkhausia sanctaefilomenae

Odontostilbe pequira

Gymnocorymbus ternetzi

ed td bal bad cad Cad bad

Poptella paraguayensis

Tetragonopterus argenteus

Hyphessobrycon eques

Aphyocharax anisitsi

Aphyocharax rathbuni

[>I ><

Characidium sp.

Characidium sp.1

Characidium sp.2

Trachelyopterus galeatus

30

Pterodoras granulosus

31

Platydoras armatulus

32

Pimelodella sp.

33

Pimelodella sp.1

34

Rhamdia sp.

35

Rhamdia quelen

ad ad acl Cal

a 10900284 1-001-0000-E-1500
S POYRY

57

N | Scientific names Subsistence | Commercial | Ornamental

36 | Amaralia oviraptor x
37 | Corydoras aurofrenatus
38 | Corydoras aeneus x
39 | Corydoras hastatus x
40 | Ancistrus pirareta x
41 | Rineloricaria aurata
42 | Otocinclus sp. x
43 | Eigenmannia trilineata

44 | Brachyhypopomus gauderio
45 | Gymnotus pantanal x
46 | Potamorrhaphis eigenmanni
47 | Bujurquina vittata x
48 | Cichlasoma dimerus x
49 | Crenicichla lepidota
50 | Gymnogeophagus balzanii x
51 | Pseudopimelodus sp. x
52 | Crenicichla mandelburgeri
53 | Gymnorhamphichthys britskii
54 | Rineloricaria lanceolata

55 | Loricaria sp.

56 | Hypostomus sp.

57 | Pimelodella gracilis x
58 | Microglanis carlae
59 | Pimelodus maculatus x

60 | Serrapinnus sp.

61 | Curimatopsis sp

62 | Bryconops melanurus
63 | Otothyropsis sp.

64 | Paravandellia oxyptera

The activities of gathering wild fruits are also carried out by the indigenous
families of the communities to provide themselves with food sources at different
times of the year to complement their diet. In the country, 88.6% of indigenous
communities declare that they practice gathering food from the forest, field or
other places. The main sources of collection in the area are wild honey, coconut,
guavira, yvaviju, pakuri and beans.

The manufacture of handicrafts is a cultural and economic activity for many
communities. In the country, 75.2% of indigenous communities declare that they
dedicate themselves to this activity, with a greater participation of women, which
represent 68.2% of indigenous artisans. Although the manufacture of handicrafts
is considered as underdeveloped compared to the activities of agriculture,
livestock, gathering, hunting and fishing in the area, it is an activity of interest to
artisans that not only provides them with income, but is also a source of leisure
that contributes to their overall well-being. The raw materials that are usually
used for the manufacture of indigenous crafts in the departments of Concepcién,
San Pedro and Amambay are karaguata, takuara, seeds, wool, guembepi,
karanday, feathers and soft woods.
a 10900284 1-001-0000-E-1500
S POYRY

58

Most of the population alternates agriculture and livestock with the production of
handicrafts; These populations have always lived in conditions of extreme
poverty with little support from the government and from organizations that
channel their productive work towards the achievement of their needs and
interests. Many of the artisan trades and their products have disappeared and
consumption has drastically decreased as a result of the processes of migration
and rural depopulation.

Traditional medicine activities are a constitutive element of the identity of
indigenous communities, as it is linked, on the one hand, to the relation between
health and disease and, on the other hand, to their worldview and magical,
religious and empirical knowledge. For the practice of traditional medicine,
indigenous people collect medicinal plants from their environment, known as
poha fiana, and perform prayers, songs and dances. In most cases tobacco is used
as a primary plant for healing rituals carried out by spiritual leaders.

During and after the use of chemical products (fertilizers, pesticides), both during
the plantations and in the maintenance stage, these could be carried by runoff to
the surface water courses of the area and/or infiltrated into groundwater.
Fertilizers could cause exceptional fertilization processes of surface waters, with
consequent degradation of the quality and habitat of the fauna for fishing, not to
mention that the current use of land for grazing will be replaced by afforestation,
and according to FAO data, livestock is the human activity that generates the
greatest impact on water quality (Paracel, 2021), so although this potential impact
could be considered on a smaller scale compared to the current situation of land
areas, to intervene by the project, pesticides that could reach watercourses and/or
groundwater would also degrade the quality of the water and the habitat of fauna.
In all cases, these events represent a direct risk to the health of the population
through the consumption of water and fishery products, contact with potentially
contaminated water, and a risk of decreased fishery productivity. Likewise,
recreational activities would also impact due to the fear that contamination risks
could instill in the population. Also, although to a lesser extent, the management
of solid waste (containers, packaging, rags, papers, obsolete personal protection
equipment, earth, sand, sawdust, etc.), and derived effluents (washing
implements in contact with agrochemicals), the use of chemical products may
cause these effects on water resources, with their economic, health and social
consequences.

Although, according to the experience in Mato Grosso do Sul -Brazil and in
Uruguay, afforestation with eucalyptus reduces erosive processes in relation to
the grazed pasture or deforested area (Paracel, 2021), the tillage activity could
eventually cause erosive processes in the time with drag; both soil and chemical
products applied to surface water courses. Soil sedimentation in waterways could
decrease the quality of drinking water, the productivity of fishing, and the
recreational attractiveness of smaller waterways.

Likewise, during the road adaptation and maintenance works and the construction
and maintenance of drainage works, there may be risks of sedimentation and
alteration of the hydrological regime of the surrounding water courses, which in
turn are used by the communities of the area for various purposes.
a 10900284 1-001-0000-E-1500
S POYRY

59

According to studies carried out in plantations in the MS-Brazil area, eucalyptus
plantations present a water balance similar to that of the Cerrado native forest,
and other studies carried out in Uruguay show that there are no significant
differences in water availability in similar plots of grazing versus forested with
eucalyptus (Paracel, 2021). However, it is considered that, at the stage of
implementation and maintenance of forest plantations, the consumption of water
from these plantations could compete with the consumption used by the
communities that use groundwater, especially in cases where a shortage at certain
times of the year is already observed. Although not only forest plantations absorb
water -but also other agricultural and native forest uses-, specific studies to
monitor water levels will be undertaken by the project, in order to confirm that
the resources are not affected, or failing that, implement additional mitigation
measures throughout the project cycle, not to mention that in Paraguay there is
data that indicates that the water table remains the same or even increases in the
presence of eucalyptus plantations (Paracel, 2021).

Controlled burning, in the event of being used, could affect the ecosystem
services of the native or implanted forest reserve areas, both in the Paracel fields
(riparian forests, reserve), and in reserve areas (private / public) adjacent to some
of the fields with extensive current vegetation coverage (Paso Bravo Public
Protected Wild Area and Bella Vista Private Reserve).

All the potential impacts mentioned will be prevented and/or reduced with strict
measures of good practices in the field and of appropriate design (in the case of
roads and drains). Furthermore, periodic monitoring of the actual occurrence and
perception of the occurrence of these potential impacts will be crucial to
implement the corresponding mitigation measures.

Finally, regarding the ecosystem service of supply of raw materials for artisan
production and sale; It is possible that the forestry component of the project could
affect the populations of karanday (Copernicia alba) that grow naturally in the
fields of the AID area and that are used as raw material for the production and
sale of objects woven with vegetable fiber. In the field survey, in the AID
communities (Isla Hermosa, Dominguez Nigd, Anderi, Paso Mbutu, Paso
Barreto), karanday crafts have been manifested as one of the main income-
generating activities and there are artisan organizations.

Paracel also plans to monitor the quality of the water; likewise, permanent
monitoring of perception in the communities would be carried out, these being
addressed in the Project's Environmental Management Plan, complemented by
the PGS.

Other measures to preserve water resources are:

Maintain high forests and riparian forests. These forests hold rich
biodiversity, and they allow connectivity with the units of conservation of the
area and offer environmental services, among them water capture and filtration
for its sustainability in terms of water quantity and quality. Thus, preserving
hunting and fish species. By preserving forests, they can provide ecosystem
services for the whole community in the influence area, providing them with
a 10900284 1-001-0000-E-1500
S POYRY

60

timber (used for house construction), fauna (for subsistence hunting), flora (for
food and traditional medicine), and harvested foods such as honey and fruit.

Maintain representative samples of forest interconnected with the other types
of Cerrado (Cerrad6n, “dirty and clean grasslands” - campos sucios y limpios).
Wetlands in these types of habitats could serve as representative samples and
would not affect the potential area of plantation.

Monitor the Cerrado biodiversity. Given the Cerrado degradation and
fragmentation and the changes in the environmental and climatic is dynamics, the
Cerrado is subject to different processes; therefore, it is important to monitor
annually the biodiversity using indicator and flagship species. This monitoring
should also evaluate the scope of the connectivity and its effectiveness, thus
preserving wild fruits and hunting species.

Planning of plantations. Together with the recommended in the previous
paragraphs, maintain high forests and riparian forests, maintain representative
samples interconnected and monitor the Cerrado biodiversity, planning
plantations should avoid harvest during breeding period, species chasing, thus
preserving forests areas because they provide ecosystem services.

Impact Characterization

Qualitative Quantitative
Nature: Negative -
Form of incidence: Direct and Indirect
Area of spatial coverage: Local and regional 2
Probability of occurrence: Certain 2
Moment of occurrence: Long term 3
Time or duration: Permanent 3
Reversibility: Irreversible 2
Accumulation: Type II Accumulation
Magnitude: Medium 2
Importance: High 3
Mitigation possibilities: Mitigated

a 10900284 1-001-0000-E-1500
S POYRY

TA4224

61
Degree of resolution of High
measures:
Area of influence: ADA, DIA

Mitigation measures
Maintain high forests and riparian forests.

Maintain representative forest samples interconnected with the other types of
Cerrado.

Monitor the Cerrado biodiversity.
Planning of plantations.

Implement an Ecosystem Services Review to establish the level of dependency
vulnerable communities have on the Ecosystem Services which are derived from
within the Paracel properties. Evaluate the net impacts of Paracel’s road network
improvements, plantations and conservation activities upon the ‘Priority
ecosystem services’ (i.e., those upon which vulnerable communities have high
levels of dependence for their well-being) and design mitigation measures as
appropriate.

It is noted that the reduction in cattle grazing because of Paracel plantations
establishment could reduce an important source of protein for some families in
the Indigenous communities and increase their reliance on hunting, because
previous landowners of Paracel’s estancias used to share part of the cattle
slaughter with IP.

Responsibility for the implementation of the measures
PARACEL.

Forecast after implementation of measures

The actions adopted by PARACEL to preserve the areas of native vegetation,
with all types of Cerrado, riparian permanent persevered areas and legal reserve
of its own forest lands, in addition to the legal requirement, will aim not to impact
significantly in the ecosystem services.

Impacts to Critical and Natural Habitats

Environmental aspect

Potential conversion of Critical and Natural Habitats with eucalyptus forestry
planted areas.

Impact-Generating Factor
Formation of the eucalyptus forest on less degraded non-forest areas.

Technical justification
a 10900284 1-001-0000-E-1500
S POYRY

62

The Critical Habitat and Natural Habitat concepts as defined by International
Finance Corporation (IFC) Performance Standard 6 (PS6)* require specific
attention to establish the nature and significance of impacts, and to assure
outcomes of no net loss and net gain respectively.

APPROACH TO CRITICAL HABITAT SCREENING
Biodiversity which potentially meets the thresholds for Critical Habitat (IFC
updated Guidance Note, 2019) was determined by:

1. Identifying an appropriate Area of Analysis (AoA);

2. Desk-top collation and verification of available information on biodiversity
from the ESIA baseline surveys, literature review, and global data-base
analysis; and

3. Assessment against IFC criteria and thresholds for species and ecosystems
to identify which biodiversity features may qualify the area as Critical Habitat.

These three steps are described in detail below.

Identifying an appropriate Area of Analysis

A CH-screening against the five IFC criteria was carried out at the landscape
scale, to define an ‘ecologically appropriate area of analysis to determine the
presence of Critical Habitat for each species with regular occurrence in the
project’s area of influence, or ecosystem, covered by Criteria 1-4’. ‘The
boundaries of this area take into account the distribution of species or ecosystems
(within and sometimes extending beyond the project’s area of influence) and the
ecological patterns, processes, features and functions that are necessary for
maintaining them’ (GN 59 in IFC (2019)). An Area of Analysis (AoA) is
identified at a landscape scale, considering large-scale ecological patterns, and so
is often much larger than the project site or impact area itself. This precautionary
approach ensures all potential risks are taken into consideration and demonstrates
transparency to relevant stakeholders.

The AoA is not a management unit and there are no management obligations on
the project within this area implied by its use for assessing risk.

A preliminary review of the region’s ecology identifies an appropriate AoA as
the Aquidabaén Ecoregion (after MADES, Resolution 614/2013) of Paraguay
(with an approximate area of 1,700,000ha or 17,000 km’). The Paracel properties
extend across approximately half of this ecoregion in both the north-south and
east-west axes, and their total area sums to a significant proportion (c. 10%) of
its coverage. The AoA highlights any potential CH-qualifying biodiversity which
might be present in the Project area of influence, complementing the Project
ESIA baseline data, and putting the importance of the area of influence for
biodiversity conservation into context. The AoA is designed to ensure that the
significance of the Project landscape is appropriately evaluated from the

4 TFC (2012) Performance Standards on Environmental and Social Sustainability - 2012 version. International Finance Corporation,
Washington DC, USA.
a 10900284 1-001-0000-E-1500
S POYRY

63

perspective of maintenance of a representative range of the Cerrado biodiversity
as expressed in the local Aquidaban Ecoregion.

Collect and verify available biodiversity information

The information on species confirmed to be present in the baseline (either by
observation or eDNA) was complemented by a preliminary scoping of additional
species that may be present by a search of the Integrated Biodiversity Assessment
Tool (IBAT) records for an area> comprising most of the AoA. The resulting
‘longlist’ of biodiversity features were screened against applicable criteria and
thresholds (IFC 2019) by using global databases (e.g. the IUCN Red List spatial
data layers®) to produce a candidate list of potential Critical Habitat-qualifying
features within the AoA based on their known or suspected presence, their
threatened status and their mapped distribution.

Apply IFC Criteria for Critical Habitat

The potential CH-qualifying biodiversity features were screened against the
applicable criteria and thresholds (IFC 2019). Appropriate population surrogates,
including extent of occurrence or known sites of occurrence (mainly derived from
the IUCN Red List data, and also GBIF records), were used to determine
threshold status with respect to the global population (see IFC (2019) Guidance
Note 77)’. Nature Positive’s expert opinion and professional knowledge were
used to make a reasonable judgement of likely threshold status.

In this screening, CH qualification uses a scale of probability based on expert
interpretation of a desk-top analysis of current knowledge. Four categories
describe the screening outcomes for potentially qualifying features:

> Qualifying: sufficient evidence that:

The feature is confirmed present in the AoA (through Project baseline studies,

ESIA research, or data-base searches); AND

o The feature likely triggers the CH threshold (at levels that meet/approach the
threshold) based on the size of the AoA as a proportion of the geographic
distribution data as a proxy for population estimate (when population data is not
available)

°

> Likely: There is reasonable evidence that
o The biodiversity feature is present in the AoA; AND
© At levels that meets/approaches the threshold

> Possible:

> Citibank IBAT search using a radius of 75km from a central point in the project area of influence

le for all species, subspeci ainties are inherent

and populations on the Red
and many do not reflect the latest information. The IUCN Red List is not an exhaustive list - many species, subspecies and populations have not yet
been assessed under IUCN Red List criteria and therefore do not have threat status assigned to them; for example, there are very few global distribution
maps available for the plants which are assessed on the Red List

7 Note that Paraguayan National threatened status has only triggered screening in this study where the species is
endemic and no global red list assessment has been made. Further investigation is required to confirm if national
species threat lists have been derived following IUCN guidelines for application for red list criteria at regional
levels.
S POYRY

°

°

10900284 1-001-0000-E-1500

64

Low evidence that the feature is present in the AoA but if confirmed likely to

meet the threshold; OR
Good evidence that the feature is present
the threshold

Unlikely:
Reasonable evidence that the species,

threshold

Constraints and limitations of this CH

in the AoA but unclear if it would meet

although present, does not meet the

-screening

This CH-screening is based on the best data available at the time of analysis

(September 2021). This includes public:
online searches, global biodiversity data

y available information found through
obtained through IBAT, GBIF, IUCN,

and other on-line resources, and Project-related baseline data. It is noted that on-
line conservation status data can sometimes be out of date or incomplete, and the

Project baseline data sampling did not
properties so is not exhaustive (althoug!
the majority of species present in the

cover all of the land area within the
species accumulation curves indicate
groups surveyed were detected). Also

baseline data were not collected with the intention of being used for a CH-
screening, so there are no quantitative data to indicate population sizes for those

species found to be present. Species list
screened in detail if they are endemic an

ed as Nationally Threatened were only
had no IUCN global threat assessment,

although all such species were rapidly screened for their Paraguayan populations

not being isolated — a full Critical Hab
species to investigate their national listin,

CRITICAL HABITAT SCREENING
The Critical Habitat (CH) screening of bi

itat Assessment should return to these
g basis and importance in more detail.

FINDINGS
iodiversity features of importance finds

that the AoA most probably qualifies as Critical Habitat due to possible

qualifying features under IFC CH Crite

tia 1, 2, and likely qualification under

Criterion 4. The findings result from: a) confirmed or likely presence of globally
threatened and restricted range species but with uncertainty on population size,

and, b) the confirmed presence of good

condition habitat representative of the

local Cerrado ecosystem which has an uncertain IUCN Red List status but is very
likely threatened. With the data available, no features were definitively confirmed

to qualify.

Summary results of the screening are presented per Criterion below. Detailed
justifications for the five species with the highest likelihood of qualifying the

AoA as CH are given in Table 14.

For all species considered, summary

justifications for assignment of screening categories among the four grades of
‘potential to qualify’ (see descriptions above) are provided in Table 51. Features

for which available information clearly

indicates that the species will not meet

any of the CH criteria or thresholds were deemed to have no potential to qualify
and so were classified as non-qualifying; justifications for these screening

judgements are not provided.
confidential

—_ 109002841-001-0000-E-1500
S POYRY

65

Criterion 1: Critically-Endangered and Endangered species
Three bird species possibly qualify the AoA as Critical Habitat under Criterion 1
(Table 12). See Table 14 for justifications.

Table 12 — Criterion | CH-qualifying features

Taxa Scientificname English name Confirmed Presence in CH
by the AoA? screening

baseline! result

Bird | Amazona vinacea | Vinaceous- EN No Potential Possible
breasted Amazon

Buteogallus Crowned solitary | EN No Confirmed Possible
coronatus eagle

Sporophila Marsh seedeater EN No Potential Possible
palustris

Criterion 2: Endemic and Restricted-range species*
One reptile, and one frog species possibly qualify the AoA as Critical Habitat
under Criterion 2 (Table 13). See Table 14 for justifications.

Table 13 — Criterion 2 CH-qualifying features

Taxa Scientific English name IUC Confirmed | Presence in CH
name N by the AoA? screening
status | baseline! result
Reptiles Phalotris - EN No Potential Possible
nigrilatus
Amphibian | Rhinella Cope’s toad DD Yes (Genus’) | Potential Possible
scitula
Footnotes:
:Confirmed by the baseline = Presence confirmed by the Volume II, Book II Poyry ESIA Baseline report via observations
or eDNA.
2 Presence in AoA: Confirmed = presence confirmed beyond a reasonable doubt through previous surveys, monitoring
data in the AoA and/or bibliographic sources; Potential = presence considered possible given the overlap between AoA

* For the purposes of IFC PS6, endemic is defined by thresholds of extent of occurrence by species groups and does not refer to nationally
endemic species. Note the baseline report mistakenly identifies several species as nationally endemic which have broad distributions
including other countries.

° The eDNA analysis shows that there is evidence of to Rhinella sp., but it does not identify the species

confidential
a 10900284 1-001-0000-E-1500
S POYRY

66

and species range and/or suitability of habitats or record found but cannot be established beyond a reasonable doubt
that the record is valid and reliable. Data sources: IUCN; GBIF, eBird, Birdlife, Poyry baseline report.

Criterion 3: Migratory and Congregatory species

Birds
No migratory species were observed as occurring within Paracel project area and
recorded in the ESIAs and post on the field surveys.

There are no Ramsar sites within the AoA. The closest Ramsar Site is the
National Park Estero Milagro, downstream of the Project and 60 km south of the
city of Concepcién. Estero Milagro provides excellent habitat for wildlife and is
one of the most important aquatic environments in Paraguay, important for
several endangered species, migratory birds and five threatened plant species.

There are two Important Bird Areas (IBAs) within the AoA:

e Arroyo Tagatiya which sits greater than 15 km west of the Soledad
plantation; and

¢ Cerrados de Concepcién which overlaps with both the UNESCO Biosphere
Reserve and the PN Paso Bravo, and which borders three Paracel owned
plantations: Soledad, Zanja Moroti, and Hermosa.

However, according to _http://datazone.birdlife.org/country/paraguay/ibas,
neither of these IBAs meet the criteria for being important sites for congregatory
species; criteria A4 states that “the site is known or thought to hold congregations
of > 1% of the global population of one or more species on a regular or predictable
basis.

Bats

The Mexican greater funnel-eared bat (Natalus stramineus) is one of the rarest
bats in Paraguay, and is associated to caves. The southernmost site where there
are records of this bat being present is in Concepcién, with most reports
corresponding to Mexico and the Caribbean. There is no evidence that supports
that the AoA sustains more than 1% of the global population of a migratory or
congregatory bat species at any point of the species’ lifecycle.

Fish

None of the fish species recorded qualify the AoA as Critical Habitat under
Criterion 3. The ESIA reports one vulnerable species Potamorrhaphis
eigenmanni. GBIF shows a broad distributional range across Paraguay, Bolivia
and Brazil. Based on the baseline studies or data-base searches, the AoA does not
sustain on a cyclical or otherwise regular basis more than 1% of the global
population of any migratory or congregatory fish species.

Based on the above, the project is not considered to be located in CH for
migratory and/or congregatory species.
a 10900284 1-001-0000-E-1500
S POYRY

67

Criterion 4: Highly Threatened or Unique Ecosystems
The Cerrado is one of the largest and biologically richest tropical savanna regions
in the world and as such is considered a global biodiversity ‘hotspot’ (Mittermeier
et al. 2004!°). It supports highly diverse biological communities with many
species endemic not only to the hotspot, but also to single sites or ecosystems
within it. Such species are highly vulnerable to habitat loss, hunting, poaching,
pollution and other pressures.

Relatively little effort has been put into Cerrado deforestation monitoring
compared to tropical evergreen rainforest ecosystems, however, the Cerrado
biome as a whole has been assessed as threatened due to the pace and scale of
habitat conversion - mainly because of expansion and intensification of
agriculture and forestry with approximately 50% of the original habitat cover
having been lost between 1965 & 2015 (CEPF 2018!'). It has been projected that
the continuing uncontrolled activities of the Cerrado may lead to loss of 82% of
the original vegetation cover of the biome by 2050 (Machado et al. 2004;
Machado 2015!). The process of land-use change now extends from Brazil into
Paraguay. Eastern Paraguay in particular has attracted a strong flow of direct
foreign investment, in part because land on the Brazilian side of the Cerrado has
become more expensive and because of emerging state and federal environmental
restrictions in Brazil. Land-use change monitoring shows that conversion of
natural habitats has been most pronounced in the Paraguayan Departments to the
east and south of the AoA but that the process is intensifying and ongoing within
the AoA, particularly outside of the protected areas and in closer proximity to the
city of Concepcién.

These regional and national patterns are important context for the Criterion 4
screening, but due to the enormous scale of the Cerrado biome, and consistent
with the scale at which the Red List for Ecosystems has been assessed in other
countries, it is appropriate to define a smaller scale than the entire Cerrado for
consideration of the ecosystem threat concept. We consider the appropriate scale
to be the Concepcion representation of Cerrado in Paraguay, which equates to the
delimitation of the Aquidaban Ecoregion (after MADES, Resolution 614/2013)
chosen for the AoA.

The classification of ecosystem types and mapping of their extent is under
development in Paraguay and there is currently not a completed IUCN Red List
of Ecosystems assessment for Paraguay. Criterion 4 establishes that areas not yet
assessed by IUCN but determined to be of high priority for conservation by
regional or national systematic conservation planning, need to be screened
against IUCN Red List of Ecosystems (RLE) Criteria to identify potential CR/EN
Ecosystems. According to the IUCN RLE Criterion A, subcriterion Al, which

 Mittermeier, Russell A. et al. 2004. Hotspots revisited: earth's biologically richest and most endangered terrestrial ecoregions.
Washington, D.C: Cemex

"| Critical Ecosystem Partnership Fund 2018. Ecosystem profile Cerrado biodiversity hotspot: Supernova, Brasilia.

2 Machado, Ricardo B. et al, 2004. Anélise de lacunas de protegtio da biodiversidade no Cerrado ~ Brasil. In: Anais do IV Congresso
Brasileiro de Unidades de Conservagaio, 2004. v. II - Seminérios. Curitiba: Fundagio O Boticdrio de Protegdo A Natureza. p.29-38.

Machado, Ricardo. 2015. Unidades de Conservagdo no Cerrado. Presentation at the Seminario Bioma Cerrado: Normas de Conservago e
Uso Sustentivel, Chamber of Deputies, National Congress, Brasilia, Sept. 17-18.
a 10900284 1-001-0000-E-1500
S POYRY

68

considers the reduction in geographic distribution, the Cerrado ecosystem could
qualify for the category of EN, as there are indications that more than 50% of the
ecosystem has been converted. The Paracel properties sum to 188,000 ha, which
covers around 10% of the AoA Cerrado ecosystem.

There are no accurate data for the scale and pace of habitat loss in the AoA to
make a definitive Criterion 4 assessment. Peter T. Clark in 2018’ reported on
preliminary work toward a Paraguayan Red List of Ecosystems, asserting that
historic habitat loss for Paraguayan Cerrado was 60% over a 50-year period.
However, this assessment covered an area of 2,740,775 ha representing the AoA
(Aquidaban ecoregion) as well as the Palmar de las Islas and Cerro Chaquefio
area in the north of Paraguay occidental which has subsequently been reclassified
as Cerrado chaquefio - a distinct ecosystem. A study by the University of
Maryland'* analyzing forest cover change within the Cerrado ecosystem in
Paraguay showed a 13.3% loss of natural vegetation cover between 1990 and
2000. Global Forest Watch on-line data!> show that between 2002 to 2020, the
total area of humid primary forest in the Concepcién Department decreased by
21%'° with a strong bias to the southern regions of the department (Concepcién
& Horqueta) - these being responsible for 69% of this loss compared to only 15%
for northern regions of San Carlos and San Lazaro. Whilst these data use different
methods, cover different, if overlapping, areas, and are only considering the
forested habitats present in the Cerrado ecosystem, they do corroborate our
preliminary analysis that the rate of loss indicates a likelihood that the Cerrado
ecosystem represented in the AoA would qualify as having a Critically
Endangered or Endangered classification under Criterion Al of the IUCN Red
List for Ecosystems.

Notwithstanding the screening analysis above, to make a definitive assessment
of Criterion 4, further investigation and expert consultation is required to verify
current understanding of ecosystem classifications and mapped extent in
Paraguay and to examine the land-use change data available in more detail to
assess temporal and spatial patterns.

Criterion 5: Areas associated with key evolutionary processes
The Cerrado shows high-levels of diversity which can be explained by broadscale
evolutionary processes associated with the linkage Cerrado provides between the

'3 up:/inationalparksofparaguay.blogspot.com/20 18/01 /developing-red-list-of-ecosystems-for.html, also referencing Bonzi, V.R. & Hugo
Cabral. 2017. Informe lista roja de ecosistemas amenazados del Paraguay
“4nttp://mades.qov.py/sites/default/files/Evaluaci%sC3%B3n%20de%20datos%20secundarios%20para%20la%20construcci%C
3%B3n%20de%20Niveles%20de%20Referencia%20en%20Paraquay.pdf

'S University of Maryland and World Resources Institute. "Global Primary Forest Loss". Accessed through Global Forest Watch on
08/09/2021 from www.globalforestwatch.org

‘6 This data set defines primary forests as "mature natural humid tropical forest cover that has not been completely cleared and regrown in
recent history.” Researchers classified Landsat images into primary forest data, using a separate algorithm for each region. Tree cover is
defined as all vegetation taller than 5 meters in height as of 2000. The tree cover data set is a collaboration of the University of Maryland,
Google, USGS, and NASA, and uses Landsat satellite images at 30-meter resolution, “Loss” indicates the removal or mortality of tree cover
and can be due to a variety of factors, including mechanical harvesting, fire, disease, or storm damage. As such, “loss” does not equate to
deforestation.

a 10900284 1-001-0000-E-1500
S POYRY

69

major South American forest types (Amazon and Atlantic Forest), the largest
South American dry habitats (Chaco and Caatinga) and other biomes. However,
the definition of key evolutionary processes in IFC PS6 refers to a relatively fine-
scale rather than broad biogeographic regions (e.g. an unusual outcrop of a rock
type that holds unique and endemic plant assemblages), and there is no evidence
of the presence of such areas in the AoA.

Other species of conservation or stakeholder concern

Some species of ecological importance which are valued for the ecosystem
services they provide, or those which have a Global IUCN threatened status but
are present in quantities not meeting thresholds for CH qualification, or those
which have been declared as Nationally Threatened, may nonetheless be of high
stakeholder concern (e.g., the Jaguar, Panthera onca). It is good practice to
include such taxon groups as priorities in the Project’s Biodiversity Action Plan
to ensure that appropriate monitoring or mitigation measures are developed and
applied. In many cases mitigation measures that would already be in place to
protect species’ habitats will be sufficient and monitoring can confirm
effectiveness, providing stakeholders with assurance.
S POYRY

10900284 1-001-0000-E-1500

Table 14 — Justifications for Critical Habitat Screening Results for IFC Criterion 1 & 2 species.

Common name

UCN

Cat.

Present
the AoA ?

IFC CH
Criteria

CH screening
result

Birds

Amazona vinacea

Vinaceous-breasted
Amazon

EN

Potential

la

Possible

The global population estimates of this globally Endangered species is
likely to be in the range of 1000-2499 mature individuals, with an
Extent of Occurrence (EOO) (breeding/resident) of 1,230,000 km2. The
distribution range of the Vinaceous-breasted Amazon overlaps with
the AoA, as shown by the IUCN Geographic range map, although it
has been reported as possibly extinct in the AoA. eBird shows the
distribution of Amazona vinacea in the AoA with a frequency of 0-2%.
On the other hand, GBIF shows 1849 occurrences of this species,
nearly all of them in southem Brazil and eastern Paraguay, None of
them in the AoA.

This species is classified as Endangered because recent population
estimates indicate that the global population is very small, and has
suffered a rapid decline owing to extensive habitat loss and
fragmentation, compounded by trade, and rapid declines are
projected to continue. Further clarification is needed as to whether
any Brazilian subpopulations exceed 250 individuals (Birdlife).

The Vinaceous-breasted Amazon is also present in the SEAM
(Secretaria del Ambiente) Paraguay National list of Conservation

Status as “En Peligro de Extincién” (Endangered/Critically Endangered).

Buteogallus
coronatus

Crowned solitary
eagle

EN

Resident

la

Possible

Global population estimates of this Endangered species is thought to
be in the range of 250-999 mature individuals, and decreasing. Its
EOO (breeding/resident) is 6,590,000km2. This species can be found in
Argentina, Bolivia, Brazil and Paraguay, and it is not endemic to
Paraguay.

According to Birdlife, this species qualifies as Endangered because it
has a very small, fragmented population, and the severity of the

70
S POYRY 10900284 1-001-0000-E-1500

71

threats it faces strongly suggest a significant and continuing decline in
numbers.

The IBAT Citi Paracel report shows that Buteogallus coronatus are
potentially found within 50km of the area of interest. According to the
IUCN map of Geographic range, 0.1-0.5% of the global population of
the Crowned solitary eagle may potentially overlap with the AoA. In
Paraguay, it appears to be most numerous in the Cerrado of
Concepcién department. GBIF and eBird do not distribution of
Amazona vinacea in the AoA.

Sporophila palustris | Marsh seedeater EN Potential la Possible The IUCN assessment states that there are 600-1700 mature
individuals of this Endangered species, and its population is
decreasing. According to Birdlife, trapping pressure and habitat loss
are rapidly reducing the very small population of the Marsh seedeater,
and its breeding habitat (and therefore the population) is fragmented.
The IBAT Citi Paracel report shows that Sporophila palustris are
potentially found within the area of interest. The overlap between the
distribution range of a potentially non-breeding area with the AoA can
be around 0.5%. GBIF shows a broad distributional range across
Paraguay, Brazil, Uruguay and northern Argentina, with one record in
the AoA. This species is nationally listed by the MADES as “En peligro
de extincion”.

Reptiles

Phalotris nigrilatus

EN Potential 2 Possible The colubrid snake Phalotris nigrilatus is endemic to San Pedro
Department (Paraguay), within 75 km of the AoA, and is known from a
very few historical specimens. Limited information is available on the
distribution and ecology of most species of Phalotris because of their
fossorial behavior and the rarity with which they are encountered.
(Cacciali et al., 2020).

Phalotris nigrilatus species is an Endangered species, and with an EOO
potentially of less than 50,000km2, if found in the AoA could possibly
qualify the AoA as CH under criterion 2.

S POYRY

10900284 1-001-0000-E-1500

Amphibians

Rhinella scitula

Cope’s toad

DD

Potential

Possible

This species is Data Deficient (IUCN), and is reported by the ESIA
(Poyry) as an endemic species to the Cerrado, found exclusively within
the Departments of Amambay, Concepcion and San Pedro. This is one
of the species only found in Amambay and Concepcion, that are not
found in any other region of the country, which suggests this area as
an endemic center for anurans in Paraguay (Cabral et al., 2020).

The IUCN only shows distribution in a very small area of Brazil, near
the border with Paraguay and the AoA. GBIF also shows 102
occurrences of this species in the same areas of Brazil.

The information available therefore shows that the EOO of this species
may be of less than 50,000km2, and if found in the AoA, it could
possibly qualify the AoA as Critical Habitat.

72
v 109002841-001-0000-E-1500
S POYRY

73

IMPLICATIONS FOR THE PROJECT OF CRITICAL, NATURAL AND
MODIFIED HABITAT DESIGNATIONS

The Critical Habitat screening concludes that the Project is to be developed within
an area likely to contain Critical Habitat. This needs to be confirmed with a full
Critical Habitat Assessment (CHA) focusing on analysis of historic land-use trends in
the Aquidaban ecoregion and specialist consultation for some species of interest
(particularly those that have been flagged as ‘potential’ in Tables 12 and 13). If
important information gaps remain after CHA expert consultation and desk-top
analyses, then further baseline or monitoring data collection (including ground-truthing
for satellite imagery interpretation for example) may be recommended.

Baseline studies show the Project properties to contain many patches of Natural Habitat
according to the IFC definition. These are areas where native species still dominate with
fauna and flora communities characteristic of the original Cerrado ecosystem -
including all of its forest, savanna and wetland habitat types that form its
characteristically variable physiognomic mosaic. This means that in addition to the
apparently less disturbed areas, many areas in the Paracel properties which look
disturbed - having undergone alteration versus a ‘pristine’ state due to the centuries of
historic human activities such as selective logging, cattle grazing and burning recorded
in the area - would also be considered Natural Habitat.

The confirmed presence of Natural Habitat means the Project should pay special
attention to the management and measurement of biodiversity impacts so that an overall
No Net Loss (versus the no-project scenario)!” can be demonstrated. Natural Habitat
patches are likely also to represent Critical Habitat.

If further analysis under a Critical Habitat Assessment (CHA) scope confirms the
Critical Habitat status of these Natural Habitats, as indicated by the screening reported
on herein, then an additional level of scrutiny should be applied to biodiversity
mitigation planning, implementation, and assurance with the goal of demonstrating a
Net Gain (versus the no-project scenario) for Critical Habitat-qualifying features.

Practically, a Net Gain goal implies an overall increase in the extent/condition in the
habitats of concern within the AoA can be demonstrated by the Project such that an
expert third party would have a high degree of confidence in the improved status
compared to the forecast situation without the Project interventions.

Based on the existing mitigation measures committed to, it is highly likely that a Net
Gain for forest and wetland habitat types of the local Cerrado ecosystem is already
‘designed-in’ to the Project. Further work will be required to assure the same outcome
is achieved for the savanna-Cerrado habitats (i.e., Campo Cerrado, Campo Sucio, High
Savanna, and possibly transitional Savanna Inundable). Such an outcome for this
Project in this landscape is highly likely to include implementation of Biodiversity
Offsets including land both within and beyond the boundaries of Paracel properties.

17 ‘No net loss is defined as the point at which project-related impacts on biodiversity are balanced by measures taken to avoid and minimize the

project’:

impacts, to undertake on-site restoration and finally to offset significant residual impacts, if any, on an appropriate geographic scale (e.g.,

local, landscape-level, national, regional).
10900284 1-001-0000-E-1500

S POYRY

74

The CHA should map the Critical / Natural Habitat to the feasible resolution at this
large scale. This mapping will serve as the basis for a ‘residual impact assessment’ to
semi-quantify'® the impacts to important biodiversity features (i.e., the species and
habitats of concern) after mitigation measures are applied in accordance with the
Mitigation Hierarchy!*. The residual impact assessment results can be translated into
the compensation targets for attainment of biodiversity NNL or NG outcomes goals as
appropriate according to Critical-Natural habitat status. The development of the full
Biodiversity Action Plan should describe the strategy, including a feasibility-tested
Biodiversity Offsets strategy, for achieving NNL or NG aligned targets. Where the
residual impact assessment determines potential impacts upon specific important
biodiversity to be uncertain, then the BAP would include monitoring actions to
determine status and impacts.

Conversion of Modified Habitat areas to Eucalypt plantation would not normally imply
any compensatory biodiversity requirement. Extensive areas within the Properties that
have undergone the most intensive human alteration including most obviously those
areas that have been entirely converted to exotic pasture with African grasses, to food
and fiber (short rotational Eucalypts) croplands, or various built environments, are de
facto Modified Habitat.

There will also be areas that have not been entirely converted but which would also be
considered Modified Habitat because they have been so degraded that regeneration back
to a natural ecosystem would be unlikely to occur (e.g., where erosion is advanced or
where exotic grasses are well established). This class of heavily degraded but not
entirely converted Modified Habitat is much harder to identify, and remote sensing
techniques are unlikely to achieve an accurate classification to distinguish grades of
degradation. Based on the baseline information collected to date, it is not possible to
reliably map Modified versus Natural habitats across the extensive landscape.

A recommended approach for evaluating the true extent of Modified Habitat within
Paracel’s properties would be:

a) further analysis of satellite imagery cross referenced with baseline data
to resolve an improved habitat condition classification which can be used as a guideline
for the Biodiversity Action Plan’s NNL/ NG Strategy, and,

b) progressive field verification using agreed species indicators &
structural descriptors implemented through the ‘microplanificacién’ protocols
described in the Plantation Development Management Plan.

With this approach, the progressive verification of Modified (versus Natural) Habitat
extent within each Paracel property parcel as the plantations are developed can be
checked against the BAP Strategy to assure that NNL / NG outcomes for the whole
Project remain feasible without adjustment of the Strategy.

In some cases, Modified Habitat can be considered Critical Habitat because despite
being degraded it supports the persistence of important concentrations of threatened

'S Semi-quantification refers to the use of both empirical data and expert judgement.
'9 http://www.csbi.org.uk/our-work/mitigation-hierarchy-guide/

ELA 109002841-001-0000-E-1500
S POYRY

75

species in a landscape. In this AoA it is likely that only Natural Habitats, in their natural
mosaic formation, would support significant permanent populations of the biodiversity
values that have been screened to potentially qualify as Critical Habitat; this would need
to be confirmed through biodiversity monitoring.

Current knowledge of vegetation cover in the Project area

Preliminary analyses involving manual classification and digitization of satellite
imagery have mapped the vegetation cover in the Project area into 5 classes type: native
forest, riverside forest, Savanna/Floodable/Cerrado area, Grassland/Pasture/Agriculture
area and Forest plantations (Figure 8). These classes do not directly translate to Natural
or Modified habitat sensu IFC. This mapping is translated into absolute area (ha) and
percentage of the Direct Impact Area (i.e., all the Paracel properties combined) in Table
15 below.

Forestry Properties
PARACEL

Figure 8 — Preliminary Land Use and Land Cover analysis by Paracel

Table 15 — Preliminary quantitative analysis of vegetation cover in Project area
(all Paracel properties combined)

1 Native forest 52697.11 28.5%
2 Riparian forest 8642.29 4.67%
3 Savanna/Floodable/Cerrado 83147.86 44.97%
v 109002841-001-0000-E-1500
S POYRY

76

4 Grassland/Pasture/Agriculture 31324.74 26.94%
5 Forest plantations 9105.05 4.92%
TOTAL 184,917.05 100%

Classes 4 & 5 of Table 15 represent Modified Habitat areas, including land-covers such
as improved pasture implanted with African grasses, built environments, cleared areas,
crop lands, agroforestry plantations, and roads. Class 3 - the savannah, seasonally
inundated savanna and Cerrado habitat types — represents a gradient of disturbance and
degradation including both Modified and Natural habitats: this is where further
investigation is required to better determine habitat importance status sensu IFC. The
two forest classes (1 & 2) represent the areas that the Project is already committed to
avoid and protect; they include subhumid forests, riparian gallery forests, fragmented
forests (which includes “Cerrad6n” open dry forests), and seasonal and herbaceous
wetlands.

The biodiversity strategy and design criteria to deliver appropriate NNL/NG outcomes
at the landscape scale will be covered in the Biodiversity Action Plan; this will provide
assurance that any Natural or Critical Habitats that are converted can be appropriately
compensated in terms of quality and quantity. On the ground protocols will be detailed
in management plans including most importantly the Plantation Development
Management Plan for the implementation of avoidance and minimization measures
consistent with the Biodiversity Strategy. A Biodiversity Monitoring and Evaluation
Plan will be developed to assure the strategic BAP outcomes are delivered with an
adaptive management approach.

The presence of threatened, endemic species and strictly forest habits species,
associated with the remnants of native forest in the DIA, point out the need for a

continuous fauna monitoring, seeking a better understanding of the impacts that will be
caused by PARACEL, though a Biodiversity Monitoring and Evaluation Plan.
Impact Characterization
Qualitative Quantitative
Nature: Negative -
Form of incidence: Direct and Indirect
Area of spatial coverage: Local and regional 2
Probability of occurrence: Certain 2
Moment of occurrence: Long term 3
Time or duration: Permanent 3
Reversibility: Irreversible 2
Accumulation: Type II Accumulation

v 109002841-001-0000-E-1500
S POYRY

7
Magnitude: High 3
Importance: High 3
Mitigation possibilities: Mitigated
Degree of resolution of High
measures:
Area of influence: ADA, DIA

Mitigation measures

A full Critical Habitat Assessment will be developed to spatially determine habitat
importance (i.e., Critical, Natural, Modified) as per PS6 definitions.

Eucalyptus plantations will be designed to implement the Mitigation Hierarchy,
avoiding Critical and Natural Habitats where feasible and implementing a Biodiversity
Action Plan (BAP) designed to achieve Net Gain for biodiversity values designating
Critical Habitat, and No Net Loss for values designating Natural Habitat. The BAP will
include design of Biodiversity Offsets where necessary.

It is considered highly likely that Biodiversity Offsets will be required for the Project in
its current configuration to align with IFC Performance Standard 6. A detailed
feasibility study will be required to confirm the likelihood of possible offset strategies
to achieve NNL or NG outcomes, however preliminary assessment by Nature Positive
indicates that there are both the potential mechanisms and scale to achieve such
outcomes for target habitats in this landscape. Possible mechanisms include:

— Within Paracel properties:
= Protection of set-asides
= Recovery of set-asides
= Restoration of degraded areas
— Outside of Paracel properties:
= Improved management of Protected Areas, their buffer zones, and Indigenous
People’s territories

Commit to protect all areas of native forest within the owned plantation lands, as well
as to reforest and/or restore riparian gallery forest with native species within a 100 m
buffer along rivers and smaller tributaries.

Commit to establish buffers along the border with the National Parks adjacent to three
plantations (Soledad, Zanja Moroti and Zapallo) and to manage the Biosphere Reserve
buffer area, which overlaps portions of three plantations (Zapallo, Santa Teresa, and
Hermosa). To appropriately manage the buffer zone, resolution 200/2001 Art. 31
regarding biosphere reserves will be considered, consultation with affected parties will
need to occur and a management plan will need to be approved.

Maintain high forests and riparian forests in plantations farms.
Maintain a representative mosaic of interconnected Cerrado habitat types of Cerrado.
Monitor the Cerrado biodiversity within the farms.

Planning the plantations areas avoiding impacts on fauna and flora.
10900284 1-001-0000-E-1500

S POYRY

78

Perform Biodiversity Monitoring and Evaluation Plan to confirm outcomes described
in the BAP.

To assist with implementing the Mitigation Hierarchy, Paracel commit to the criteria
for establishing conservation vs planted areas in the plantations, as shown in the table
below. Note that criteria for establishment of plantations in savanna Cerrado habitats in
order to meet PS6 requirements are to be developed.

Table 16 — Paracel criteria for establishing conservation vs planted areas

Forest Management Criteria

ikm PNBV Buffer area with a distance of 1 kilometer around the National Parks
ladjacent to the properties, where Paracel will not voluntarily make
changes in the current use of the land, as a protection measure in the
1km PNPB zone that continues to the protected area.

[Area where Eucalyptus plantations will not be carried out. They do not
correspond to areas of environmental liabilities, but will be conserved in
its natural state or in confinement as a natural corridor area between the
forest masses.

Biological Corridor

Area that includes areas of native forest, protective forests of water

Non-plantable area courses, or soils not suitable for planting (rocky, low flood zones, etc.)

Areas of liability that must be restored (confined or recomposed) both by:
1) Zero Deforestation Law 6676/20 (a satellite image from 2005 was
used); 2) Forest Law 422/73 (a satellite image from 1986 was used) and;
Recomposition/Confinement |3) Law 4241/10 of Protective Forests of Water Channels (a buffer of 100
m was used on both sides of the water channels visualized in the current
satellite image and the database of the National cartography of the
National Institute of Statistics of the year 2012) .

Area available for Eucalyptus plantations without restrictions in
environmental legislation. With the clarification that these are "potential"
lareas where prior soil analysis and on-site verification must be carried out
ito accurately determine their aptitude for planting.

In the areas where the RBRA overlaps with Paracel's properties, resolution
200/2001 was taken into account in its Art. 31 regarding biosphere
reserves.

Art. 31 The following are characteristics of the areas with the Biosphere
Reserve management category:

la) The property (s) on which the area is based may be public or private
property, as well as those in the municipal public or private domain.

b) Production must be carried out through environmentally compatible
systems, promoting sustainable production;

Ic) Possess at least 50%of the surface with minimal anthropic alterations,
lor in natural conditions.

Id) Carrying out activities aimed at maintaining Environmental Services;

le) Carrying out activities aimed at the restoration of ecosystems; Y

if) The administration of the area will be exercised by the Enforcement
Authority.

Plantable area

RBRA - Rio Apa Biosphere
Reserve

S POYRY

714.2.2.5

10900284 1-001-0000-E-1500

79

Responsibility for the implementation of the measures
PARACEL.

Forecast after implementation of measures

The mitigating measures, if effectively managed and implemented, should make an
important contribution to the protection of the biodiversity of the region, provide greater
landscape connectivity for flora and fauna, and protect water resources and ecosystem
services.

Impacts to Legally Protected and Internationally Recognized Areas

Environmental aspect
Replacement or degradation of habitats

Impact-Generating Factor

Formation of the eucalyptus forest or indirect impacts

Technical justification

Legally protected areas are clearly defined areas proposed by the Paraguayan
Government for any category of protection for the conservation of nature, ecosystem
services or cultural values. Internationally Recognized Areas refer to those areas
identified as priorities for conservation that may not benefit from legal protection,
including UNESCO Natural World Heritage Sites, UNESCO Man and the Biosphere
Reserves, Key Biodiversity Areas and Ramsar wetlands.

IFC Performance Standard 6 places special requirements on Projects located in or near
such areas: that any development within such an area be legally permitted and act
consistently with and government recognized management plans (gaining approval
from the management authority), that stakeholders are consulted, and that if impacts are
likely additional programs are put in place to enhance the effective management of the
area. If these areas contain Critical or Natural Habitat and impacts are foreseen then the
CH/NH compensatory requirements apply in addition.

Legally Protected Areas

There are three [UCN Category II national parks (Parques Nacionales — PN) in the
vicinity of the plantations:

—_ PN Serrania San Luis is approximately 15 km west of the Soledad property;
— PN Paso Bravo borders two Paracel properties: Soledad and Zanja Moroti;
— PN Bella Vista borders the Zapallo property;

Note that the Paraguayan Law 352/94 indicating Protected Area buffer zones is
ambiguous. It refers to a region adjacent to the entire perimeter of each Protected Area
and leaves specific distances to be determined by the management plan. The buffer
zones of the two National Parks bordering Paracel Properties need to be confirmed;
the Project has committed to establishing a 1 km buffer of habitat protection where
their Properties border.

Internationally Recognized Areas
v 109002841-001-0000-E-1500
S POYRY

80

There is one Biosphere Reserve, Cerrado del Rio Apa, overlapping with the Project,
established in 2001 by Executive Decree No. 14,431. The core areas of the reserve
border two (Soledad and Zanja Moroti) and the buffer area overlaps with three
(Zapallo, Hermosa and Santa Teresa) Paracel properties. The core areas of the reserve
constitute the Paso Bravo and the Serrania San Luis National Parks, thus the National
System of Protected Natural Areas (SINASIP) considers the core areas as officially
protected areas, however the buffer zone (comprising an area of 174,224 ha that links
the two-core zone National Parks) is not officially part of SINASIP and so has no
formal protection.

There are two KBAs near Paracel plantations, qualifying due to their status as
Important Bird Areas” (IBAs):

o Arroyo Tagatiya which sits greater than 15 km west of the Soledad plantation and
has some protection from two private protected areas; and

o Cerrados de Concepcién which overlaps with both the UNESCO Biosphere Reserve
and the PNs Paso Bravo & Serrania San Luis, and, which borders three Paracel
owned plantations: Soledad, Zanja Moroti, and Hermosa.

The IBA designation process involves an analysis of threats to the persistence of the
biodiversity features present and notes the ongoing threats from deforestation,
hunting, grazing, uncontrolled fires and the establishment of invasive African grass
(particularly Hyparrhenia rufa).

There are no Ramsar sites within the Project nor surrounding areas. The closest
Ramsar Site is the National Park Estero Milagro, 60 km downstream of the Project
and south of the city of Concepcién;

There are no World Heritage Sites nor Alliance for Zero Extinction sites near the
Project.

For PARACEL project, KBAs are shown in the following map.

2° Note that according to http://datazone.birdlife.org/country/paraguay/ibas, IBA’s within PARACEL areas do not meet
the criteria for being important sites for congregatory species.
S POYRY

Referencias

Imes departamertales
niles de fincas

reas Cloves para a Bio yersidad

10900284 1-001-0000-E-1500

81

Fuerte
KBA 2020
DGEEC 2012
ESRI Z019

Figure 9 — Map of key areas for biodiversity conser vation in relation to PARACEL
properties. Produced with data from KBA (2020), DGEEC (2012)

Produced by S. Rios y L. Rejalaga

Impact Characterization

Qualitative Quantitative
Nature: Negative -
Form of incidence: Indirect
Area of spatial coverage: Local and regional 2
Probability of occurrence: Certain 2
Moment of occurrence: Long term 3
Time or duration: Permanent 3
Reversibility: Irreversible 2
Accumulation: Type II Accumulation
Magnitude: Medium 2
Importance: High 3
Mitigation possibilities: Partially mitigated

v 109002841-001-0000-E-1500
S POYRY

7142.26

82
Degree of resolution of High
measures:
Area of influence: ADA, DIA

Mitigation measures

Commit to protect all areas of native forest within the owned plantation lands, as well
as to reforest and/or restore riparian gallery forest with native species within a 100 m
buffer along rivers and smaller tributaries.

The Project is proposing to keep the Soledad and Zanja Moroti properties that border
Paso Bravo National Park totally free of plantations and is considering doing the same
for the contiguous Ronaldo plantation. All these properties have extensive habitats of
high conservation value. The project has committed to establish 1 km buffers along the
borders with the National Parks and the three adjacent properties.

It is recommended that the Biodiversity Offset strategy focus on considering actions to
increase the management effectiveness of the Protected and Internationally Recognized
Areas nearest the Paracel properties, including the core and buffer areas of the
Biosphere Reserve.

A Biodiversity Offset feasibility study will evaluate whether it is feasible for any party
to implement management actions to reduce the ongoing and future threats to the
biodiversity features within the Protected and Internationally Recognized Areas. This
evaluation of threats will involve an analysis of rates and drivers of land-use change and
habitat degradation in the region which should be used to inform an assessment of the
potential indirect impacts to the Protected and Internationally Recognized Areas from
the Project (e.g., by facilitated access to the areas).

Paracel is (as of September 2021) negotiating an agreement with SENAD (the
Paraguayan anti-drug agency) to establish a joint Paracel-SENAD work program to help
prevent the cultivation of drugs and so protect plantations and natural habitats from
encroachment by illicit crops.

Forecast after implementation of measures

The mitigating measures, if effectively managed and implemented, could make an
important contribution to the protection of the biodiversity of the region, provide greater
landscape connectivity for flora and fauna, and protect water resources and ecosystem
services. The mitigation possibility category of ‘partially mitigated’ is applied owing to
the uncertainty of both the potential adverse indirect impacts and positive (offsetting)
impacts on these areas that are partially outside of the direct control of Paracel.

Fragmentation of the natural landscape

Environmental aspect

Replacement of Habitats with eucalyptus forestry planted areas.
Impact-Generating Factor

Formation of the eucalyptus forest.

Technical justification
v 109002841-001-0000-E-1500
S POYRY

83

The eucalyptus plantation, made within an extensive Cerrado area, can influence the
Fragmentation of the natural landscape.

Both landscape elements (pasture and eucalyptus plantation) constitute potential
barriers to gene flow for most plants and natural Cerrado animals.

This is because although some animal species frequent the plantations grove, and
although some species of the flora reach the reproductive phase in this environment,
these represent a selective filter of potential pollinators and dispersers, and their
extension certainly exceeds the displacement radius of most of these animals.

Develop technical criteria for fauna and flora classification prior to plantation,
performing occupation planning and territorial planning in addition to, if needed,
prioritize the acquisition of pasture land if forestry expansion is needed, is really
important to improve genetic flow.

By increasing connectivity with the creation of ecological corridors between Cerrado
fragments and with differentiated management of eucalyptus, including a management
in Forest Mosaics, it improves not only genetic flow but also soil recovery and does not
significantly impact the micro-basin.

Preserving and/or recovering areas beyond those required by law is a good practice that
will be adopted by PARACEL, however the selection of priority areas for conservation
should be done carefully, contemplating different physiognomies of habitats to preserve

as many forest organisms as well as those of open areas.
Impact Characterization
Qualitative Quantitative

Nature: Negative -
Form of incidence: Direct
Area of spatial coverage: Local and regional 2
Probability of occurrence: Certain 2
Moment of occurrence: Long term 3
Time or duration: Permanent 3
Reversibility: Irreversible 2
Accumulation: Type II Accumulation
Magnitude: Medium 2
Importance: Medium 2
Mitigation possibilities: Mitigated
Degree of resolution of High
measures:

v 109002841-001-0000-E-1500
S POYRY

T142.2.7

84

Area of influence: ADA, DIA

Mitigation measures
Remove the tree/shrub cover from the ground only where strictly necessary;

Carry out planting territorial planning, marking the Riparian Zones in order to favor
organized spatial occupation and cause minimal impacts;

Recovery of riverside areas and springs without vegetation or with erosion /
sedimentation by planting endemic species in the region;

Conduct road open planning to avoid roads or services in areas of natural drainage and
forest formation;

Plan plantation to improve connectivity.

Open areas not planted will be retired from grazing and so if free of invasive grasses
will recover to improve connectivity.

Paracel plans to not establish plantations in some Properties will serve to protect natural
mosaics of the full range of Cerrado habitats that are connected with the National Parks.

The Biodiversity Offset design should consider opportunities to reduce fragmentation
and improve connectivity at the landscape scale, for example through sustainable
management of the Biosphere Reserve buffer zone.

Responsibility for the implementation of the measures
PARACEL.

Forecast after implementation of measures

The actions adopted by PARACEL preserve the areas of native vegetation, riparian
permanent persevered areas and legal reserve of its own forest lands, in addition to the
legal requirement, minimizes the impact. When compared to the non-project scenario
of ongoing conversion and degradation of Natural Habitat throughout the Project
landscape, well designed Biodiversity Offsets have the potential to have a Net-Gain
with respect to fragmentation of the Cerrado habitats mosaic.

Dust generation and suppression of local vegetation
Environmental aspect

Replacement of Habitats with eucalyptus forestry planted areas.
Impact-Generating Factor

Formation of the eucalyptus forest.

Technical justification

An important factor in terms of machine movement is the increase in noise and dust at
this time, and may impact the nearby population as the local fauna, driving it away.
S POYRY

10900284 1-001-0000-E-1500

85

As described in the characterization of the enterprise, the preparation of eucalyptus
planting areas requires prior cleaning of the areas. Depending on the type and quality
of vegetation, habitat loss for specialized or generalist fauna will occur, imposing its
displacement to less disturbed areas.

In the phase of implementation and operation of forestry, there may be increased noise
and dust from the movement of people, trucks and equipment, which can enhance the
level of disturbance to the local fauna.

Thus, it is recommended to manage the cutting period and its spatial extension, in order
to avoid or minimize the loss of populations occurrence such as arthropods and other
animals with limited mobility and plan a management through Forest Mosaic, in order
to favor the displacement of fauna species.

Impact Characterization

Qualitative Quantitative
Nature: Negative -
Form of incidence: Direct
Area of spatial coverage: Local and regional 2
Probability of occurrence: Certain 2
Moment of occurrence: Short term 1
Time or duration: Permanent 3
Reversibility: Irreversible 2
Accumulation: Type II Accumulation
Magnitude: Medium 2
Importance: Medium 2
Mitigation possibilities: Mitigated
Degree of resolution of High
measures:
Area of influence: ADA, DIA

Mitigation measures

Manage the cutting period and its spatial extension, in order to avoid or minimize the
loss of populations occurrence such as arthropods and other animals with limited

mobility.
S POYRY

T14.2.28

10900284 1-001-0000-E-1500

86

Plan a management through Forest Mosaic, in order to favor the displacement of fauna
species.

Responsibility for the implementation of the measures
PARACEL.

Forecast after implementation of measures

The actions adopted by PARACEL preserve the areas of native vegetation, riparian
permanent persevered areas and legal reserve of its own forest lands, in addition to the
legal requirement, minimizes the impact.

Noise related disturbance on fauna

Environmental aspect
Replacement of Habitats with eucalyptus forestry planted areas.

Impact-Generating Factor
Formation of the eucalyptus forest.

Technical justification
An important factor in terms of machine movement is the increase in noise and dust at
this time, and may impact the nearby population as the local fauna, driving it away.

As described in the characterization of the enterprise, the preparation of eucalyptus
planting areas requires prior cleaning of the areas. Depending on the type and quality
of vegetation, habitat loss for specialized or generalist fauna will occur, imposing its
isplacement to less disturbed areas.

In the phase of implementation and operation of forestry, there may be increased noise
and dust from the movement of people, trucks and equipment, which can enhance the
level of disturbance to the local fauna.

Thus, it is recommended to manage the cutting period and its spatial extension, in order
to avoid or minimize the loss of populations occurrence such as arthropods and other
animals with limited mobility and plan a management through Forest Mosaic, in order
to favor the displacement of fauna species.

According to Study of hearing and quality of life in truck drivers, harvest bitrem truck
similar to ones that will be use in the project emits about 74 dBA.

The perception of noise levels in the receivers varies depending on the distance from
the emission source and is associated with other noises emitted in the area. The sum of
the noises comprises the equivalent noise perceived by the receiver.

Noise emissions vary according to operations and development of the work. But, at first,
they vary in the range of 70 to 100 dB (A), at source, for reference operations. However,
the contribution in the increase of perceived noise in the receivers varies depending on
the distance from the source.

In the open field, with each doubling of the distance the noise decreases by 6 dB (A).
Since sound pressure is inversely proportional to the square of the distance, the decrease
in intensity can be expressed by the equation:

Noise reduction: NPS (R 1) — NPS (R 2) = 10 log R 27/R 1?

Note: NPS = Sound Pressure Level
S POYRY

10900284 1-001-0000-E-1500

87

The NPS is expressed by NPS = 10 log I/Io, where I represent the average amount of
energy transmitted by a sound wave in the unit of time by the surface unit and Io is a
reference intensity (for air propagation has a value of 10°!? Watt/ m?).

Therefore, an equipment that emits a noise measured value of 74 dB (A) about 1.5
meters away will show the noise decrease according to the following table.

Distance in meters

Sound level dB(A)

30 60 12

68 62 56

24 50

50.44

Since, the generated noise drops fast and within 12 meters the machine emits about
56dBA, almost the same noise as croaking frog noise, it is possible to state that the

generated noise will not impact significantly the fauna and neither the neighbors.

Impact Characterization

Qualitative Quantitative
Nature: Negative -
Form of incidence: Direct
Area of spatial coverage: Local and regional 2
Probability of occurrence: Certain 2
Moment of occurrence: Short term 1
Time or duration: Permanent 3
Reversibility: Irreversible 2
Accumulation: Type II Accumulation
Magnitude: Medium 2
Importance: Medium 2
Mitigation possibilities: Mitigated
Degree of resolution of High
measures:
Area of influence: ADA, DIA

S POYRY

T142.2.9

10900284 1-001-0000-E-1500

88

Mitigation measures

Manage the cutting period and its spatial extension, and give preference to low noise
emission machines, in order to avoid or minimize the disturbance in local fauna.

Avoid removal of vegetation and specially during nesting and breeding season of birds
and fauna.

Responsibility for the implementation of the measures
PARACEL.

Forecast after implementation of measures

The actions adopted by PARACEL will minimize the impact.

Eutrophication of rivers due to improper fertilization

Environmental aspect
Use of fertilizer.

Impact-Generating Factor
Inadequate use of fertilizer.

Technical justification

In addition to good preparation and establishment of planting and adequate choice of
spacing, fertilization is yet another extremely important pillar in forest productivity,
being responsible for significant gains in increasing the volume of wood (SANTANA
et. Al., 2008).

The decision for any fertilization should always be based on economic and technical
criteria. The strategy of a fertilization program consists of knowing the soil, its physical
and morphological chemical characteristics, in short, its pedology, as well as the
characteristics of the growth curve of the genetic material to be planted, its potential
productivity and nutritional demand to support the expected yields.

The knowledge of the growth phases and rainfall distribution are fundamental to
letermine the fertilization operations, since the use of the fertilizer by the plant depends
on its nutritional demands, as well as the availability of water in the soil to make
nutrients accessible to the seedlings, that is, soil conditions and their portion explored
by the roots.

The knowledge of the nutrient balance is also essential for the sustainability of forest
production, which reinforces the need for adequate long-term management strategies.
Thus, it is necessary to have knowledge of the relationship between the amount of
nutrients that are exported and the bioavailability of nutrients at the place of cultivation,
in order to be able to apply techniques aimed at sustainable forest management for
several rotations (SANTANA et. Al., 2008).

Fertilization in general has the basic NPK formulation, which represents the main
primary macro nutrients: Nitrogen, Phosphorus and Potassium. The NPK formulation
can contain different combinations of concentration of these 3 elements, in order to meet
the needs of each plant, according to its stage of development and soil fertility.

Nitrogen (N) is the component of greatest importance for the initial growth, as it is
present in the composition of the most important biomolecules, such as ATP, NADH,
10900284 1-001-0000-E-1500

S POYRY

89

NADPH, chlorophyll, proteins and numerous enzymes (BREDEMEIER &
MUNDSTOCK, 2000 apud MIFLIN & LEA, 1976; HARPER, 1994). This way, this is
the most important nutrient for the first fertilization, carried out before planting.
Phosphorus (P) is also essential for the initial growth, as it is directly related to energy
storage and root formation. In turn, potassium (K) has direct responsibility for the
development of plant tissue and assists in resisting water deficit by regulating the
functions of opening and closing the stomata of the leaves, which in turn regulates the
“loss” of water by plants.

Therefore, for the first fertilization, a higher dosage of N and P is recommended to
guarantee the initial development of the plant, while in following fertilizations K
becomes the key component in the growth and health of more adult plantations.

Although high levels of N might cause Eutrophication of rivers. Therefore, PARACEL
will perform agrochemicals management program, as well as hazardous materials
management program in order to prevent any accidental leakage risks to the
environment and protect the health of all employees.

Other than that, PARACEL in compliance with the FSC pesticide policy on use of
Highly Hazardous Pesticides - HHP (SCPOL-30-001 V3-0), PARACEL will exclude
the use of all hazardous pesticides that contain or main contain active ingredients listed
as prohibited by the FSC, as well as any agrochemicals whose active components are
part of IDB Invest Exclusion List.

Impact Characterization

Qualitative Quantitative
Nature: Negative -
Form of incidence: Direct
Area of spatial coverage: Local and regional 2
Probability of occurrence: Certain 2
Moment of occurrence: Medium term 2
Time or duration: Permanent 3
Reversibility: Irreversible 2
Accumulation: Type II Accumulation
Magnitude: Medium 2
Importance: Medium 2
Mitigation possibilities: Mitigated
Degree of resolution of High
measures:

S POYRY

714.2.2.10

10900284 1-001-0000-E-1500

90

Area of influence: ADA, DIA

Mitigation measures

Perform agrochemicals management program and hazardous materials management
program, in order to prevent risks to the environment.

Exclude the use of all hazardous pesticides that contain or main contain active
ingredients listed as prohibited by the FSC.

Monitor the leaching of nutrients and agrochemicals and their potential impacts on
freshwater ecosystems.

Responsibility for the implementation of the measures
PARACEL.

Forecast after implementation of measures

The actions adopted by PARACEL will minimize the impact.

Indirect impacts of pesticide use (fipronil) on community bee keeping

Environmental aspect
Use of pesticide.

Impact-Generating Factor
Inadequate use of pesticide.
Technical justification

At the operational level, at first, the highly hazardous pesticides are identified as
prohibited, of highly restricted use or of restricted use, due to their hazardous level.

In compliance with the FSC policy on use of Highly Hazardous Pesticides - HHP
(SCPOL-30-001 V3-0), PARACEL will exclude the use of all hazardous pesticides that
contain or main contain active ingredients listed as prohibited by the FSC.

The HHP listed by the FSC as highly restricted can be used when there’s no viable
alternative methods, evidenced by analysis of costs, risks and social and environmental
impacts.
The HHP listed by the FSC as restricted can be used as an auxiliary method to
nonchemical treatments, subject to exhaustive analysis of environmental and social risks
for the active ingredient to be used.

When the integrated pest management identifies the necessity of using a chemical
pesticide as the last resource, an evaluation of social and environmental risk must be
carried out on different levels to identify the nature and level of risk, as well as to define
mitigation measures and requirements for impact monitoring.

PARACEL’s policy on the use of pesticides highlights importance of monitoring the
use of pesticides and the impact of the policy itself.

PARACEL will make efforts to investigate the products and control methods of weeds
in order to diminish the use of HHP with a view to their complete eradication. Any HHP
to be used will present legal registration with the competent authorities.
v 109002841-001-0000-E-1500
S POYRY

91

In alignment with FSC’s pesticide policy, PARACEL has the following short-term
objectives:

- Promote the best practices in order to minimize risks to human health and the
environment when using chemical pesticides;

- Reduce the volume and total number of pesticides in use;
- Eliminate the use of highly hazardous pesticides.

In the long term, PARACEL aims at complete eliminating the use of chemical pesticides
in its management units.

This requirements applies to all PARACEL’s operation areas and to all organization,
work groups and entities that provide services that can make use of pesticides inside
PARACEL’s management areas, aiming to protect the natural vegetation, the human
health and the native species. It includes all facilities and surfaces:

- Located inside or adjacent to the areas under PARACEL’s valid title or control, or
operated by, or on behalf of PARACEL, in order to contribute to the management
activities; and

- Located outside or in non-adjacent areas to those aforementioned areas, operated by
PARACEL, or on behalf of PARACEL, in order to contribute to the management
activities.

The present policy applies to all key contractors, split-off area of the management unit,
biological control, pesticides used for purpose other than pest control in the management
unit (e.g. as fertilizers), impurities in fertilizers and the use of pesticides once the forest
products left the management area.

Impact Characterization

Qualitative Quantitative

Nature: Negative -
Form of incidence: Direct

Area of spatial coverage: Local and regional 2
Probability of occurrence: Certain 2
Moment of occurrence: Medium term 2
Time or duration: Permanent 3
Reversibility: Irreversible 2
Accumulation: Type II Accumulation
Magnitude: Medium 2
Importance: Medium 2

v 109002841-001-0000-E-1500
S POYRY

7142.2.11

92
Mitigation possibilities: Mitigated
Degree of resolution of High
measures:
Area of influence: ADA, DIA

Mitigation measures

Perform agrochemicals management program, in order to prevent risks to the
environment and protect the health of all employees.

Exclude the use of all hazardous pesticides that contain or main contain active
ingredients listed as prohibited by the FSC.

Interview periodically the local bee keepers and compare their local bee colonies
monitor data with the use of pesticide (fipronil).

Responsibility for the implementation of the measures
PARACEL.

Forecast after implementation of measures

The actions adopted by PARACEL will minimize the impact.

Harassment of workers to wild fauna and flora

Environmental aspect
Risk of running over animals and Hunting risk.

Impact-Generating Factor
Opening accesses and roads and Formation of the eucalyptus forest.

Technical justification

During planting, maintenance and especially harvesting it is estimated that several truck
journeys are required daily to transport eucalyptus logs to the pulp mill.

On the opening roads activities, it should be considered a wildlife rescue program. An
increase in vehicle traffic increases the risk of animals being run over on the access
roads.

Losses of animals due to being run over are certain and frequent, mainly in similar rural
environments where, on the one hand, the scarcity of native vegetation represents,
among other aspects, the need for the transit of animals in relatively large areas to look
for food and/or for procreation, simultaneous to the lack of shelter for the movement of
these same animals. On the other hand, the network of secondary roads that cross the
extensive and continuous cultivation areas, constitutes a scenario of inherent risk.

Therefore, the increase in traffic will lead to an increase in the frequency of being run
over, with the consequent loss of wild animals.

Environmental education work, which addresses the issue of "wildlife running over" is
extremely important for driver awareness and the application of traffic signs will
provide a significant reduction in the risk of animals being run over.
10900284 1-001-0000-E-1500

S POYRY

93

Due to increased access to the roads in the region, to the areas of farms by third parties
and surrounding population, can induce the activities of hunting and capturing animals
in this region.

The presence of people in the area may result in possible pressure to hunt and capture
wild animals, both for the consumption and illegal trade of these animals.

Besides, environmental education work to make population aware of this fact,
PARACEL should avoid fragmentation by roads in the Cerrado areas because, in
addition to facilitate the displacement and entry of hunters, it also increases the risk of
animals run over, as well as may influence some small species that considers this road
a barrier to displacement. In order to avoid animals hunting PARACEL should consider
to carry out inspection on farms mainly on weekends and holidays.

Impact Characterization

Qualitative Quantitative
Nature: Negative -
Form of incidence: Direct and Indirect
Area of spatial coverage: Local and regional 2
Probability of occurrence: Certain 2
Moment of occurrence: Medium term 2
Time or duration: Permanent 3
Reversibility: Irreversible 2
Accumulation: Type II Accumulation
Magnitude: Medium 2
Importance: Medium 2
Mitigation possibilities: Mitigated
Degree of resolution of High
measures:
Area of influence: ADA, DIA

Mitigation measures

Perform wildlife monitoring/research and rescue program;

Install signs on the main access routes to the planted areas through the wildlife safety
and alert program, and police speed limits;

Intensify surveillance activities in partnership with local authorities and neighbors to
avoid animal hunting and breaches of traffic control rules;
v 109002841-001-0000-E-1500
S POYRY

94

Prohibit hunting by workers and install signs prohibiting hunting.
Responsibility for the implementation of the measures
PARACEL.

Forecast after implementation of measures

It can be stated that the risk on local fauna will be minimized by the implementation of
the proposed mitigation measures.

714.2.2.12 Spread of invasive species along new roads and fire breaks

Environmental aspect
Risk of spread of invasive species.

Impact-Generating Factor

Opening accesses and roads and Formation of the eucalyptus forest.

Technical justification

The forestry enterprise, to a large extent, is already in altered areas by anthropic action

through the various agricultural and livestock cycles practiced there. On the other hand,
part of the areas did not undergo major changes.

As described in the characterization, the implementation of the areas for the planting of
eucalyptus requires the prior cleaning of the land.

Although the plantations mitigate, at least for a certain period of time, the edge effects
on the fragments, these two landscape elements (pasture and eucalyptus) constitute
potential barriers to the gene flow of plants between fragments. This is because although
some animal species frequent the understory of the plantations, and although some plant
species reach the reproductive phase in this environment, these represent a selective
filter of potential pollinators and dispersers and their extent certainly exceeds the flight
radius of most of these animals.

Depending on the successional stage of the areas to be interfered with, the suppression
of vegetation may imply the reduction of environments of the various Cerrado
formations in a region marked by the decharacterization of its original vegetation cover.

In order not to have a spread of invasive species along new roads and fire breaks, a
continuous monitoring should be performed.

Impact Characterization

Qualitative Quantitative
Nature: Negative -
Form of incidence: Direct
Area of spatial coverage: Local and regional 2
Probability of occurrence: Certain 2

v 109002841-001-0000-E-1500
S POYRY

95
Moment of occurrence: Short term 1
Time or duration: Permanent 3
Reversibility: Irreversible 2
Accumulation: Type II Accumulation
Magnitude: Medium 2
Importance: Medium 2
Mitigation possibilities: Mitigated
Degree of resolution of High
measures:
Area of influence: ADA, DIA

Mitigation measures
Monitor continuously the invasive species along new roads and fire breaks;

Plant native grasses within fire breaks.

Implement an Invasive Species Management Plan to avoid and control the spread of
invasive species due to the plantation operations, focusing on invasive pasture grasses
and machinery, fire breaks or road verges as means of transmission.

Responsibility for the implementation of the measures
PARACEL.

Forecast after implementation of measures

The actions adopted by PARACEL will minimize the impact.

7.1.4.2.2.13 Risk of fire

Environmental aspect
Risk of fire.

Impact-Generating Factor
Opening accesses and roads and Formation of the eucalyptus forest.

Technical justification

Forest fires are characterized by the occurrence of uncontrolled fire. These are the most
critical occurrences within the scope of forest protection, with environmental and social
economic impacts.

The fire risks in the first year of planting tend to be low, as it is an area without large
concentrations of vegetation and combustible material. The more mature the forest, the
more significant the economic losses are, whether due to the forest itself, or the risks of
imbalances in the supply plan of a market or an industry.
10900284 1-001-0000-E-1500

S POYRY

96

In order to avoid fire and its consequent losses, all actions must be mainly aimed at its
prevention and control. However, corrective measures must be considered and be at full
capacity if they have to be put into practice.

The occurrence of the fire depends on at least two factors: cause and condition.
Preventive measures aim to eliminate or minimize at least one of these factors and can
be listed at:

- Eliminate or reduce the combustible materials around the plantations, by keeping
firebreaks free of combustible materials such as vegetation and vegetal, in order to avoid
the start and propagation of fires. The fire breaks must be more intensively managed the
greater the potential risk of fire, that is, where there is a greater intensity of traffic of
vehicles, machines and other vehicles not related to the forest operation. This practice
must be incorporated into forestry activities;

- Monitoring of local climatic conditions, which allows estimating the probability of
fire occurrence. The variables to be monitored are: temperature, relative humidity, wind
and lightning occurrence. These indexes guide the preventive mobilization of
contingency resources;

- Communication and education of local communities and neighbors on the importance
of avoiding using fire as a practice for cleaning vegetation, as well as develop, together
with the communities, a communication system to alert the occurrence fire outbreaks;

- Develop of an efficient internal communication system, in order to guarantee the quick
activation of the combat team in case of fire outbreaks;

- Construction of fire lookout towers, with the objective of increasing the effectiveness
of monitoring fire outbreaks. The observation of changes in the landscape can be made
by human observation or with the use of more advanced technologies, such as high-
resolution cameras that automatically detect changes in the landscape, the presence of
vehicles and other risk factors. The use of high-resolution cameras allows data to be
communicated in real time to a control room that can immediately trigger firefighting
brigades. In the case of human observation, binoculars and long-range visualization
equipment help identifying fire outbreaks and risk factors, which are communicated via
radio.

According to Venturi et.al., 2007, the implantation of a network of surveillance towers
for the detection of forest fires requires studies of the topographic characteristics of the
region, calculation of the visual range of the operators / cameras of the towers and
analysis of maps of fire risk based on previous occurrence records. Therefore, it is
important that the plots have climatology networks to assess humidity, temperature and
wind speed, for the classification of potential risk areas.

Once preventive measures are taken, the likelihood of fire occurring decreases in the
same proportion, but it is never possible to completely eliminate the risk of fire. In the
event of a fire, the main measures to be taken are:

- Speed and effectiveness of the initial combat to the fire outbreak to prevent this
outbreak from spreading and taking on large proportions. In order for the action time to
be as short as possible, an efficient system for monitoring, detecting, communicating
and mobilizing firefighting resources is necessary;

- Access conditions, this means that road and bridge conditions must not prevent combat
resources from reaching the desired location quickly;
v 109002841-001-0000-E-1500
S POYRY

97

- Fire brigades, which consist of a water truck structure and pickup trucks with combat
kits. It is recommended to have a structure of 1 (one) water truck and 1 (one) fire brigade
for each 20 thousand hectares of forest plantation, for greater agility and effectiveness
in combat;

- Annual training of the firefighting team, reviewing all combat concepts and
techniques, such as the use of retardants, fire-fighting techniques, cleaning and opening
fire breaks, safety during combat, the essential equipment for the activity and how to
handle them, etc. When properly trained and well positioned, the combat team becomes
able to quickly locate the outbreaks and effectively implement the communication and
control measures, thus reducing the risk of fire propagation;

- Effective communication systems, as they guarantee the quick activation of the entire
combat team and almost immediate action.

Impact Characterization

Qualitative Quantitative
Nature: Negative -
Form of incidence: Direct and Indirect
Area of spatial coverage: Local and regional 2
Probability of occurrence: Certain 2
Moment of occurrence: Short term 1
Time or duration: Permanent 3
Reversibility: Irreversible 2
Accumulation: Type II Accumulation
Magnitude: Medium 2
Importance: High 2
Mitigation possibilities: Mitigated
Degree of resolution of High
measures:
Area of influence: ADA, DIA

Mitigation measures

Perform preventive measures aiming to eliminate or minimize cause and condition of
fire.

Implantation of a network of surveillance towers for the detection of forest fires requires
studies of the topographic characteristics of the region, calculation of the visual range
S POYRY

T1423

714.2.3.1

10900284 1-001-0000-E-1500

98

of the operators / cameras of the towers and analysis of maps of fire risk based on
previous occurrence records.

In the event of a fire, the main measures to be taken are:

- Speed and effectiveness of the initial combat to the fire outbreak to prevent this
outbreak from spreading and taking on large proportions. In order for the action time to
be as short as possible, an efficient system for monitoring, detecting, communicating
and mobilizing firefighting resources is necessary;

- Access conditions, this means that road and bridge conditions must not prevent combat
resources from reaching the desired location quickly;

- Fire brigades, which consist of a water truck structure and pickup trucks with combat
kits. It is recommended to have a structure of 1 (one) water truck and 1 (one) fire brigade
for each 20 thousand hectares of forest plantation, for greater agility and effectiveness
in combat;

- Annual training of the firefighting team, reviewing all combat concepts and
techniques, such as the use of retardants, fire-fighting techniques, cleaning and opening
fire breaks, safety during combat, the essential equipment for the activity and how to
handle them, etc. When properly trained and well positioned, the combat team becomes
able to quickly locate the outbreaks and effectively implement the communication and
control measures, thus reducing the risk of fire propagation;

- Effective communication systems, as they guarantee the quick activation of the entire
combat team and almost immediate action.

Take into account climate change predictions (drier and more extended dry season, and
more extreme temperature frequency and duration) to ensure that fire-breaks between
plantations and native forest patches are of sufficient width to avoid fire spread into the
native forests.

Responsibility for the implementation of the measures
PARACEL.

Forecast after implementation of measures

The actions adopted by PARACEL will minimize the impact.

Socio-economic Impacts

Impact to Employment

Environmental aspect
Hiring of manpower for eucalyptus formation.

Impact-Generating Factor

Manpower demand for the eucalyptus formation.

Technical justification

Employment opportunities will be generated from the installation and operation of
plantations and forest nurseries. According to the data provided by PARACEL, it will
be required up to 70% unskilled labor, 20% qualified professionals and 10% qualified

technicians. Up to 95% of the workforce is expected to be national; and of this, around
50% is local (from the Project's DIA), with the remaining 50% from the other
10900284 1-001-0000-E-1500

S POYRY

99

departments of the country (IIA and others). Part of the jobs will be continuous over
time and part will be temporary and cyclical, according to the sub-stage of the forest
production cycles.

It is estimated that the project will progressively employ a growing number of staff, so
the flow of workers will also increase, directly and outsourced (hired, through
intermediaries), from around 270, through 1,335, 2,545, 2,750 to 3,050 people in the
different sub-stages of the installation phases - in a period of approximately21 54
months - and operation - henceforth. Most of the jobs will be outsourced, between
94.44% and 98.36% as one moves from planning to operation. The project will comply
with the principles of IFC PS 2 on “Labor and working conditions”, clearly defining the
labor links, depending on whether the employees are direct workers, contracted
(outsourced), or workers in the supply chain, as the case may be. Likewise, FSC
Principle 4 on “Community relations and workers' rights” will be considered.

The jobs will be related to the different activities/processes of installation and operation
of the forestry component, from planning to the transfer of wood to the industrial plant
and the start of a new cycle of plantations. Likewise, it should be noted that not all forest
fields will have exactly the same planting cycle simultaneously, so the number of
workers in each field will vary at the same time.

According to the socioeconomic data, the people of the department of Concepcién will
be able to cover the demand for unskilled employment, since there is a large number of
available ones. In the department of Concepci6n, a large part of the population is young;
of which 72% are under 35 years of age, with an average of 7.61 years of studies. For
its part, the department's working-age population (PET) is 186,627 people, of which
58.33% are economically active. The approximate total of the population of the 6
districts of the department of Concepcién, within the DIA of the forestry component, is
111,950 people by 2020. With these data, it is estimated that a large part of the unskilled
labor that will be employed by the project could be local, in the same department of
Concepcién.
To a lesser extent, the department of Concepcién could also provide a certain amount
of skilled labor. According to the data observed in the LBS (Linea de Base Social —
Social Baseline), different types of technical courses are taught in the department with
rapid job prospects, especially in the urban areas of the department, in various public
and private training centers. The technical sectors of interest in which there are people
trained in the department are: automotive, commercial, electricity, accounting, labor
law, finance, taxation, information technology, computing, welding, metalworking,
construction, plumbing, carpentry, light and heavy vehicle and machinery driving,
safety in road works, painting, among others. In this sense, the project constitutes a job
opportunity for unskilled labor that could come primarily from the DIA localities
directly, neighboring the forest plantations; and technical manpower that could come
from other districts within the department of Concepcién.

The departments of Amambay and San Pedro, considered within the project's ITA, will
also be able to provide labor, mainly unskilled, for the project. In both departments,
most of the population is young, under 35 years of age (68% Amambay, 70% San
Pedro); with averages of 8.48 and 7.21 years of study. The working age population
(PET) is 127,915 and 330,995 people in Amambay and San Pedro, respectively; with
an economically active population (EAP) of 64.03% and 63.11%.

21 PARACEL, Mampower, 2020.
10900284 1-001-0000-E-1500

S POYRY

100

The generation of jobs at the local level will contribute to the decrease in
unemployment, which is 6.66% (about 7,247 people) in the department of Concepcién,
higher than the national average rate. And to the reduction of income poverty and
structural poverty, which in the department of Concepcion are high, of more than 40%
in terms of income poverty and more than 50% in terms of at least one (1) Unsatisfied
Basic Need (UBN), above the national average. Likewise, the creation of sources of
employment, although mostly seasonal, may contribute to reducing the levels of
migration from rural to urban areas observed in the department of Concepcion, which
are mainly motivated by work and study; and that also constitute another outstanding
problem in the DIA. Unemployment, job insecurity, poverty and associated migration
are four of the problems most highlighted by the people interviewed in the DIA.

Salaries for direct jobs generated by the project's forestry component are expected to be
higher compared to current average salaries in DIA and IIA. However, this impact may
be limited considering that the amount of direct labor (hired by PARACEL, without
third parties as intermediaries) is between 5.55% (basic engineering stage), and 1.64%
(operation stage) of the estimated total of jobs to be generated in the substages of the
installation and operation stages. Most of the jobs will be outsourced (contract workers);
likewise, PARACEL will guarantee compliance with current labor regulations, and in
accordance with IFC's Performance Standard 2, to all personnel linked to the project.

In terms of direct jobs, the project could provide higher salaries than the current average
per capita income in the ITA departments, taking into account the related national
regulations and the profiles or qualifications demanded. The average per capita income
is Gs 896,026 in Concepcion, Gs 981,516 in San Pedro and Gs 1,530,906 in Amambay,
all below the current legal minimum wage of Gs 2,192,839. Although the quintiles with
the highest incomes make up more than 50% of the population, they are around the
minimum wage in force in Concepcién and a little more than the minimum wage in
force in San Pedro. Furthermore, according to the economic characterization of the IIA,
the total poverty level by income in Concepcion and San Pedro is above 40%.

Most of the population of the three ITA departments is rural (Concepcién 57%, San
Pedro 80%, Amambay 33%); being agriculture and extensive livestock an important
sector of employment of the population, although behind the tertiary sector (commerce
and services). As for the population of the DIA districts, the majority is dedicated to
activities in the primary sector, both for sale and for self-consumption, followed by the
tertiary sector. Compared to these productive sectors, especially the primary one, the
project is expected to offer better paid jobs.

It is considered a positive impact because of the increase in the level of income; a priori
means an increase in the purchasing power and debt capacity of employed persons an
their dependents, contributing to a greater consumption of goods and services and,
therefore, to a greater development of the local economy and quality of life. Thus, a
lecrease in the level of poverty is expected, not only due to income, but also structural,
which is high in the DIA districts, where between 49.1% (San Alfredo) and 89.4%
(Sergeant José Félix L6pez) of the population have at least one Unsatisfied Basic Nee
(UBN).

[he possible loss of sources of employment and/or income would take place due to the
change in land use, which will produce the implantation of forest plantations on sites
that are currently dedicated to livestock production. This change in production wil
affect employees currently working in the establishments planned for the project, al
inked to stays. The owners of the establishments are not considered, since they wil
have the freedom of decision and negotiation for the sale/lease of their land.

10900284 1-001-0000-E-1500

S POYRY

101

As indicated before, it is possible that the change in land use produces the geographical
migration of workers accustomed to the livestock sector who would not/could not
reconvert to the forestry sector. However, some workers are also likely to be
unemployed, if they are unable to migrate to other establishments.

The project will train interested persons who will be able to be employed in both stages
of the forestry component. This will be in order to counteract, to some extent, the lack
of locally available skilled labor; and to strengthen the existing one according to the
specific technical needs of the project in the area of forestry production. Along these
lines, the training offered by the project will have a positive impact on the personal
training of future workers in the forestry component; and at the level of hiring local
labor.

In addition, the impact of leaving “installed capacity” in the project's area of influence,
especially the DIA, in the medium and long term is considered positive. People who
have been trained by the project and who have settled in the area and/or intend to settle
in any of the DIA or IIA municipalities, will have greater possibilities of hiring in other
enterprises in the area, or in those that are projected in the department of Concepcién or
San Pedro, especially, even more taking into account the possible development of more
forestry production ventures that may take place in the future. It is highlighted that the
project will establish alliances with the public and/or private technical training
centers/institutions for rapid job opportunities in the DIA; Therefore, in addition to the
people trained in the forestry component of the project, the capacities of the local
technical training centers/institutions will be strengthened.

It is worth mentioning that in the surveys carried out among the population of the DIA
localities, one of the most highlighted aspects as a problem for further development of
the communities was the absence of training programs for young people. In relation to
this, one of the expectations of the interviewees is the installation of technical training
courses with possible job opportunities. In this context of need and expectation, the
actions of the project, in this area, will generate a very important positive impact on
local technical capacities.

Furthermore, the development of the project is expected to have multiplier effects, in
the long term, on the development of other similar projects and on the economy in
general of the area of influence, even beyond the DIA; and attract new investment. For
this scenario, the installed capacity in the area would be key, and it is estimated that the
items related to construction, nurseries and forest plantations, among others, could have
a rapid labor insertion.

Characterization of the impact

Qualitative Quantitative
Nature: Positive +
Form of incidence: Direct and indirect
Area of spatial coverage: Local, regional and strategic 3
Probability of occurrence: Certain 2
Time of occurrence: Immediate 1

v 109002841-001-0000-E-1500
S POYRY

714.2.3.2

102
Timing or length: Permanent 3
Reversibility: Irreversible 2
Accumulation: Type II Accumulation
Magnitude: Medium 2
Importance: Great 3
Possibilities of potentiation: High
Degree of potentiation High
Degree of resolution of measures: High
Area of influence: DIA and IIA

Measures of enhancement

Promote a dissemination campaign to hire labor for the company through the
Dissemination and Communication Program;

Articulate with professional education organizations and institutions for the
professional training of the local population through the Program for the Development
and Linking of Local Labor.

Responsibility for the implementation of the measures
PARACEL.

Forecast after implementation of measures

Following the implementation of the enhancement measures, it can be assumed that
PARACEL will promote the hiring of available labor in the department of Concepcion,
San Pedro and Amambay, as well as train the local population.

Impact to Indigenous Communities and Livelihoods

Environmental aspect
Possibility of affecting cultural indigenous resources.

Impact-Generating Factor

Land use for eucalyptus plantation.

Technical justification

The "Indigenous component Study" prepared by the Natén Foundation Technical Team,
began in October 2020. It is consistent of a Free, Prior and Informed Consultation and

Consent Process that has been carried out with indigenous communities in the direct
influence area (DIA).

It describes technical and regulatory aspects that have been taken into account in
designing, planning and implementing the entire process of dialogue and linkage of
10900284 1-001-0000-E-1500

S POYRY

103

indigenous communities with PARACEL within the framework of respect for human
rights and the rights of indigenous peoples and communities.

The study was intended to contribute to the development of the Indigenous Component,
delimiting as such those indigenous communities within the DIA of the PARACEL
Cellulose Plant Project and with particular emphasis on monitoring and complying with
the recommendations of Performance Standard 7 on Indigenous Peoples, which
recognizes that "indigenous peoples are social groups with identities other than those of
dominant groups in national societies", and which "are often among the most
marginalized and vulnerable segments of the population".

With regard to cultural values, the results of the consultations, which were carried out
in a Free, Prior and Informed Consent manner, have shown that indigenous communities
did not manifest themselves to carry out ancestral activities and rites within
PARACEL's property, however, they stated to practice hunting and/or fishing in and
out of their territories and the collection of plants for domestic activities, such as food
and therapy.

It should be highlighted that according to Fundacién Natan Report on Indigenous
Component study not all IP communities will be affected in the same way by the project,
especially due to distance from properties and different habits.

As reported in the field work by the families of rural indigenous communities, their
times for getting up and going to bed are often strongly influenced by the cycles of
nature and the sun, such as dawn and dusk, the song of the animals that begins at dawn,
among others. Although the indigenous people state that they use alarm mechanisms -
such as their cell phones - to wake up earlier when they have to go to activities outside
their community, such as meetings or go to a health center, this is usually atypical to
their daily lives and does not hinder carrying out other practices of their daily life, such
as drinking hot mate before breakfast.

A very typical dynamic of work in the Paraguayan field is that the laborers usually stop
their work to form rounds of 4 to 5 people who gather to drink tereré (yerba mate with
cold water) and rest from the heat. This practice carried out by the workers and which
is deeply rooted in the customs of life in the countryside, has its roots in indigenous
customs, who tend to come together to share rounds of tereré while they work. In many
cases, these dynamics are considerably accepted in the field, both due to the great
ifficulty of preventing them and the obvious need for workers to cool off in seasons
when the heat exceeds 40° Celsius, as well as because of the informal work conditions
that allows pawns certain licenses.

The formalization of the work that PARACEL proposes for the departments where it
will have operations and the high levels of excellence that it will demand from the
ventures of its value chain, could mean that the hired indigenous people have to adapt
to new schedules and customs.

Indigenous women around the world represent a vulnerable group that faces greater
barriers than others, because they face triple discrimination, this means that they are
discriminated against for being women, indigenous and poor (United Nations, 2021).

The inclusion of indigenous women through education and work will represent one of
the great challenges that the PARACEL project will have to deal with if it intends to
favor this vulnerable group. When reviewing the PARACEL documentation that could
institutionalize the promotion of the hiring of indigenous women, it has been detected
that in the Human Talent Policy and in the PARACEL Recruitment and Selection
Policy, it is declared that vulnerable groups, including indigenous and women will be
10900284 1-001-0000-E-1500

S POYRY

104

favored and not discriminated against in job calls and opportunities; and in the Equal
Opportunities and Non-Discrimination Policy, it is declared that PARACEL assumes
the commitment to promote gender equality by creating initiatives that allow the
participation of women in activities, responsibilities.

Finally, contributing to the empowerment of indigenous women favors the achievement
of 4 of the Sustainable Development Goals -goals 5, 8, 10 and 15- and contributes to
guaranteeing full respect for the rights of indigenous peoples.

The construction, adaptation and improvement of roads that PARACEL will carry out
will allow indigenous families to move more easily from one place to another.

The improvement of the Ramal Paso Barreto / Puentesifio route will allow the
indigenous communities Vy'a Renda and Takuarendyju, located on one side of the same
route, to travel more easily on foot or vehicle, reducing the effort they make and the
travel times. The improvement of the roads surrounding the communities will be of
benefit so that families can enter and leave their communities more easily, both for
carrying out leisure activities and to go to health and educational centers. However, if
these roads lead to increased wildlife hunting and road mortalities then some
communities may find it more difficult to obtain protein from bushmeat.

Likewise, the Takuarita indigenous community will be able to take advantage of the
construction, adaptation and improvement of roads that will be carried out for the
forestry undertakings of the Hermosa and Gavilan ranches, located 1 km away.

The agricultural species that indigenous families have mainly chosen to produce are
cassava, beans, corn, sweet potatoes, peanuts, bananas and squash. And the animal
species that they mostly breed are pigs, chickens, goats and cows.

In relation to barter, there are some indigenous communities within the AID that claim
to barter products in exchange for meat in ranches that are owned by PARACEL and
that are currently being used for livestock production. In this context of bartering, some
families of the Takuarita indigenous community usually do it frequently in the Gavilan
ranch and, occasionally, in the Zanja Moroti ranch, on the other hand, some families of
the Vy'a Renda indigenous community do it in the ranch. Turpentine. The move from
livestock to forestry production in PARACEL farms could mean a reduction in protein
intake for these families, which should be of special care given the vulnerable conditions
in which these families find themselves, as mentioned before.

Although for the present study no specific diagnoses were made to know the degree of
malnutrition of girls, boys and adolescents, in light of the results of the III National
Census of Population and Housing for Indigenous Peoples carried out by the DGEEC
in 2012 that they mention Since 41% of indigenous children under 5 years of age suffer
from chronic malnutrition, it could be assumed that a large part of the families in these
communities could be within these rates. However, 72% of families state that they eat
three times a day, 24% state that they eat twice a day, and 4% of rural indigenous
families state that they eat only once a day.

Due to the aforementioned, the hiring of indigenous people in PARACEL activities or
in the ventures of its value chain, can become an opportunity for many families of the
communities within the AID to improve their food and nutrition conditions, accessing
a greater dietary diversity.

Of all the indigenous communities within the DIA, there are three that state that they
make use of ecosystem services within PARACEL's properties, carrying out hunting,
fishing and gathering activities: forty families from the Vy'a Renda indigenous
v 109002841-001-0000-E-1500
S POYRY

105

community and two families from the community indigenous Takarendyju declare that
they make use of ecosystem services in the forests of Estancia Trementina and thirty-
four families of the indigenous community of Takuarita that claim to use ecosystem
services in Estancias Gavilan, Trementina, Hermosa, San Liberato and Zanja Moroti.

Indigenous families mostly use the following species from ecosystem services:

= Hunting: mborevi (Tapirus terrestris), capybara (Hydrochoerus hydrochaeris), tajy
kati (Tayassu pecari) and tatu guazu (Priodontes maximus).

* Fishing: tare’yi (Hoplias malabaricus), mandi‘i (Pimoledus clarias) and piraju
(Salminus brasiliensis).

= Collection: honey, yvapuru (Plinia cauliflora), guava (Psidium), inga (Inga) and apepu
(Citrus aurantiumen).

Law No. 904/81 of Paraguay makes it explicit that any organization outside the
indigenous communities is strictly prohibited from influencing their political
administration or the election of representative leaders. However, it is important to be
aware that the majority of indigenous communities are vulnerable groups that, in many
cases, have fragile governance that is administered by family groups that prioritize their
own interests, the mere fact that an external organization such as PARACEL has The
initiation of relations with the communities through the mediation of the chiefs is
already an action that can trigger the strengthening or weakening of the internal
governance of the community, depending on how this relationship develops.

According to the indigenous families in the participatory rural diagnosis activities, they
are satisfied with their leaders for having started relations with PARACEL and for
allowing surveys and meetings to be carried out within the community.

Characterization of the impact

Qualitative Quantitative
Nature: Negative/Positive +
Form of incidence: Direct and indirect
Area of spatial coverage: Local and regional 2
Probability of occurrence: Possible 1
Time of occurrence: Immediate 1
Timing or length: Permanent 3
Reversibility: Irreversible 2
Accumulation: Type II and III
Magnitude: Medium 2
Importance: Medium 2

v 109002841-001-0000-E-1500
S POYRY

106

Possibilities of potentiation: Medium
Degree of potentiation Medium
Mitigation possibilities Mitigated

Degree of resolution of measures: Medium

Area of influence: DIA and IIA

Mitigation and potentiation measures

Perform Indigenous Consultation and Consent Procedure.

Promote indigenous labor inclusion in PARACEL and in the ventures of its value chain,
considering the cultures of origin of indigenous workers.

Monitor the adaptation of indigenous people who must reside in temporary
accommodation.

Prevent disrespect for the rights of indigenous peoples and discrimination against hired
indigenous people and those residing in temporary accommodation.

Implement a Women's Empowerment Program and a Health and Safety Program.

Strengthen road safety on the roads that are used in a shared way by the project and the
indigenous communities.

Perform Relationship Program with Indigenous Communities.

The ESR (Ecosystem Services Review) (mentioned as a mitigation measure to be
implemented in the ‘Use of Ecosystem Services’ and ‘Land Acquisition &
Displacement’ sections) should place special attention on the potential impacts of the
Project on access to Priority Ecosystem Services for Indigenous communities which
could affect their wellbeing.

If significant conversion of Natural Habitat is predicted to occur (subject to
confirmation by the Critical Habitat Assessment), then IFC PS6 requires consultation
with affected communities and any Indigenous Peoples communities that would have
used ecosystem services in these areas should be consulted; this consultation could form
part of the ESR.

Responsibility for the implementation of the measures

PARACEL.

Forecast after implementation of measures

It can be said that there will be a negative Impact to Indigenous Communities and
Livelihoods due to change of land use to eucalyptus plantation, but the development of
the forestry component of the project could lead to a greater attractiveness for the sale
of real estate by the current owners to those interested in expanding the business, may
be considered a positive impact. Other than that, PARACEL will make efforts not to
cause any disturbance to Indigenous Communities and Livelihoods, compromise to get
Indigenous Consent in the direct influence area (DIA).
10900284 1-001-0000-E-1500

S POYRY

107

7.1.4.2.3.3 Community health and safety through vector borne and communicable diseases

Environmental aspect
Accumulation of standing water.

Impact-Generating Factor

Cleaning the land and Opening accesses and roads.

Technical justification

In addition to the specific preventive signage measures mentioned in the road safety
program for institutions and communities of the ADA and DIA, as well as the planned
training, PARACEL will establish specific alliances with local health institutions (USF-
Unidad de Salud Familiar, health centers) identified in the DIA/ADA, in order to
contribute to the management and monitoring of information related to water-borne
diseases, vector diseases, respiratory diseases, sexually transmitted diseases, pregnancy,
drug use, alcohol, among others.

In response to the pandemic declared by the WHO, special attention will be paid to
supporting and disseminating the MSPyBS (Ministerio de Salud Publica y Bienestar
Social) campaigns, both in measures against COVID-19, and other vector diseases that
may occur.

Disease awareness campaigns

PARACEL will support health campaigns in the DIA communities, promoted by the
MSPyBS, as well as in the distribution of awareness materials on sexually transmitted
diseases, protocols against COVID-19, preventive measures against dengue and other
vector diseases. Likewise, specific campaigns will be carried out to prevent diseases of
water origin (with emphasis on children and women), considering the low quality of the
water and the lack of treatment systems in certain areas; as well as the dissemination of
water quality results in the DIA water courses (Paraguay River, Aquidaban River,
others).

Other diseases can occur due to the inappropriate use of solid waste (many times
generators of vectors) or due to poor disposal of packages of chemical products used,
as could be seen in previous chapters; especially in the forestry component, which is
why specific campaigns will also be carried out on the proper management and disposal
of solid waste, as well as on the management of hazardous waste.

The information related to the attended campaigns, the number of people who receive
the materials, the talks given by PARACEL staff will be recorded; as well as possible
claims related to illnesses that may be attributable to project personnel and/or activities,
among others.

Disease baseline studies

PARACEL will help carry out specific studies to systematize information from the USF;
and then deliver them to the MSPyBS, as well as to the Municipalities, in order to
contribute in establishing the bases to have reliable statistical data in the area; moreover,
taking into account the recent breakdown of some districts, of which there is no baseline
data for subsequent monitoring.

In addition, a record will be kept of the illnesses associated with the work personnel;
and related to these issues, in order to prevent the spread of diseases to communities.
According to the results, specific awareness campaigns will be carried out with
PARACEL staff, always promoting the norms of conduct with the communities.
S POYRY

Health impact monitoring

10900284 1-001-0000-E-1500

108

Specific studies will be carried out in order to monitor the health data of the community;
and those that may be attributable to the project (accidents, sexually transmitted

diseases, by vectors).

In addition, third-party health and safety impacts will be monitored, as mentioned in the
impact assessment chapter; in order to document possible causes related to diseases
related to water (of water origin or transmitted by it).

Impact Characterization

Qualitative Quantitative
Nature: Negative -
Form of incidence: Direct and Indirect
Area of spatial coverage: Local and regional 2
Probability of occurrence: Certain 2
Moment of occurrence: Long term 3
Time or duration: Permanent 3
Reversibility: Irreversible 2
Accumulation: Type II Accumulation
Magnitude: Medium 2
Importance: High 3
Mitigation possibilities: Mitigated
Degree of resolution of High
measures:
Area of influence: ADA, DIA

Mitigation measures

Support health campaigns in the DIA communities;

Carry out specific studies to systematize information from the USF; and then deliver

them to the MSPyBS, performing a disease baseline study.

Monitor the health data of the community.

Responsibility for the implementation of the measures

PARACEL.

Forecast after implementation of measures

S POYRY

7142.34

10900284 1-001-0000-E-1500

109

The proliferation of vectors will be minimal to maintain surveillance activity for guiding
measures that neutralize the conditions favorable to the proliferation of mosquitoes and
other vectors in the space occupied by the project and its area of influence.

Impact to Community Health, Safety and Security

Environmental aspect
Impact the infrastructure services.

Impact-Generating Factor
Mobilization of workforce.

Technical justification

The temporary and definitive increase in the population in the DIA communities,
generated by the hiring of personnel and consequent increase in the flow of workers in
the area, for the installation and operation of forest plantations and by the potential
arrival of other people attracted by the indirect effects of the project, as well as the needs
of the facilities of the forestry component of the project and the potential increase in
people visiting the area, will produce a certain increase in the demand for public and
non-public services, both existing and of those currently non-existent, although it is
estimated that it will be lower compared to the industrial component of the project.

These services are: Collection and final disposal of solid waste, drinking water,
sanitation, electricity, transportation, health care, police and security, emergencies,
education, communications and information, lodging.

The project will provide temporary and mobile accommodations as housing solutions
for the workers, which will be located within the buildings of the forest plantations and
away from the urban centers and/or communities near/neighboring the buildings. These
accommodations will rotate in the fields where the plantations are made and will have
all the basic services, provided by the company. In this context, the potential impact on
each of the public and/or private services by the project workers is described below.

— Collection and final disposal of waste, drinking water, sanitation,
electricity, communication and information technologies, emergency
infirmary, security, lodging: As the project workers will predominantly settle
within the plantation buildings, it is estimated that the pressure on these basic
services in the DIA will be practically non-existent. Regarding the management
of effluents and collection/disposal of waste, these will be attended to by
PARACEL in accordance with national regulations.

— Transportation: It is presumed that the majority of the workers will use their
own vehicles of the type of motorcycles for their eventual transfers between the
forest plantations (accommodation) and the urban/rural areas of the DIA,
according to the background that is between 70% and 80 % of households with
motorcycles in the DIA. Therefore, the impact on existing public transport
services —which are very limited in DIA— will be insignificant.

— Health care: It is estimated that only in situations of illnesses or other minor
ailments, the existing healthcare centers in the DIA will be used. For mild cases,
there will be own infirmaries within the forest plantation buildings. In this way,
the pressure of project workers on existing public and private health services
will be significantly reduced.
10900284 1-001-0000-E-1500

S POYRY

110

— Police and security: It is estimated that only in cases of emergencies and
conflict situations of great magnitude/importance and/or when the nature of the
event requires the intervention of the public authority, the public police/security
service will be used. The project properties will have their own security

ersonnel, which is common in private enterprises. In this sense, the need for

the project to have the support of the public police/security service is reduced.

However, as it is a sensitive aspect that could involve the violation of human

rights, the project will observe, as a minimum, IFC PS 4 on “Community Health

and Safety”, regarding the safeguarding of personnel and properties; on the one
and, and the minimization of security risks for the surrounding communities.

— Emergencies (volunteer firefighters, municipal and/or national police,
ighway police): It is estimated that only in cases of major emergencies or that
occur on public roads will the existing public emergency services be used; as,
for example, in cases of uncontrolled forest fires, road accidents during the
transport of project loads, etc. The project will have its own emergency care
rigades in all the buildings of the nurseries and forest plantations, thus reducing
the need for support from the public emergency service. It should be noted that,
as described in the study on the industrial component, the volunteer fire services
and the national police in the DIA could be insufficient in the event of an
increase in emergency situations.

— Education: It is presumed that since the jobs in the forest plantations will be
mostly temporary, there would not be the case of massive removals of relatives
of non-local laborers to DIA; therefore, existing educational services would not
be significantly impacted. It is important to mention that some localities do not
have tertiary education, which could mean that some families need to refer
relatives to the populated centers, predominantly the district capitals, for the
educational development of the secondary cycle.

Regarding the potential transitory and permanent population indirectly induced by the
project in the DIA and the people who could visit the area, it is estimated that all of
these could put pressure on all existing public and non-public services; and an increase
in the problem of the lack of some of the basic services. As for the existing services, the
increase in demand could affect the current service levels in the DIA, since, if the
development of these does not adequately accompany the population increase, the
capacity of the services will be exceeded. Regarding the currently non-existent services
that are basic for human populations, the lack of these, together with the temporary and
definitive increase in the population, may generate situations of deterioration of the
urban/rural and housing environment in the affected communities and living conditions
with basic needs dissatisfied.

In the social base line, it has been indicated that there is a problem in the supply of social
services in the department of Concepcidén, and that the cause of these lies in the
inefficient geospatial distribution of the same (for example, along communication
routes important), in the quality of the provision (for example, the number of schools is
not an indicator of the quality of education), in the slow growth of their coverage (which
does not accompany the population growth), and in lack of adherence to anthropocentric
drivers (population or socio-economic growth) for the development of services
(development depends more on political wills of the moment than on development
plans). In this context, an indirect impact of the project may be the temporary and
definitive pressure of the population induced by the development produced by the
v 109002841-001-0000-E-1500
S POYRY

111

project on the existing services and on the environment, due to insufficient or lack
thereof.

In the event of a temporary and definitive population increase in the DIA, indirectly
induced by the development of the forestry component of the project, there may be also
an increase in the demand for housing in the DIA, although on a smaller scale compared
to the component industrial. Most of these people will be geographically located
according to some indicators, such as the magnitude of the movement of people
associated with the project in the DIA communities, the degree of development of the
DIA communities (existing services, business/service opportunities), and leasing
capacity (the existing offer of lodgings, rentals and houses).

There is no data on homes that are for rent or sale in the DIA communities. Regarding
lodgings, there are data from the Horqueta and Loreto districts, but these are probably
concentrated in the district urban areas, not in rural communities such as those of the
DIA. In the event that the induced population cannot access housing with minimum
habitability criteria -both due to the scarcity of supply, and due to lack of resources to
acquire or rent them-, there is a risk of establishing irregular and precarious settlements
in the DIA communities, contributing to the deterioration of their urban/rural
environment and the quality of life of the people in said settlements.

Regarding the demand for housing by the project workers, it is estimated that this will
be insignificant since the project will provide temporary and mobile housing that will
be installed within the buildings of the forest plantations and that will rotate in the fields
where plantations are made. The workers who are current residents of the DIA
communities closest/neighboring to the forest plantations will be able to live in their
own homes or in these accommodations, without the need for new housing solutions.

There will be an increase in vehicular traffic in relation to that currently existing in the
area of influence; and especially in the DIA due to the needs of transporting harvested
wood, materials, supplies, machinery, equipment, solid waste and effluents that will
have the installation and operation stages of the forestry component of the project,
particularly during the harvest season and timber transfers to the industrial plant, which
is expected to occur at a rate of | truck every 4 minutes approximately, from years 6-7
after the installation of the plantations in each forest field. However, as the plantations
in each field will be implemented at different times starting in 2020, it is not expected
to have timber transported from all the fields at the same time, especially in the first
years of installation and harvest.

On the other hand, the increase in the transitory and permanent population will also
contribute to the increase in traffic in the DIA, due to the increase in the flow of workers
linked to the project, as well as the potential population induced by the project. This
population will have transportation needs that, considering the context, would more
likely be covered with their own vehicles, mainly motorcycles.

Although the project vehicles will not be the only ones traveling in the DIA since there
are heavy loads of livestock and agricultural products in the area; this increase in traffic
may lead to a decrease in service levels (speed, travel time, freedom of maneuver,
interruptions, comfort) or traffic flow on the affected roads, during peak hours of use of
the roads. According to observations of the existing roads in the DIA, the national routes
and some branches are paved, have widths of up to 10 meters and two traffic lanes;
other secondary roads are dirt (in some cases gravelly) and wide that allows two traffic
lanes; these will be the routes shared by the project with other users in the DIA.

10900284 1-001-0000-E-1500

S POYRY

112

The increase in vehicular traffic would particularly impact the communities of the
districts of Loreto, Paso Barreto, Arroyito, Horqueta and San Alfredo, which are located
on the DIA roads to access/exit the properties of the forest plantations and to connect
these plantations with the industrial plant.

Likewise, the project will require the conditioning and maintenance of certain sections
of existing roads in the DIA for access/exit of the properties of the forest plantations. In
this case, it is not ruled out that the adaptation and maintenance of communication
routes for use in the installation and operation stages of the forestry component of the
project produce an effect of increasing traffic on these roads, due to the theoretical
proportional relationship that, the greater the supply of roads, the greater the demand
for vehicular traffic. Just as roads are impacted, road safety is affected, attending to the
low and almost zero signaling in the area, with emphasis on areas with concurrence of
children, women and the general population (schools, churches, health centers).

The increase in vehicular traffic of all kinds traffic of vehicles loading harvest wood
(mainly), materials, supplies, machinery, equipment, solid waste and personnel
transportation-, in the area of influence of the project's forestry component ; especially
in the DIA, it could mean the faster deterioration of the existing roads, in terms of their
structural conservation and their useful life, affecting not only the traffic of the project
vehicles but also the other users of these roads, such as people who use them on a daily
basis, the logistics of other productive activities in the area, the logistics of materials
and/or passing products, etc. This impact will be minimized through the conditioning
and maintenance of the access/exit roads of the forest plantation buildings by the
project.

However, even with the roads that the project could condition in the immediate
surroundings of the plantation properties, it is clear that there will be greater vehicular
circulation on the roads beyond this environment, since materials, supplies, machinery
and equipment will be received from populated centers outside the DIA districts and/or
the same department of Concepcién. Vehicle loads of the project in its installation
stages; and above all of operation - scheduled at a rate of 1 truck every 4 minutes
approximately, during the working day at harvest time - will be communicated to local
and national road authorities, in order to establish a strategy for the least impact on
existing roads. PARACEL has already started talks with the Ministry of Public Works
and Communications (MOPC) to define joint strategies for the adaptation/improvement
of access roads.

The duration of the causes of this impact is transitory, cyclical and continuous. In the
installation phase, it is expected that only for a few months, of the total of 2 to 3 years
that it will last, there will be peaks in the circulation of heavy vehicles, according to
each substage of the installation (example: installation of nurseries, of accommodation,
transport of inputs and machinery). In the operation stage, it is expected that from 6-7
years of the implementation of the plantations in each forest field there will be
continuous transit of cargo trucks to transport the harvested wood to the industrial plant.
It is estimated that the types of vehicles that would produce the greatest impacts are
conventional and non-conventional cargo trucks, but not the private vehicles of project
personnel and/or the induced population, which are presumed to be mostly motorcycles
and/or other light vehicles.

On the other hand, in case of adaptation of existing roads, on the one hand, it will
temporarily affect the pedestrian and/or vehicular traffic that currently uses said roads,
since the space of the same will be physically occupied to carry out the works; and, on
the other hand, it will contribute to improving the conservation of the roads, several of
10900284 1-001-0000-E-1500

S POYRY

113

which are currently in poor condition according to observations in the field and
statements by residents of the DIA towns. Once these are adequate, compared to the
current situation, the structural improvement and paving of all the public routes used
for the transport of wood will imply a drastic change in the current situation, reducing
travel times (note that traveling the 70 km between Jhugua Nandu and Puentesifio it
takes 1.5 hours today), improvements in road safety, as well as facilitating access
to/from emergency services (ambulances, police, firefighters).

It should be noted that the "limited access to local roads" is one of the problems pointed
out by the consulted populations of the DIA communities, with consequences for local
development. Along these lines, although in a lower percentage, the interviewees stated
"that the improvement of the road be guaranteed" as one of the expectations in relation
to the project in its forestry component. It should be remembered that "infrastructure
and road safety" was the aspect most mentioned by the representatives of institutions
and communities of the DIA of the industrial component (districts of Concepcién,
Loreto, Horqueta and Belén), in relation to the aspects necessary for a greater
development of their communities/districts. In this sense, they have highlighted the need
to improve the state of roads and neighborhood roads. As Loreto and Horqueta are also
part of the DIA of the forestry component of the project; and the situation of the
inadequate state of some roads is reproduced in the other DIA districts of the forestry
component; in addition to the already existing perception regarding these in the DIA
and the loading of the project vehicles, it is estimated that the impact of the project will
be important on the road infrastructure from a social perspective.

As already mentioned, as well as an impact on the roads is expected, road safety on the
access roads to the forest fields would be affected, attending to the low and almost zero
signaling in the area, with emphasis on areas where children, women and the general
population attend (schools, churches, health centers).

Private land holdings will be affected for the access/exit of the forest plantation
properties in the event that it is chosen to use an existing road that crosses private
livestock establishments from the so-called “Crossing X” (Paso Barreto), towards the
northwest zone of the plantations. Taking as a precedent that this road is already being
used for the access/exit of the existing establishments in the area, the project could use
it since it offers a significant reduction in the route to connect the areas of forest
plantations to the northwest with the area of the industrial plant southwest of the
department of Concepcién.

The activities of the forestry component that may need to use this route; and, therefore,
they would cause the affectation, will be those of various transports, both materials,
supplies, equipment and machinery, temporary and mobile accommodation; and
residues for the installation and maintenance of the plantations, the potential
conditioning of the road that the project could offer in exchange for its use; and, mainly,
the transfer of wood to the industrial plant once the forest harvests begin, from years 6-
7 of the planting of trees in the buildings in the area.

As the road in question is already being used by other establishments and as there are
no populations settled on it; the impact on the part of the project will not be significant
as it would be in the case of the opening of a new road and/or the passage through
populated communities. However, this impact on properties will generate rights of way
that the project will agree on with each of the owners of the affected properties. In a
private legal agreement setting, there would be less difficulty in defining the precise
precautions, mitigations and/or compensations that the project will implement to be in
compliance with the requirements of the affected owners. The project will observe the
v 109002841-001-0000-E-1500
S POYRY

114

principles of IFC PS 5 on “Land Acquisition and Involuntary Resettlement”, relating to
measures in the event of temporary/permanent impairment or obstruction of properties.

On the other hand, in relation to land tenure, it should be noted that all properties linked
to the forestry component of the project have property titles; and that peasant producers
will not be affected, since almost all of the land belonged to large fields (or ranches),
private cattle farmers with large-scale production. All forest fields are owned by
PARACEL, and are connected to existing public roads except for the aforementioned
road that crosses private properties and could be used by the project. Likewise, the
project must ensure, in the medium and long term, that the condition of land tenure
always guarantees compliance with local regulations and international standards
(minimally, IFC ND 5, FSC Principle 2); in order to minimize claims by third parties,
especially small peasant groups in the area and other vulnerable groups (for example:
indigenous communities, with the exception that the in-depth analysis of this group is
addressed by another specific study).

Direct economy, associated with the forestry production area

The hiring of labor -local, regional, national— for the installation and operation of the
forestry component of the project, including outsourced workers, will contribute to the
development of the local economy, considering that the flow of workers in the area will
increase over all during the installation stage; due to the greater purchasing power that
they will have for the consumption of goods and services, and even investment in their
own businesses.

Likewise, the acquisition of significant volumes of agricultural inputs, conventional and
specialized equipment and machinery, materials and services for the construction of
temporary and mobile accommodation, and forest nurseries with all basic services,
vehicles and their parts and repair and maintenance services thereof, materials and
services for conditioning and maintenance of access/exit roads and other related works,
services for the collection and final disposal of garbage/waste and/or special effluents.
Transportation services for these loads and forest harvest wood will also be required.
All these will be for the installation and operation of forest plantations, which will
generate a greater dynamism of the local and regional economy, depending on the
local/regional feasibility of production and provision of the same.

On the other hand, the project is expected to satisfy 20% of its wood needs through the
provision of existing small and medium-sized local forest producers, initiating these
articulations through a “pilot and incentive project” that is already coordinated with the
National Forest Institute (INFONA). This will promote the development of local
producers and the dynamization of the economy associated with the sector, beyond the
forest fields of the project. This is a significant aspect, taking into account that, in the
field data collection, part of the interviewees —-especially in Paso Barreto, Loreto,
Sergeant José Félix Lopez (Puentesifio) and Horqueta— expressed the expectation that
the project “link local producers” and/or establish a “safe purchase and sale system”, as
well as “generate local development (growth of investors and the population)”.

With all the different needs that the forestry component of the project will have, it is
estimated that it will contribute to the development of small and medium-sized local,
regional and national companies for the acquisition/supply of the necessary goods and
services. It is observed that in the department of Concepcién there are sectors of the
secondary sector (industry) that carry out activities related to the materials that may be
required for the subcomponents of works of the forestry component of the project; such
as: extraction of stone, sand and clay; wood sawmill; manufacture of non-metallic
mineral products; manufacture of metal products for structural use; manufacture of
10900284 1-001-0000-E-1500

S POYRY

115

other fabricated metal products and metal working services; furniture manufacturing;
maintenance and repair of fabricated metal products, machines and equipment. In
addition, there are also forest plantations in the ITA departments (Concepcién, San Pedro
and Amambay) and others in the country, so it is possible that these producers enter into
a commercial link with the forestry component of the project.

Indirect economy

The temporary and definitive increase in the population, directly associated with and/or
induced by both stages of the project's forestry component, will generate a demand for
local goods and services that will necessarily be higher than the current one; by the same
number of people who will settle or spend time in the DIA. This will generate higher
income and investment stimuli for the establishment and/or expansion of providers of
goods and services of different types (food, communication, vehicles, transportation,
recreation, education, health, etc.), formal and informal. As possible examples, we can
mention the opening of commercial and/or service stores with products due to the flow
of workers linked to the project, in the vicinity of the forest plantation buildings (dining
rooms, supermarkets/pantries, telecommunications, mechanical workshops, etc.); the
opening of new commercial and/or service premises along the communication routes
used, with the expectation of selling products to carriers; the expansion and/or
habilitation of currently insufficient or non-existent public services; the creation of jobs
by the aforementioned enterprises, which will be able to employ more local people.

On the other hand, the conditioning of access/exit roads to forest plantations may also
contribute to the development of the local and regional economy; since an improvement
of the existing roads would facilitate the logistics of products, supplies, materials of
ventures and/or producers of the DIA outside the project.

The greater dynamism of the local economy has, as positive effects, the increase in
household income associated with the provision of goods and services, the possibility
of accessing goods and services that are currently non-existent, limited, insufficient or
inaccessible.

In the tertiary sector, it is observed that commercial and/or service activities are carried
out in the department of Concepcién that could be required to a greater or lesser extent
during the installation and operation of the forestry component of the project, and that
could be enhanced with this: trade, maintenance and repair of vehicles (including
motorcycles), their parts and accessories; food and beverage trade; fuel trade; trade in
cultural and recreational goods; land transportation service; temporary accommodation
service; restaurants, bars and the like; telecommunications; financial services; real
estate services for sale and lease; administrative support services for businesses;
amusement and entertainment services. Regarding the DIA, according to data collected
in the field, it is observed that part of the population is dedicated to trade and the offer
of services (pantries, minor sales, motorcycle workshop, snack bars/dining rooms, sale
of telephone mini-charges). Another important part of the interviewees declared that
they are devote to trades for wages in the areas of masonry, plumbing, cleaning and
wiring of land, etc. All of these may benefit from the increase in population in the DIA
associated with, and/or induced by the installation and operation of the forestry
component of the project.

Greater dynamism in the local economy will be very beneficial for local communities,

since the total poverty rate by income in the department of Concepcion is higher than
40%.
10900284 1-001-0000-E-1500

S POYRY

116

Additionally, it is worth highlighting the potential development in the medium and long
term of more ventures in the forestry sector in the DIA, possibly induced by the initial
venture (at least the first of such magnitude) which is the project. Studies of the National
Forest Institute (INFONA) document the existing forest plantation areas in the districts
of the Concepcién department that are part of the project's DIA; as well as production
forest coverage areas and potential forest development areas, at the national and
departmental level. According to INFONA data, the districts with the most forest
plantations in the department of Concepcién are Sargento José Félix Lopez (Puentesifio)
with 3,785.78 ha —which constitutes almost half of the total (48%) - and Concepcién
with 3,207.04 ha —with more than 40% of the total—; thus, between these two districts
almost 90% of the totality of existing forest plantations is reached. Two other districts
with less planted area are Horqueta and Yby Yat; and, finally, the district with the
smallest area is San Lazaro with just 8.24 ha. Along these lines, it is important to
highlight the potential use of DIA for forestry exploitation (without negative impacts to
the soil since they are suitable for said development), provided that sustainable
management measures are implemented. A potential development of forestry
production induced by the project would entail benefits for the nearby/neighboring
towns, creating jobs and contributing to the development of the local and regional
economy.

The presence in the DIA of non-local people who work directly or in outsourcing for
the project -particularly foreigners, people from other DIA localities and/or from other
lepartments of the country- which will represent an increase in the flow of workers in
the area; and of the people who will settle in the area due to the expectations of
levelopment induced by the project, it may involve the visit of these same people to
ifferent sites of the DIA in search of recreation and/or the frequent visit to the DIA of
other people related to the first (relatives, close friends).

The temporary presence in the DIA of non-local people related to the logistics of
materials, supplies, machinery and equipment for the installation of forest plantations,
representatives of suppliers, personnel of international certifiers, etc. is also foreseen.

These visits and movements of people to the DIA, although transitory, could contribute
to energize various sectors of the local economy, such as food, lodging, recreation,
tourism, etc. To give an idea, there are currently approximately 43 beds in five
establishments in Horqueta; and 52 beds in two Loreto accommodations. In this context,
it can be estimated that the accommodation sector could grow accompanying the
potential local development induced by the forestry component of the project.

It is estimated that the development of the forestry component of the project may induce
an increase in the appreciation of land in the area, especially in the DIA; but probably
also in parts of the ITA. One reason may be the value of the land for production in a
booming industry; as it would be forestry, since the trend in the price of wood is
increasing and the importance of the resource in the country is high due to the demand
for buildings in general as well as for biomass, in addition to the type of demand that
the project for industrial pulp production will have. However, it is presumed that the
increase in value would not be very marked since currently the lands for livestock
production already have high valuation. Another reason would be due to the induced
development that the project may generate in the area with the movement of people and
the need for goods and services.

This impact is positive for property owners, both of large areas of land and of average
lJand that could benefit from the greater traffic of people in the vicinity of their
properties, the installation of shops and services, etc.
v 109002841-001-0000-E-1500
S POYRY

117

The establishment of a temporary and definitive population in the DIA directly
associated with, or induced by both stages of the project in its forestry component, may
increase the probability of crime and/or violence events in the DIA due to the increase
in population and the flow of workers. According to PARACEL's forecasts, direct and
outsourced labor would increase as more forest fields are developed for the project.
Regarding the induced population, this may also increase in the medium and long term,
accompanying the development in the DIA. The impacts on local security are estimated
taking into account that there could be cultural differences; as well as criminal acts due
to the greater commercial and service dynamics; and the consequent increase in the
circulation of money and assets. This could be favored if the public police service is
insufficient for the size of the population that will be in the DIA.

Likewise, there is a risk that people who come to the area solely to commit criminal acts
will settle in the DIA; in view of the aforementioned conditions that would be generated
by the presence of the project's forestry component. The increase in the flow of workers
could also imply a greater number of cases of gender violence in the area.

According to the information collected in the field already during the social studies
process of the industrial component, in the DIA of the industrial plant, which includes
the districts of Horqueta and Loreto that are also part of the DIA of the forestry
component, "security" is the third and second most valued aspects, respectively, by the
interviewees regarding the positive aspects of living in their communities. Likewise,
according to those surveyed in the DIA, “violence” appears as one of the least
mentioned aspects in terms of the problems identified in the territory. This indicates that
people currently feel that there is an important level of citizen security and low levels
of violence; so, their alteration, induced by the project, could be abrupt.

Furthermore, during interviews in the field, in the DIA communities —particularly
Sargento José Félix Lopez (Puentesifio), Paso Barreto, Loreto, Arroyito-, it has been
stated and confirmed that “there is tranquility”, that people “are supportive and they
know among everyone in the community", "good coexistence", "unity among the
inhabitants", "security" as outstanding aspects of the area. In the communities near the
forest fields, there has been no concern about crime, as had been observed in the DIA

of the industrial plant.

Impact Characterization

Qualitative Quantitative

Nature: Positive +
Form of incidence: Direct and Indirect

Area of spatial coverage: Local and regional 2
Probability of occurrence: Certain 2
Moment of occurrence: Long term 3
Time or duration: Permanent 3
Reversibility: Irreversible 2

S POYRY

714.235

10900284 1-001-0000-E-1500

118

Accumulation: Type II Accumulation
Magnitude: Medium 2
Importance: High 3
Mitigation possibilities: Mitigated

Degree of resolution of High

measures:

Area of influence: ADA, DIA

Potentiation measures

Adopt the best environmental practices regarding water, effluent, solid wastes and noise
controls, not to cause disturbance according with the Community Health and Safety
Program;

Address issues such as health, hygiene and safety in the Relationship Plan with the
Community and other Social Actors;

Request public agencies to supervise safety, to inhibit illegal acts.

Responsibility for the implementation of the measures
PARACEL.

Forecast after implementation of measures

PARACEL has compromised to adopt the best environmental practices regarding water,
effluent, solid wastes and noise controls, not to cause disturbance according with the
Community Health, Safety and Security Plan.

Worker Influx Increase

Environmental aspect
Impact the infrastructure services.

Impact-Generating Factor
Mobilization of workforce.

Technical justification
It is anticipated that the forestry component of the project may impact the migration of
people in different ways, due to the increase in the flow of workers in the area.

One type of migration may occur due to the change of workers from one productive
sector to another, bearing in mind that today the predominant activity in the area is
livestock and to a lesser extent agriculture. The employment opportunity generated in
both stages of the forestry component (plantation and harvest) of the project may attract
people who currently already have a job in another productive and/or service sector and
promote migration to the project, due to various factors that could make the offer of
Project employment more attractive than the existing job/income generation offer, such
10900284 1-001-0000-E-1500

S POYRY

119

as: better wages/income, job formalization, related benefits, proximity to the home,
desire for experience in a project with such characteristics, etc. The impact would be
positive if migration means an increase in the level of income and quality of life of the
people who have migrated to the project sector. The impact will be negative for the
productive/service sectors that will lose employees and will have to hire new personnel
and train them, or that will stop producing due to the lack of labor.

A second type of migration could be indirect. The economic development that may be
induced by the project in the DIA at the forestry component, may generate attractions
for: local laborers (Amambay and Concepcién Departments), non-local laborers (other
regions of Paraguay) and foreign laborers (other countries), who are currently engaged
in certain productive areas and can migrate to productive sectors that can be indirectly
promoted by the project, such as shops and/or services (tertiary sector, in general). In
these cases, the impact would be similar to what was previously described in terms of
migration from one productive sector to another.

In the department of Concepcién, the main productive items historically have been
agriculture and extensive cattle ranching, remaining predominant even before the
authorization in recent years of some industries. This has also been the case in the
departments of Amambay and San Pedro, maintaining this at least in San Pedro. In the
DIA districts and communities, it is observed that the main economic activities are
related to the primary sector, involving between 48.9% (San Alfredo) and 80.3%
(Arroyito) of the population.

In the field data collection in the DIA, most of the interviewed population declared to
work in activities of the primary sector, including agriculture and small-scale livestock;
mainly for self-consumption and, as needed, for sale. Part of the population referred to
commerce and services (pantries, minor sales, motorcycle workshop, snack bars/dining
rooms, sale of mini-phone charges) as their activities. An important part declared their
wage-earning activities (in ranches, masonry, plumbing, chainsaw operators, cleaning
and wiring of land, others) as their income-generating activity, which constitute forms
of informal employment.

In the context described, it is estimated that the main migration of workers may occur
from the extensive and small-scale agriculture and livestock sector; that is to say, small
producers, as well as self-employed workers —mainly informal ones— towards the
project. According to the surveys carried out among residents in the DIA, the low
profitability of agricultural production is one of the economic problems that affect the
communities, which may give a notion that, given better income opportunities, people
would choose to change productive area. As for the current informal workers (changas),
these could offer services for forest plantations, since some activities used to carry out
in the cattle ranches of the area would also be necessary in the forest area (for example:
maintenance of fences, pruning). On the other hand, it is probable that people who are
already employed in other specific areas (for example, industrials); and, depending on
the type of employment, they may have fewer incentives (comparative wages and/or
working conditions, they already have specific training for their field) to leave their
current jobs.

According to the data from the ITA characterization, the departments of Concepcién and
San Pedro are the ones with the highest levels of pendular migrants (migration of a
periodic nature and that does not translate into a change of residence); generally, for
work reasons and at the intra-departmental level. At the level of the DIA residents
(especially in Jnugua Guazti, Loreto, Paso Barreto), in the field information surveys,
they indicated "migration" due to lack of job opportunities as one of the most afflicting

10900284 1-001-0000-E-1500

S POYRY

120

social and economic problems to the communities, which could be pendular or
permanent migration, which produces uprooting. All this could indicate a favorable
context for the people interested in migrating from their productive sectors or their
current jobs to the project sector to be mostly from the department of Concepcién and
even from San Pedro.

Finally, a third type of migration would be geographical; since it is expected that
workers in the livestock sectors (workers in ranches) may migrate to other
establishments due to the change in land use, predominant in the project's buildings,
since they will spend, for the most part, livestock production to forest production. In
some establishments visited where the forestry plantations of the project are planned to
be implemented, people have reported that the workers are used to working in livestock,
and it is unlikely that they will want to change their area. In this context, both in the
DIA, the ITA and other areas of the country (for example, the Chaco) there are livestock
establishments that could attract these workers, considering that livestock is an area in
growing development, both at the level of quantity of establishments and occupied
geographical areas nationwide. The owners of the establishments are not considered,
since they will have the freedom of decision and negotiation for the sale/lease of their
Jand, and the possible migration of these would be voluntary and, furthermore,
financially compensated.

There will be an increase in the population, due to an increase in the flow of workers,
as a result of the need for the project of between 1,335 and 3,050 qualified and unskilled
personnel; and professionals for the installation and operation of the forestry
component, plus the families that these people could bring with them to live in the DIA
communities. In the case of male employees, it is estimated that many could travel alone
to the project sites, since there is a history of single male migration for work reasons
(pendulum migration). This increase will be temporary, during the period that the
installation activities last, which will be 2 to 3 years and the cyclical activities of the
operation where a temporary increase in personnel is required; for example, the times
of harvest and transport of wood.

The transitory population may be local or non-local laborers. Local population refers to
people from DIA and the department of Concepcién. Non-local laborers population
refers to the population of the rest of the ITA (San Pedro, Amambay), of the other
lepartments of the country and abroad.

Additionally, a transitory population increase in the DIA is expected due to the arrival
of people not directly related or outsourced, with the installation and operation of the
project's forestry component, but who see opportunities to generate income through
businesses and/or the offer of services, due to the population, commercial and service
lynamism that the project would generate.

In general, DIA districts are medium and small depending on the size of their
population. There are about 5,799 people in San Alfredo; 7,242 in Sergeant José Félix
L6pez; 4,185 in Paso Barreto; 18,879 in Loreto; 13,181 in Arroyito; 62,664 in Horqueta
and 17,765 in Bella Vista Norte, distributed in urban and rural areas, with a
predominance in rural areas. The communities in the immediate surroundings of the
forest plantation buildings are small towns, with up to around 1,000 inhabitants, with
the exception of Sergeant José Félix Lopez, who has more than 5,000 people.

These data would indicate that the population associated directly and indirectly with the
installation and operation of the forestry component of the project could be important
compared to the local population according to the current size of the populated centers
where they could settle, especially in the case of the communities closest to DIA.
v 109002841-001-0000-E-1500
S POYRY

121

However, it is presumed that, due to the existing population density, the location of the
additional transitory population is physically feasible, even more so, providing for the
installation of temporary and mobile housing solutions for part of the workers, within
the same buildings intended for the Forest plantations.

The direct workers of the project, as a result of the increase in the flow of workers
linked, in case of being people outside the DIA, would become part of the DIA on a
more permanent basis than the seasonal workers. However, it is estimated that these
“permanent” workers would be a very small percentage of the total personnel mobilized
by the project in each cycle of forest production. In addition, the project will also
provide accommodation for permanent staff inside the forest plantation buildings, with
all the necessary basic services. In this sense, this incremental population in the DIA
would have little significant impacts on the existing accommodation capacities in the
communities closest/neighboring to the plantation properties.

Additionally, and in line with the impact mentioned in the preceding section, the
installation and operation stages of the forestry component of the project may constitute
an attraction not only for those interested in being employed in the direct and outsourced
activities of the project. But also for local or non-local laborers people who could obtain
a benefit from the commercial development and services that the project could induce
in the DIA communities, such as, for example, the creation of demand for basic goods
and/or services; and the creation of jobs associated with them; also, for people who see
opportunities for a better quality of life in the vicinity of the project, due to the potential
for greater consumption options, etc. These people would come to increase the
definitive population of the DIA communities.

Likewise, the increase in vehicular traffic by project vehicles, particularly those with
heavy loads, and the conditioning and maintenance of existing communication routes,
which connect with the forest plantation buildings for project use, may attract people,
local or non-local laborers, seeking to settle in the immediate proximity of these roads,
due to the economic opportunities that the greater dynamism of vehicles and people
could generate along these roads. These would also go on to increase the definitive
population in the DIA.

Thus, the increase of the population, represented by the labor force of the construction
phase and people possibly attracted by the possibility of professional insertion in the
activity, tends to increase the demand for public equipment such as: education, health,
sanitation, transportation, etc., as well as tends to seek social interaction in the city of
Concepcion and the region.

Characterization of the impact

Qualitative Quantitative
Nature: Negative/Positive +
Form of incidence: Direct and indirect
Area of spatial coverage: Local and regional 2
Probability of occurrence: Possible 1
Time of occurrence: Immediate 1

v 109002841-001-0000-E-1500
S POYRY

122

Timing or length: Permanent 3
Reversibility: Irreversible 2
Accumulation: Type II and III
Magnitude: Medium 2
Importance: Medium 2
Possibilities of potentiation: Medium

Degree of potentiation Medium

Mitigation possibilities Mitigated

Degree of resolution of Medium

measures:

Area of influence: DIA and IIA

Mitigation and potentiation measures

Maintain the commitment to prioritize the hiring of local labor;

Prioritize the acquisition of services and goods for the company, preferably in
Concepcion and the region through the Promotion and Development of Local Suppliers
Program;

Articulate with professional education organizations and institutions for the
professional training of the local population through the Program for the Development
and Linking of Local Labor;

Offer Labor and Working Conditions for the employees especially in terms of health
plan and transportation.

Responsibility for the implementation of the measures
PARACEL.

Forecast after implementation of measures

The migration will impact on the available infrastructure, but it is estimated that the
main migration of workers may occur from the extensive and small-scale agriculture
and livestock sector; that is to say, small producers, as well as self-employed workers —
mainly informal ones— towards the project. According to the surveys carried out among
residents, the low profitability of agricultural production is one of the economic
problems that affect the communities, which may give a notion that, given better income
opportunities, people would choose to change productive area.
S POYRY

7142.36

10900284 1-001-0000-E-1500

123

Impact to Labor and Working Conditions

Environmental aspect

Compliance with applicable legislation and sustainable standards principles (ISO
45.001 and the IFC Performance Standards).

Impact-Generating Factor

Mobilization of workforce.

Technical justification

Both implantation and operation stages of the forestry component of the project will
create direct formal jobs (hired by PARACEL, without third parties as intermediaries);
that is, in compliance with current national legislation. Regarding the jobs generated
that will be outsourced, these will be monitored by the company in order to comply with
national legal requirements, in compliance with the principles of IFC PS 2 on “Work
and working conditions”, which defines requirements applied to workers. contracted
(outsourced).

This will be beneficial, comparatively, in the area of influence; since only a little more
than a third of the salaried population employed in the three departments of the ITA have
formal working conditions, in the sense that they are registered and make contributions
to a retirement system. In absolute values, as of 2017, this involved only 13,969 people
(38.41% of the population) in the department of Concepcidn, 19,171 people (38.24%)
in the department of San Pedro and 14,167 people (35.36%) in the department of
Amambay. In the field data survey in the DIA, job insecurity (low pay, unsafe
employment links) has been mentioned as a relevant problem.

Access to formal employment conditions is beneficial for workers and their dependents,
since the system of pension contributions and social security is now integrated. Other
labor rights and guarantees are accessed, contributing all this to a better quality of life
for the worker (greater peace of mind regarding the future, etc.) and the dependents of
him.
Work is essential to life, development and personal satisfaction. Whenever work is
carried out, there will be risks, due to the processes, operations, and materials that, to a
greater or lesser extent, create risks to the health of employees, neighboring
communities, and the environment in general.

The organization works toward the personal development of each employee and focuses
on behavioral development, always aiming for Zero Accidents and not getting sick.

Compliance with the legislation applicable to our activities, in any of the countries
where the company operates, will always be the minimum standard to be met by the
organization. It is expected that the execution of the activities in a safe manner will be
carried out through continuous actions of sensitization, training, and involvement of the
teams and the evaluation of the results, always aiming at the continuous improvement
of the processes, in compliance with the principles of ISO 45.001 and the IFC
Performance Standards, agreed upon during the elaboration of the Paracel pulp project.

Once these purposes are fulfilled, the performance of the employees in Paracel's forestry
component and its contractors and subcontractors, in the performance of any activities,
will be based on the knowledge and belief that prevention will always be the best way
to avoid work-related illnesses and injuries caused by accidents.
10900284 1-001-0000-E-1500

S POYRY

124

In Paraguay, through Decree 14,390/1992, Resolution 785 of May 29, 2020, and Law
5,084 of 12/15/2017- Law that regulates the standards of Safety, Hygiene, and Comfort
at Work in accordance with the provisions of the country's Labor Code, and in Brazil
through Ordinance 6,730/2020 of 09/03/2020 and Ordinance 1 ,295/21 of 03/02/2021,
which will come into effect on 01/08/2021, the levels to be met by the corporation are
established.

The use of the methodology of the Occupational Health and Safety Management Plan -
OHS, is based on the principles established by ISO 45.001 and, according to the
protocol of practices, is based on the structuring of a system that aims to ensure, through
preventive actions, the safety of employees and to avoid injuries and illnesses, and in a
more comprehensive way the interaction with communities where there is influence of
its activities.

With this system, practices are established, through the standardization of activities,
improvement of the conditions of the work environments, training of employees for safe
work, based on their attitudes (beliefs), and made explicit through their actions
(behaviors). Our great objective is to develop people.

Occupational health

During both stages of the forestry component of the project, the health of the personnel
could be affected by the following activities and/or hazard events: The handling of,
and/or exposure to dusty construction materials and/or toxic and/or dangerous inputs
(especially products chemicals —fertilizers, pesticides— and objects that have had contact
with them); exposure to chemically controlled areas; exposure to disease vectors
(dengue, chicungunya, chagas disease, among others); exposure to solar radiation and
heat; exposure to high noise levels and/or vibrations; exposure to stings or bites of wild
animals; exposure to dust, fumes, particulate matter; etc. These incidents affecting
occupational health could occur in any of the installation and daily operation activities,
as well as in more exceptional practices; as, for example, controlled burning. All are
dangerous activities and events present in any medium and/or large-scale facility and
operation, varying according to the environmental context in which the project in
question is developed.

Likewise, occupational health may be affected during the solid waste and effluent
management of the facility, in the case of contact with contaminated substances and/or
materials that could have adverse effects on human health, for example; organic solid
waste, inert and powdery solid waste, solid waste and/or hazardous effluents (waste that
has had contact with agrochemicals: obsolete containers, packaging, rags, papers,
personal protective equipment, earth, sand, sawdust, etc.), effluents from washing
implements in contact with agrochemicals (oils, paints, other chemical agents, etc. or
materials contaminated with them), sewage effluents, emissions of agrochemicals,
paints or other constructive chemical agents, etc.

Likewise, taking into account the pandemic declared by the World Health Organization,
zoonotic diseases could spread, such as COVID-19, and specific measures must be
established to avoid or minimize contagion between workers.

Occupational security

The two stages of the forestry component of the project will entail risks of affecting the
safety of the personnel employed, in each of their activities, just like any other project
10900284 1-001-0000-E-1500

S POYRY

125

that involves medium-sized civil works, handling of tools, equipment and machinery,
handling of different types of transport vehicles and controlled burning.

The impact on the safety of the personnel could be due to the following events: Traffic
accidents inside and outside the project grounds; accidents of the type of falls to the
same level, from places in height and/or inside excavations; blows by fallen objects
and/or by use of tools, equipment and/or machinery; cuts by equipment and/or
machinery; electrocution during electrical installations and/or handling of electrical
tools/equipment; burns and/or skin injuries due to welding, contact with burning fire
and/or chemical inputs; hazards associated with manual handling of loads; eye damage;
fires; among others.

The activities in which there would be risks of affecting occupational safety are
practically all the activities involved in the installation and operation of forest
plantations: The works and installation of forest nurseries; the implementation of forest
plantations; the construction/adaptation and maintenance of roads and drains; the
installation of temporary and mobile accommodation; waste and effluent management;
the transport of materials, supplies, machinery and equipment; mechanical control of
plantations; forest harvesting; the transfer of harvest wood; the eventual controlled
burning.
The impact on the health and safety of the personnel may present different degrees of
severity, depending on each case, from slight affectations to the death of the personnel.
However, these impacts are preventable and/or mitigable through specific measures to
protect occupational health and safety. In all cases, prevention will be chosen first, as
established in ND 2 of the IFC, on “Work and working conditions”; as well as the World
Bank Group guidelines on the environment, health and occupational safety. PARACEL
foresees that all its components are certified; and the forestry component would be
through FSC, so it is expected to implement the best operational practices in order to
minimize risks in OHS, as well as to have the necessary number of specialized
technicians in the subject.

Characterization of the impact

Qualitative Quantitative

Nature: Negative -

Form of incidence: Direct and indirect

Area of spatial coverage: Local, regional and strategic 3
Probability of occurrence: Certain 2

Time of occurrence: Immediate 1

Timing or length: Permanent 3
Reversibility: Reversible 1
Accumulation: Type II Accumulation

v 109002841-001-0000-E-1500
S POYRY

7142.37

126

Magnitude: Medium 2
Importance: Medium 2
Possibilities of potentiation: Medium

Degree of potentiation High

Degree of resolution of measures: High

Area of influence: DIA and IIA

Measures of enhancement

Promote a dissemination campaign to hire labor for the company through the
Dissemination and Communication Program, offering all benefits for good worl
conditions;

Prioritize the acquisition of services and goods for the company, preferably in
Concepcion and the region through the Promotion and Development of Local Suppliers
Program, offering third parties benefits for good work conditions;

Perform Program for Development and Linkage with the Local Workforce;
Responsibility for the implementation of the measures
PARACEL.

Forecast after implementation of measures

The local economy tends to benefit from the emergence of jobs demands, linked both
directly to the activity of the company's execution and indirectly, and potentialized
through offering benefits for good work conditions.

Impact to Human Rights

Environmental aspect
Governance.

Impact-Generating Factor
Mobilization of workforce.

Technical justification

PARACEL fully support the principles of the United Nations Global Compact, basing
our fundamental values on respect for human rights, labor rights, the environment and
the fight against corruption.

The project plans to employ 90% of women in forest nurseries, thus contributing to
reducing the existing gender gap in employment opportunities. The jobs related to the
nurseries will be around 150, including more than 80% of unskilled profiles that will be
trained by the project. In this sense, it is expected that most of the jobs may be held by
local women, considering that the technical/professional qualification of labor in the
area is low, with the additional advantage that the nurseries operate throughout the cycle
of the project.
10900284 1-001-0000-E-1500

S POYRY

127

In the DIA districts, women make up an average of 47.97% of the population. As for
the Bella Vista Norte district of the Amambay department, also part of the DIA, 49.44%
of the population are women. According to the data collected in the field in the localities
of these districts close to/neighboring the forest plantations (with emphasis on Paso
Barreto, Loreto and Jhugué Guazti). Women are mainly engaged in household chores,
the farm, handicrafts, the raising of small animals, the sale of dairy products and their
derivatives, trade, decoration, rentals, gastronomy, hairdressing, dressmaking, among
other activities and/or they migrate in search of job opportunities, both to Asuncién and
its metropolitan area; the departmental capitals of the IIA as well as abroad. Regarding
training aimed at productive employment for women, the lack of opportunities was
mentioned. It was also mentioned that unequal practices still persist, assigning women
to household tasks and to men productive tasks that generate income.

In this context of lack of opportunities for women, the project's human resources policy
will contribute to offering employment opportunities that currently do not exist in the
DIA, from which women from the IIA or other areas of the country could also benefit.

The Paraguayan State has ratified most of the norms and conventions that provide
protection against contemporary forms of slavery, such as the 1926 Slavery Convention
and the 1956 Supplementary Convention; has ratified its commitment to the
International Convention on the Elimination of All Forms of Racial Discrimination of
the United Nations General Assembly, the United Nations Declaration on the Rights of
Indigenous Peoples, the American Declaration on the Rights of Peoples Indigenous
people of the Organization of American States, the Protocol of San Salvador, the
American Convention on Human Rights and the American Declaration of the Rights
and Duties of Man.

Despite all the aforementioned, Ms. Urmila Bhoola, Special Rapporteur of the Office
of the United Nations High Commissioner for Human Rights, was able to verify during
her visit to Paraguay in 2017 that work-related practices continue to exist in the country.
forced in the indigenous communities of the Paraguayan Chaco, such as debt bondage,
servanthood and payment with food.

In the indigenous communities identified within the AID, it was observed in the
Baseline that many of the indigenous people who are working in ranches close to their
communities are informally employed, many of them receiving lower payments than
the daily wage stipulated by law. of Gs 84,340, on many occasions they are not provided
with safety clothing and tools nor do they have medical insurance that allows them to
face the costs of an accident or occupational disease. It was even identified that there
are cases of child exploitation of girls, boys and adolescents in the indigenous
community of Redencién, where some are dedicated to working day and night selling
gambling cards. The indigenous communities identified within the AID seem to be in a
better situation than those located in the Paraguayan Chaco, but it is worth mentioning
that due to the distance between the city of Concepcién and the Chaco, many indigenous
families in the department often cross the river. Paraguay in search of work, this means
that the exploitative working conditions in which they live, especially rural ones, are
one step away from becoming forced labor, according to what was exposed by Ms.
Urmila Bhoola (2017).

As mentioned, the formalization of the labor ties related to the hiring of PARACEL and
of the ventures of its value chain, will help to reduce work in exploitable conditions, to
comply with current national legislation and improve the quality of life of the people
directly employed by PARACEL and by the companies that provide services,
S POYRY

10900284 1-001-0000-E-1500

128

contributing to compliance with Performance Standard 2 of the International Finance
Corporation.

At PARACEL, employees are key to the success of the company. The company is
committed to carrying out its activity in a manner that is respectful of human rights and
to consolidating a culture based on corporate values and fair and equitable relationships.
This commitment is based on the following principles derived from the guiding
principles of PARACEL's Sustainability Policy:

1.

13.

Fully comply with national legislation and international standards to which it
adheres.

Respect internationally recognized human rights, adopting adequate measures for
the prevention, mitigation and, when appropriate, the remediation of adverse human
rights impacts.

Eliminate stereotypes and prejudices and establish practices of equality and equity
in all Human Talent processes.

Ensure a work environment free from discrimination and abusive practices, such as
bullying, sexual harassment of any kind, harassment based on race, religion, age,
nationality, ethnic or social origin, sexual orientation, gender, marital status,
pregnancy, disability or political affiliation.

Promote the opportunity to hire people from the community in which we operate

Provide a safe and healthy work environment (physically and psychologically)
complying with the legal requirements regarding occupational health and prevention
of occupational hazards.

Provide access to complaint mechanisms and act proactively to provide solutions to
them.
Reject the use of forced and child labor.

Remunerate workers in a dignified manner, in accordance with their responsibilities,
skills, knowledge, performance, market practices and what is established by national
legislation.

. Encourage and promote opportunities for professional and personal development to

employees.

. Respect the right to freedom of union association and collective bargaining.

. Establish means to not negatively impact the ways of life and traditional work of

indigenous communities in accordance with the provisions of Agreement 169 on
Indigenous and Tribal Peoples.

Contribute to the hiring of vulnerable groups such as: people with disparity, older
adults, women, immigrants, people from indigenous communities, people with low
academic instruction, among others.

PARACEL will respect and recognize both the importance and universality of human
rights.

PARACEL recognizes that human rights are inherent, inalienable, universal, indivisible
and interdependent:

Inherent, because they belong to all people;
S POYRY

10900284 1-001-0000-E-1500

129

¢ inalienable, because people cannot renounce them or be deprived of them by
governments or any other institution;

* universal, because they are applicable to all people regardless of their condition;

¢ indivisible, as none of the human rights can be selectively ignored; and

¢ interdependent, because the fulfillment of one right contributes to the fulfillment of

other rights.

Characterization of the impact

Qualitative Quantitative
Nature: Positive +
Form of incidence: Direct and indirect
Area of spatial coverage: Local, regional and strategic 3
Probability of occurrence: Certain 2
Time of occurrence: Immediate 1
Timing or length: Permanent 3
Reversibility: Reversible 1
Accumulation: Type II Accumulation
Magnitude: Medium 2
Importance: Medium 2
Possibilities of potentiation: Medium
Degree of potentiation High
Degree of resolution of High
measures:
Area of influence: DIA and IIA

Measures of enhancement

Respect internationally recognized human rights;

Adopt adequate measures for the prevention, mitigation and, where appropriate,
remediation of adverse impacts on human rights;

Monitor the health and safety of its workers, equal opportunities and the promotion of
non-discrimination by gender, religion, ethnicity, race, sexual orientation, social status
or any other factor, within the framework of full respect for human rights;
S POYRY

7142.38

10900284 1-001-0000-E-1500

130

Perform Equal Opportunity and Non-Discrimination Programs.
Responsibility for the implementation of the measures
PARACEL.

Forecast after implementation of measures

By adopting Universal Declaration of Human Rights as a common standard of
achievement for all peoples and all nations, PARACEL ensures to the end that every
individual and every organ of society, keeping this Declaration constantly in mind, shall
strive by teaching and education to promote respect for these rights and freedoms and
by progressive measures, national and international, to secure their universal and
effective recognition and observance, both among the peoples of Member States
themselves and among the peoples of territories under their jurisdiction.

Impact to Landscape and Visual

Environmental aspect
Land use change.

Impact-Generating Factor
Formation of the eucalyptus forest.

Technical justification
The space organization develops from historical, socioeconomic, political and physical
conditions of the landscape, which allow an analysis of occupation trends.

Forest roads cause disturbances in topography, causing complex and pronounced
changes in the spatial patterns of geomorphic and hydrological processes due to changes
in the movement of water and sediment in the landscape (LUCE; WEMPLE, 2001;
WEMPLE; SWANSON, S.O., JONES, 2001).

This impact is one of the most significant in the forest enterprise, through the opening
of roads, and it is up to the entrepreneur to take the measures and procedures for its
minimization.

The farms planned for the eucalyptus planting will be partially reconfigured,
consolidating the Areas of Permanent Preservation, Legal Reserve, firebreak and
effective planting.

One fundamental important point of is linked to the recommendations and guidelines
that must be followed during the construction stage of the roads, considering, for this,
the susceptibility of the land and the erosive and slipping processes, and, consequently,
avoid the silting of downstream watercourses.

It should be noted that eucalyptus cultivation mainly comprises the stages of planting,
maintenance and harvesting that occur basically in an interval between 6-7 years in the
same place.

After the eucalyptus harvest (cut) occurs a natural change of the local landscape, due to
the absence of the respective eucalyptus plantation.

Furthermore, it is noteworthy that the farm has extensive areas of Legal Reserve (RL)
and Permanent Preservation Areas (APP), which minimizes the visual impacts caused
after harvest.

10900284 1-001-0000-E-1500

S POYRY

131

Characterization of the impact

Qualitative Quantitative
Nature: Negative -
Form of incidence: Direct
Area of spatial coverage: Local 1
Probability of occurrence: Certain 2
Time of occurrence: Immediate 1
Timing or duration: Permanent 3
Reversibility: Irreversible 2
Accumulation: Type II Accumulation
Magnitude: Low 1
Importance: Small 1
Mitigation possibilities: Partially Mitigated
Degree of resolution of measures: High
Area of influence: ADA

Mitigation measures

Establish a management of the farms, among other measures, such as Forest Mosaics,
in order to have a natural variability throughout the landscape.

Introduce Forest Mosaic, among other measures, with the planting of eucalyptus in plots
with different planting ages, interspersed with ecological corridors and territorial
planning of the allocation of legal reserve.

Plan the land in order to allocate the Areas of Legal Reserve to increase and enhance
the benefits of Forest Mosaics and Ecological Corridors.

Responsibility for the implementation of the measures
PARACEL.

Forecast after implementation of measures

The change in the landscape is inevitable, but the maintenance of planting on different
ages through forest mosaic and the preservation of riparian areas to minimize the visual
impacts caused after harvest.
10900284 1-001-0000-E-1500

S POYRY

132

7.14.2.3.9 Impact to Cultural Heritage

Environmental aspect
Possibility of affecting cultural heritage sites

Impact-Generating Factor
Earth moving activities and Formation of the eucalyptus forest.

Technical justification

This impact refers to the material heritage of archaeological, historical and/or cultural
interest, as it was addressed in the industrial component. On the other hand, the
intangible cultural heritage is approached in the impact of potential affectation of uses
and customs of the DIA localities. In turn, sites of cultural interest related to water uses,
which could be considered as part of the cultural-natural heritage, are referred to in the
potential impacts on cultural ecosystem services.

Regarding heritage of archaeological value, it is estimated that due to the small
magnitude of the works that may require soil movements - since most of the activities
will be of small-scale facilities and plantations, where the soil is already intervened-,
the forestry component of the project will not affect materials of archaeological value
that could be found in the subsoil. Furthermore, the areas covered by forest plantations
currently constitute cattle ranches with already a certain level of prior human
intervention (soil already intervened). In any case, the project expects to comply with
the principles of PS 8 of the IFC, on "Cultural Heritage" and with current national
regulations on the matter. Any archaeological type material, although it could be found
within the project's properties, would constitute material of public value, so it must be
communicated and rescued through safe procedures and delivered to the national
authority responsible for the preservation of national heritage. If these precautions are
not taken, the existing material in the subsoil could be permanently affected. It should
be remembered that in the area of the department of Concepcion the existence of
paleontological remains of both flora and fauna has been reported, as well as findings
that indicate the presence of pre-Hispanic societies; in addition, in parts of the territory
there have been military conflicts in the past.

It is important to mention the forest fields in the north, adjacent to the Paso Bravo
National Park. This reserve is close to the San Carlos Fort, in the San Carlos del Apa
district, a heritage area linked to war events in Paraguay (War of the Triple Alliance),
which, although it is external to the DIA, is considered important to mention and
boundary.

Regarding materials, objects and/or sites considered as historical and/or cultural
heritage, both for the national and/or for the local population, these have not been
surveyed within the forest plantation buildings in this evaluation. Outside of these
buildings it is possible that there are tangible spiritual/religious and/or cultural heritage
materials outside the access/exit roads of the project buildings, considering that at the
national level there is the custom of installing small oratories or "niches” in
commemoration of people who have lost their lives on the side of the roads. In these
cases, it is possible that the project could affect some of these sites through the
conditioning of the roads; and the transit of large cargo vehicles, particularly during the
period of harvesting and transfer of wood to the industrial plant.

PARACEL, both for the forestry and industrial components, will have an operational
procedure for eventual finds, within the framework of the Archaeologic Finding Chance
Program.
S POYRY

714.2.3.10

Characterization of the impact

10900284 1-001-0000-E-1500

133

Qualitative Quantitative
Nature: Negative -
Form of incidence: Direct
Area of spatial coverage: Local 1
Probability of occurrence: Possible 1
Time of occurrence: Immediate 1
Timing or length: Permanent 3
Reversibility: Irreversible 2
Accumulation: Simple
Magnitude: Low 1
Importance: Small 1
Mitigation possibilities: Mitigated
Degree of resolution of measures: High
Area of influence ADA

Mitigation measures

ake actions to ensure that the company’s activities do not affect or destroy any cultural

property considered as protected heritage through monitoring the Archaeologic Finding

Chance.

Responsibility for the implementation of the measures

PARACEL.

Forecast after implementation of measures

It is possible to affirm that there will be no interference with the cultural heritage, taking
into account that the area where the project will be implemented is significantly
anthropized. Furthermore, all mitigation measures will be taken so that there is no
possible interference with the cultural heritage in accordance with the law in force.

Impact to Community Uses and Dependencies on Ecosystem Services

Environmental aspect

Possibility of affecting ecosystem resources.
10900284 1-001-0000-E-1500

S POYRY

134

Impact-Generating Factor

Land use for eucalyptus plantation.

Technical justification

In the DIA of the forestry component of the project, information has been collected on
the practice of small agriculture and livestock that occurs in the area; as well as the
raising of farm animals for self-consumption and, as needed, for sale. In addition, there
are dairy derivatives production activities for sale. In this sense, the risk of the project
affecting these local activities through various possible means must be considered. One
is the application of chemical products for the chemical control of soils and plantations,
especially during eventual aerial spraying, with effects that could accumulate and/or last
in the medium and long term. Another is the management of solid waste and effluents,
especially those with chemical content or that have been in contact with these products.
A third activity is the practice of controlled burning in forest fields. Controlled burning
could be eventually performed to reduce the biomass waste during land preparation,
prior plantation.

This risk is especially significant for the DIA communities that are directly adjacent to
the forest plantation bui Idings, as in the case of Ayala Cue — located in the middle of
the forest fields; Anderi — situated on the edge of one of the fields, but also for those
very close to certain fields such as Laguna Cristo Rey, Paso Barreto, Isla Hermosa, Paso
Mbutu, Sargento José Félix Lopez (Puentesiiio). Likewise, communities located on the
edge of surface water courses in the area, downstream from forest fields, could see their
activities affected by possible alteration of the quality of water that is used in crops,
livestock and farms.

In this sense, the project will strictly comply with and as a minimum, IFC PS 1, 3, 4,
general guidelines on environment, health and safety, FSC Principles 6, 7 and 8 related
to environmental impact, plan of management and monitoring plan of potential impacts.

On the other hand, in the event of an increase in the appreciation of land in the area due
to the development of the forestry component of the project; this could lead to a greater
attractiveness for the sale of real estate by the current owners to those interested in
expanding the business, with the consequent displacement of the existing economic
activity in said lands, the loss of sources of subsistence and/or of income of both
smallholders and workers on the land and possible related geographic migration. That
is to say, indirectly, the development of the project could mean pressure for the use of
the land in the area that supplies for subsistence and/or generates income, in case that it
induces an expansion of forest plantations, depending on the suitability of the soils for
this activity. The areas that could be most affected are small agriculture and livestock,
farm animal husbandry and, even, illicit plantations of which there is knowledge
through secondary sources (on the last item mentioned, the pressure of displacement of
these practices would entail an indirect benefit in the fight to eradicate them).

Although it is an issue not manifested in the DIA communities, the consulting team
considers it relevant to mention that the presence in the DIA of a transitory population
(experts and specialized technicians) and definitive (nursery and plantation personnel)
inked the project in both stages of its forestry component, could run a security risk
eyond those related to occupational health and safety, taking into account the existence
of armed groups in the area (the so-called Paraguayan People's Army or EPP, groups
inked to plantations illicit, others).

This information is relieved in the social baseline mainly through secondary sources
(journalistic publications, available research, etc.). A first relevant case is that in the
10900284 1-001-0000-E-1500

S POYRY

135,

area there is a presence of the Paraguayan State (Joint Task Force) to fight against the
criminal group EPP; that on several occasions it has "attacked" the integrity and safety
of the staff and/or owners of the rooms, as well as of key public infrastructure (for
example, high-voltage electricity transmission towers). Some affected personnel have
been residents of the area; and, on occasions, belonging to indigenous communities (a
recent case in August 2020), while the main targets of the events have been proprietary,
commonly through kidnappings for extortion purposes and pressure on the Paraguayan
State to advance their interests.

Another relevant case relates to illicit plantations (mainly marijuana); that currently
exist among the forest remnants of the cattle fields, according to journalistic
publications and official reports of the national government. These illegal plantations
could be threatened by the presence of the project in the area (which will have its own
security system?”); due to a possible migration of workers who are currently engaged in
them, to the project's forest plantations (due to formal working conditions that could be
attractive) or another situation. As a consequence, the groups responsible for these
plantations could in turn threaten the safety of the project workers and the communities
surrounding the forest fields.

In both cases, the forestry component of the project will not be the cause of said
conflicts. Rather, its implementation may be a target of attack by groups that act illegally
in the area, with the consequent exacerbation of an already sensitive local situation,
through the generation of conflicts and alteration of the security and tranquility of the
DIA communities. Along these lines, compliance with IFC PS 1 on "Evaluation and
management of environmental and social risks and impacts" is essential regarding risks
and impacts in the project's area of influence caused by the actions of third parties.

Finally, it is considered that the project could also contribute positively to the reduction
of this type of activities in the area; since, by giving a source of work to nearby
communities, it could generate “pressure” and the consequent displacement of these
groups.

Besides that, in both phases of the forestry component of the project, the quality of life
of the DIA population could be affected, mainly due to the increased flow of workers
inked to the project. The aspects of quality of life affected would be, mainly, the
tranquility and comfort of the current inhabitants, attending to the manifestations of
high valuation of these characteristics of the area by the people interviewed in the field
information survey.

The increase in the flow of workers and the presence of an unusual number of people
associated directly and indirectly with the project in the DIA communities may promote
the appearance (or increase) of activities such as sale and consumption of alcohol and
rugs, prostitution, crime, gender violence, disrespect for the vulnerable population,
isturbance of public peace due to a greater number of recreational and/or night-time
activities (parties, leisure groups, etc.) on public roads and/or in homes within the
communities, disrespecting current DIA quiet levels. Although it is expected that forest
workers will be installed inside the forest plantation buildings, away from the
urban/rural areas of the DIA communities and districts, it is estimated that they may
also visit these urban/rural areas for reasons various such as shopping, recreation, etc.
The presence of non-local laborers personnel could impact on the current tranquility of

22 PARACEL will make the necessary provisions so that personnel linked to the security system do not abuse their power, through specific internal
protocols, in its Corporate Security Manual.
v 109002841-001-0000-E-1500
S POYRY

136

the DIA people, since they have referred that “getting to know each other” is a highly
valued aspect in the communities, thus contributing to greater tranquility.

On the other hand, the current level of access to entertainment spaces for the local
population may be diminished by an increase in demand for the use of these spaces,
since the transitory and definitive population directly and indirectly associated with it
will be installed in the DIA project, being able to generate competition for use between
the different groups.

It could also generate uncertainty in the communities and alteration of the tranquility
due to the use of chemical products that will occur in the plantation process - especially
in exceptional cases by air - and the fears related to possible health effects or effects
that may occur on the environment. The impact on the environment and health care have
been comments raised in perception studies, where the need to safeguard both aspects
has been mentioned as suggestions.

It should be noted that social networks are important factors for the subsistence of,
above all, families with limited economic resources, since through them the burdens of
family expenses, housework and child rearing are shared.

The ecosystem services of water used in the DIA are mainly those of provisioning and
cultural. During field surveys, in perception studies, many people have expressed the
use of water resources for recreation/recreation (bathing, beach, fishing), highlighting
the Aquidabdn river. Likewise; it is common in the DIA to practice fishing, both for
sale and for self-consumption (for example, the towns of Paso Barreto, Paso Mbutu,
Isleria). In addition, the existing drinking water supply systems are supplied by
groundwater, and, as for the communities that still do not have access to drinking water
systems, the majority are supplied from deep wells, springs, cutwaters, rivers and
streams.

During and after the use of chemical products (fertilizers, pesticides), both during the
plantations and in the maintenance stage, these could be carried by runoff to the surface
water courses of the area and/or infiltrated into groundwater. Fertilizers could cause
exceptional fertilization processes of surface waters, with consequent degradation of the
quality and habitat of the fauna for fishing, not to mention that the current use of land
for grazing will be replaced by afforestation, and according to FAO data, livestock is
the human activity that generates the greatest impact on water quality (PARACEL,
2021), so although this potential impact could be considered on a smaller scale
compared to the current situation of land areas, to intervene by the project, pesticides
that could reach watercourses and/or groundwater would also degrade the quality of the
water and the habitat of fauna. In all cases, these events represent a direct risk to the
health of the population through the consumption of water and fishery products, contact
with potentially contaminated water, and a risk of decreased fishery productivity.
Likewise, recreational activities would also impact due to the fear that contamination
risks could instill in the population. Also, although to a lesser extent, the management
of solid waste (containers, packaging, rags, papers, obsolete personal protection
equipment, earth, sand, sawdust, etc.), and derived effluents (washing implements in
contact with agrochemicals), the use of chemical products may cause these effects on
water resources, with their economic, health and social consequences.

Although, according to the experience in MS23-Brazil and in Uruguay, afforestation
with eucalyptus reduces erosive processes in relation to the grazed pasture or deforested
area (PARACEL, 2021), the tillage activity could eventually cause erosive processes in

23. Mato Grosso Do Sul
S POYRY

10900284 1-001-0000-E-1500

137

the time with drag; both soil and chemical products applied to surface water courses.
Soil sedimentation in waterways could decrease the quality of drinking water, the
productivity of fishing, and the recreational attractiveness of smaller waterways.

Likewise, during the road adaptation and maintenance works and the construction and
maintenance of drainage works, there may be risks of sedimentation and alteration of
the hydrological regime of the surrounding water courses, which in turn are used by the
communities of the area for various purposes.

According to studies carried out in plantations in the MS-Brazil area, eucalyptus
plantations present a water balance similar to that of the Cerrado native forest, and other
studies carried out in Uruguay show that there are no significant differences in water
availability in similar plots of grazing versus forested with eucalyptus (PARACEL,
2021). However, it is considered that, at the stage of implementation and maintenance
of forest plantations, the consumption of water from these plantations could compete
with the consumption used by the communities that use groundwater, especially in cases
where a shortage at certain times of the year is already observed. Although not only
forest plantations absorb water -but also other agricultural and native forest uses-,
specific studies to monitor water levels24 will be undertaken by the project, in order to
confirm that the resources are not affected, or failing that, implement additional
mitigation measures throughout the project cycle, not to mention that in Paraguay there
is data that indicates that the water table remains the same or even increases in the
presence of eucalyptus plantations (PARACEL, 2021).

Controlled burning, in the event of being used, could affect the ecosystem services of
the native or implanted forest reserve areas, both in the PARACEL fields (riparian
forests, reserve), and in reserve areas (private / public) adjacent to some of the fields
with extensive current vegetation coverage (Paso Bravo Public Protected Wild Area and
Bella Vista Private Reserve).

All the potential impacts mentioned will be prevented and/or reduced with strict
measures of good practices in the field and of appropriate design (in the case of roads
and drains). Furthermore, periodic monitoring of the actual occurrence and perception
of the occurrence of these potential impacts will be crucial to implement the
corresponding mitigation measures.

Finally, regarding the ecosystem service of supply of raw materials for artisan
production and sale; it is possible to say that the forestry component of the project could
affect the populations of karanday (Copernicia alba) that grow naturally in the fields of
the DIA area and that are used as raw material for the production and sale of objects
woven with vegetable fiber25. In the field survey, in the DIA communities (Isla
Hermosa, Dominguez Nigé, Anderi, Paso Mbutu, Paso Barreto), karanday crafts have
been manifested as one of the main income-generating activities and there are artisan
organizations.

So, PARACEL also plans to monitor the quality of the water; likewise, permanent
monitoring of perception in the communities would be carried out, these being
addressed in the Project's Environmental Management Plan.

Fundacion Natan, also mentioned the families resort to the forests of their own
indigenous community for the extraction of wood, fruits, honey, herbs and vegetable

%

Fa

Studies within the framework of the Environmental Management Plan, the results of which are expected to be disseminated within
the framework of the PGS programs, both to the communities and to relevant stakeholders.
Itshould be clarified that it does not refer to the extraction of karanday from the forest fields/to be forested fields in PARACEL.
v 109002841-001-0000-E-1500
S POYRY

138

fibers, which are used for food, medicine, construction and as fuel for cooking or shelter
on the coldest days. Therefore, the biodiversity monitoring program will be performed.
Impact Characterization
Qualitative Quantitative

Nature: Negative -

Form of incidence: Direct and Indirect

Area of spatial coverage: Local and regional 2

Probability of occurrence: Certain 2

Moment of occurrence: Long term 3

Time or duration: Permanent 3

Reversibility: Irreversible 2

Accumulation: Type II Accumulation

Magnitude: Medium 2

Importance: High 3

Mitigation possibilities: Mitigated

Degree of resolution of High

measures:

Area of influence: ADA, DIA

Mitigation measures

Prioritize the acquisition of services and goods for the company, preferably in
Concepcion and the region through the Promotion and Development of Local Suppliers
Program.

Control application of chemical products at soils and plantations, especially during
eventual aerial spraying, with effects that could accumulate and/or last in the medium
and long term, and manage solid waste and effluents, especially those with chemical
content or that have been in contact with these products.

Consult people who work in some of the farms where the forest plantations.

Perform strict measures of good practices in the field and of appropriate design, in the
case of roads and drains;

Monitor the quality and quantity of the water;

Carry out permanent monitoring of perception in the communities being addressed in
the Social Management Program;
10900284 1-001-0000-E-1500

S POYRY

139

Perform Biodiversity Monitoring and Evaluation Plan.

As mentioned in the Land Acquisition and Displacement, Use of Ecosystem Services
(under biological environment) and the Impact to Indigenous Communities sections, an
Ecosystem Services Review should be carried out to understand the level of dependence
that Project affected communities may have on specific ecosystem services, and to asses
if any impacts upon access to those services may be severe enough to affect wellbeing.

Responsibility for the implementation of the measures
PARACEL.

Forecast after implementation of measures

DIA communities will not be affected by project activities that potentially impact on
water resources, on traffic, among others because the mitigating measures will be
corrected applied.
10900284 1-001-0000-E-1500

S POYRY

140

Quantitative Assessment

For quantitative analysis, the maximum score will be - 646 (34 qualitatively identified
impacts x - 19 points per impact). The following Table presents the quantitative analysis
of the impact assessment.

Table 17 — Quantitative analysis of the impact assessment

Ss|s > 2 2
z>|>8/52)s_| 2/38] 28)2]e
g g=|/238/ 35/8) 6) 2) 2 | 2) B
g Identified impacts | #8/ 8 | 2 = 4 z a EA 5/2] 2 g
* pelegeg)e-) 2) 2] 2/2) 2) 2
oa} a m4 =|&|ég
Land Acquisition and “1 “1 2 3 2 2 2 3! -B
Displacement
2 | Climate Change Long
= | Term Physical Risk -1 -1 3 3 -2 -2 -2 -14| -14
‘| Assessment
a
Climate Change Short
g . . . 3 z . . . .
Term Risk Assessment | | | 2 2 2 ia 2
Impact to Air -2 -2 -1 -1 -1 -1 -2 -10 | -10
Impact to Water +-2 | +-2 | t+-1 | +3 | +1 | +2 | +2 13. | -13 0
Impact from Effluents -1 -1 -1 3 -1 -1 -2 -10 | -10

Impact from Runoff t+-1 | 4-2 | +-1 | +3 | +1 | +2 | +2 12 | -12 0

Impact to Streams and

Morphology -1 2 | 3 3 -l 2 |) 2 -14) -14
S
fo
‘S| Impact to Soil 2} 2 | -1 3 / -l 2 | 2 -13 | -13
g
Q | Impact to Noise -2 -1 -2 -1 -1 -1 -1 9 | 9
Ss
lo}
= Impact to Terrestrial 2 2 3 3 2 2 2 16 | -16
BI and Aquatic Flora
= Impact to Fauna -2 -2 -3 -3 -2 -2 -3 -17 | -17
Use of Ecosystem 2 2 3 3 2 2 3 ad} -17
services
Impacts to Critical /
Natural Habitat 2 2 3 3 2 3 3 “18 | -18
Impact to Legally
Protected and 2 2 3 3 2 2 3 ad} -17

Internationally
Recognized Areas

S POYRY

Phase

Identified impacts

Coverage area
Probability of

Probability of

occurrence

Time of

occurrence

Timing or
length

Reversibility

Magnitude

10900284 1-001-0000-E-1500

141

Importance
Total Positive
Total Negative

Sum

Implantation/Operation

Fragmentation of the
natural landscape

wv

wv

Dust generation and
suppression of local
vegetation

-2

-2

-2

-2

2 -14

Noise related
disturbance on fauna

2

2

2

2

2 -14

Eutrophication of
rivers due to improper
fertilization

2

2

2

2

2

-2 -15

Indirect impacts of
pesticide use (fipronil)
on community bee
keeping

2

2

2

2

2

-2 -15

Harassment of
workers to wild fauna
and flora

-2

-2

-2

-2

-2

-2 -15

Spread of invasive
species along new
roads and fire breaks

2

2

2

2

2 -14

Risk of fire

-2

-2

-2

-2

2 -14

Impact to Employment

Impact to Indigenous
Communities and
Livelihoods

+-2

+1

+1

+-2

+-2

+-2 13

Community health and
safety through vector
borne and
communicable diseases

2

2

3

2

2

3 -17

Impact to Community
Health, Safety and
Security

Worker influx
Increase

+-2

+1

+-2

+-2

+-2 13

Impact to Labor and
Working conditions

Impact to Human
Rights

Impact to Landscape
and Visual

2

2

S POYRY

10900284 1-001-0000-E-1500

142

2
8 S» el. & o 8 & &
SP) bPelsal o PI = I I 3
2 ae 3s/48)38| 26) 2) 2) 2) 3) eB
g Identified impacts | 28/5 £| 25) €2| 2 5 5s | a] z
ian 88/83/68) 62) g 5 a/s|s
Bejee)"8)6 |) 2/2] 2) 8) 8
Om] a B i
5 Impact to Cultural “1 “1 “1 3 2 “1 “1 -10 | -10
& | Heritage
g Impact to Community
= | Uses and Dependencies | -2 -2 3 3 -2 -2 3 -17 | -17
*_| on Ecosystem Services
Full quantitative impact assessment

Note: For negative/positive impacts, the zero-impact value is considered in the quantitative totalization. Positive
impacts are added and negative impacts are subtracted.

In the quantitative assessment, the total sum of the impact assessment, adding the
positive minus the negative resulted in - 319 (negative), as shown in the Table 17 above;
i.e. the quantitative sum of the negative impacts was greater than the sum of the positive
impacts.

For evaluation purposes, the result of the total sum of the impact assessment was
compared with the maximum achievable score (all negative impacts in the worst
condition), which in this case was - 646 points (34 impacts x - 19 points per impact).
This gave a result of 49,4%.

The score obtained if the mitigation measures are not applied and if there are no positive
impacts, would be -429 points, or 66.4%.

In summary:
Total possible points: 646 points;

Total points added without the implementation of the proposed measures: -429 points,
or 66.7%;

Total points added in this evaluation with the implementation of the proposed measures:
-319 points, or 49.4%.

Since the percentage, with the implementation of the measures, is less than 50 %, it can
be concluded that the company is environmentally viable. However, it is recommended
that PARACEL implements all the measures proposed in this assessment to further
minimize the negative impacts generated by the eucalyptus forestry.

Evaluation Summary Tables

Once the impacts were identified and evaluated, a synthesis framework - organized
according to the affected environment and the respective phase of the project - allowed
us to confront them with the attributes described above.

The evaluation of the environmental impacts in the areas involved, and the consequent
proposal of mitigation or enhancement measures to be applied, were elaborated on the
basis of the degree of change produced in the environmental components.
10900284 1-001-0000-E-1500

S POYRY

143

The following tables summarize the impacts expected for the planning, implantation
and operation phases, respectively, of the eucalyptus forestry of Concepcién and
Amambay Departments.

The tables show the impacts identified and attribute the degrees to each one according
to the capital letters used in the item 7.1.2 Methodology for environmental impacts
assessment.
S POYRY

Table 18 — Planning Phase Impacts

- Increase
of land

prices

Land -
Acquisition Displacem

ent and/or
isolation
of small
properties

Impact to
Land
Acquisition
and
Displacement

N DL

P MP P

confidential

I S MM M

confidential

Establish criteria for buying and
leasing lands in the company
strategic planning for wood supply,
avoiding the isolation of properties.
Compromise not to occupy lands
with population settlements, and that
does not require the physical or
economic displacement of any
person, family, group or community.
Prioritize the development of
eucalyptus plantations on modified
habitat. Totally avoid plantation
development in or adjacent to legally
protected areas, or on forest and
wetland natural habitats, and avoid
planting the good condition natural
Cerrado habitat complexes.

Undertake an ecosystem services
review to establish the extent of
potential displacement of access to
priority ecosystem services because
of the Paracel project. Mitigate any
significant impact if found.

10900284 1-001-0000-E-1500

144

Not occupying lands with
population settlements, and that
does not require the physical
displacement of any _ person,
family, group or community, as
well as prioritizing the
development of plantations in
anthropized with cattle farming
areas, not occupying legally
protected areas, forest and wetland
natural habitats and the best
condition natural Cerrado habitat,
as well as avoid the isolation of
properties, will bring confidence
and satisfaction to the population
regarding the implementation of
the project, contributing to the
good image and transparency of
the company. Natural habitats
avoided and protected within
Paracel properties (and possibly
beyond if — offsets. — are
implemented) will improve future
security of access to provision
ecosystem services that
indigenous communities derive
from lands outside their territories.

S POYRY

Table 19 — Planning Phase Impacts (cont.)

Formation of
the eucalyptus Gita
® warming
forest

Impact to
Climate
Change Long
Term Physical
Risk
Assessment

N DL

P

LP

P

confidential

I S MM M

confidential

Carry out periodic monitoring of
GHG emissions and C capture in
forest plantations, once
established, using _allometric
equations for this specific case.
Since the site index varies
depending on different factors
(such as the type and quality of
soil, meteorological parameters,
genetic material used, diseases and
others), the aforementioned would
be justified, if a more exact value
is intended.

Establish criteria for buying and
leasing lands in the company
strategic planning for long term
wood supply, avoiding the eastern
portion of the Santa Teresa and the
southern portion of the Zapallo
areas, because the plantations are
located in a potential landslide
hazard zone with a medium
potential risk of rainfall triggered
landslides several times a year (4
days on average) by the 2030s.

10900284 1-001-0000-E-1500
145

PARACEL project _ will
contribute to the capture of

carbon (net negative
emissions) from the
atmosphere and will be a
source of energy with neutral
emissions in terms of GHG.
Not occupying lands with a
potential landslide hazard
zone with a medium potential
tisk of rainfall triggered
landslides, lower the
Company Climate Change
Risk.
S POYRY

Table 20 — Planning Phase Impacts (cont.)

confidential

10900284 1-001-0000-E-1500
146

Adopt firefighting procedures
(observation towers, firebreaks,
etc.) and constant training of

Formation of
the eucalyptus
forest

Global
warming

Change Shot N D L
Term Risk
Assessment

P

cP

P

I S MM M

confidential

brigade staff for these
procedures.

Build firebreak capable of
protecting and giving access to
the planting areas due to the most
common fire outbreaks.

PARACEL will contribute to
protect areas of plantations
against fire, which may slow
down the — Transitional
Climate Change process.
S POYRY

Table 21 — Implantation/Operation Phase Impacts

Perform maintenance on the
engines of machines, trucks and
vehicles used by the company;

Humidify the internal circulation
routes and use gravel on roads in
order to make a safer access and

Movement of
lovement of agp
vehicles and A
A generation
machines

ImpacttoAir N D/L L/R C

I

confidential

confidential

preventing dust
whenever necessary;
Cover the trucks transporting
earth, rocks and all powdery
material with tarpaulins.

spread,

10900284 1-001-0000-E-1500

147

It can be stated that, through
the implementation of
mitigation measures, air
quality will not be changed,
nor will be disturbances to
people/community due to
dust generation.
confidential
10900284 1-001-0000-E-1500

POYRY

148

Table 22 — LE ee Phase Impacts (cont.)

the expansion areas to the regions with
bighes rainfall index in the region.

Adapt the management plantation to the crop
rotation period.

Adopt forest management with water-saving
strategies.

lan plantations in the Aquidaban and Apa River
basins, and their sub-basins (Arroyo Pytanohaga,
Arroyo Trementina, Arroyo Negla, Armoyo Paso
Bravo) with economically viable mosaics.
Develop a water availability-demand study in the
subsbasins aiming to define and propose measures
to reduce conflicts between water uses and users.
Develop micro basins monitoring, involving
{ecosystems formed by planted and native forests.

The reduction of water
consumption in eucalyptus
plantation, the plantation

Availability Consolidate the monitoring of surface water, water plan in mosaic form and the
Water of wip Ca CoE especially with preservation of legal reserve
cari regard to water quality.
consumption *U Catal NP DLR C PR UMMM ‘Study the best spacing of the eucalyptus plantation areas and —_—permanent
and ground in certain areas with greater water and soil preserved areas (including
restriction and the increase of native vegetation A A
water areal, riparian areas) —_— reduce

confidential

Equate the best proportion between eucalyptus
plantation areas and areas with native vegetation.
Protect riparian areas in properties. especially
upstream of water intake for human demand.
Develop a water availability-demand study to
estimate water usage before and after planting of
Eucalyptus on grassland, and potential impacts to
‘water supply on surrounding wetlands.

Perform Biodiversity Action Plan, water
‘management program, surface and ground water
quality monitoring program and Biodiversity
Monitoring & Evaluation Plan;

Meet IFC EHS Guidelines for Perennial Crop
Production.

possible interferences in
water availability in the
region of the projects’ farms.
S POYRY

confidential

Table 23 — Implantation/Operation Phase Impacts (cont.)

Inadequate
disposal of
effluents and Bruen
sanitary a
sewage

Impact from
Effluents

N DL

P

I

confidential

Take measures to certify that the
company hired to collect the
sanitary sewage from the
workers camps is properly
regulated, and that the
wastewater is disposed of in an
environmentally sound manner;
Perform the maintenance of

vehicles, machines and
equipment in properly
authorized locations;

The agricultural inputs, must
meet the specifications of use;
Implement containment lagoons
with waterproof surface in the
case of storage tanks.

A

10900284 1-001-0000-E-1500
149

It can be stated that there will
be no change in the quality of

surface water or
groundwaters, since the
sanitary sewage generated
during the works will be duly
treated and disposed of in an
environmentally appropriate
manner and in accordance
with the legislation in force.
S POYRY

confidential

Table 24 — Implantation/Operation Phase Impacts (cont.)

- Opening
accesses and
Forest
roads
3 Management
- Formation of Practices
the eucalyptus
forest

Impact
from
Runoff

wz

DL Cc

I

PR I

confidential

Remove plant cover from soil only
in places where forest planting is
strictly necessary.

Protect water bodies with dams, to
avoid hauling land.

Rationalization of access opening,
soil restoration, implementation of
the drainage system and restoration
of plant cover.

Perform slope protection and
stabilization, with drainage channels
and vegetation planting.

Perform erosion control at soil
monitoring program.

Reducing soil preparation and
planting in curves levels, avoiding
surface runoff of rainwater.
Maintaining plant cover between
plantation lines.

Keep debarked materials in the
forests, to cover the farm soil with
organic matter.

10900284 1-001-0000-E-1500
150

With the adoption of the
planting and soil

conservation practices
performed by PARACEL,
there will be no increase on
susceptibility to erosion, soil
compaction, and
waterproofing, not
interfering significantly on
runoff.
S POYRY

Table 25 — Implantation/Operation Phase Impacts (cont.)

Eucalyptus
plantation in
appropriate
places

Formation of
the eucalyptus
forest

Impact to
Streams and N D L CLP
Morphology

P

confidential

R I M M M

confidential

Adopt methods to restore
degraded or destroyed natural
forests, including riparian zones
of 100 m either side of rivers or
smaller tributaries;

Properly store, treat and dispose
of solid waste in accordance with
current legislation;

Perform qualitative-quantitative
monitoring program for water
resources;

Training and qualification of
workers regarding conservation
of preserved areas;

Preservation and recovery of
degraded areas of dry Cerrado
savanna habitats that remain in
better condition;

Implement the Biodiversity
Action Plan and Biodiversity
Monitoring and Evaluation Plan.

10900284 1-001-0000-E-1500

151

One of the solutions to meet
the demand to mitigate the
problem of deforestation, as
well as a strategy for the
conservation and recovery of
existing degraded land in the
tropics, is the establishment
of forest plantations and
agroforestry systems
designed under sustainability
criteria. Besides complying
with IFC Performance
Standards which assure no
net loss to Natural Habitats
and a Net Gain to the
biodiversity features for
which Critical Habitat is
designated, PARACEL.
owned plantations will be
FSC certified and so will
avoid areas of High
Conservation Value as
defined at the national level
under FSC criteria and
contribute to the ecosystem.
S POYRY

confidential

Table 26 — Implantation/Operation Phase Impacts (cont.)

- Use of =
agricultural Inappropriate
inputs disposal of
- Formation of _ solid waste
the eucalyptus —_- Loss of soil
forest nutrients

Impact to
Soil

N DLR C

I

PR I

confidential

Supervise the collection, packaging,
storage and transport of solid waste in
accordance with current legislation from
worker accommodations areas.

Perform Workers Accommodation Plan.
Perform the maintenance of vehicles,
machines and equipment in duly
authorized locations.

Promote the training of staff involved in.
forestry activities, especially those
involved with pesticides uses.

Use the agricultural inputs, such as
fertilizers, herbicides, fungicides and
insecticides, according to the
specifications of use.

Perform triple washing of empty
packages, before their duly licensed
destination.

Forward empty packets to the receiving
center of the region duly licensed.
Empty packages of plant protection
products must be collected and delivered
to their return point.

Perform waste management plan against
soil contamination by solid waste.
Perform agrochemicals management
program and hazardous materials
management program, in order to prevent
tisks to the environment.

10900284 1-001-0000-E-1500
152

The soil, groundwater and/or
surface water quality will not
change, due to the adoption
of measures for the use of
pesticides and management
of their packaging.
confidential
10900284 1-001-0000-E-1500

S POYRY

153

Table 27 — Implantation/Operation Phase Impacts (cont.)

It can be said that, through

Carrying out maintenance on

Movement of Noise Impact to machine, truck and vehicle engines; the implementation of

vehicles and q pac N D LIRR P MP T R UW B P M_~ - Carrying out activities in the area A mitigation measures, there

machines generation eS predominantly in the work daytime will be no significant noise
period. disturbance.

confidential
S POYRY

Table 28 — Implantation/Operation Phase Impacts (cont.)

Replacement

of pasture Im

'pact to
Formation of andlor oie Terrestrial
the eucalyptus MENTE ISTO and N DLR C LP P

forest. creas wtih Aquatic
. eucalyptus Flora
forestry
planted areas.

confidential

confidential

Conduct road open planning to minimize
natural habitat fragmentation; avoid
developing roads or services in watercourse,
wetland, forest or good condition savanna
Cerrado areas.;

Delimitate firebreaks to protect permanent
preservation areas;

Remove natural tree/shrub cover only
where strictly necessary;

Cany out detailed terzitorial planning
(Planting Development Management Plan),
avoiding disturbance of natural vegetation
or soils in the Riparian Zones; and restoring
with species native to the ecosystem any
riparian and spring areas where vegetation
has been degraded or erosion is occurring;
Implement a landscape ecology design,
ensuring conservation areas (i.e., avoidance
or set-asides and Biodiversity Offsets) and
restoration areas (restoring impacts not
associated with Paracel so also contributing
to the Biodiversity Offset strategy) create
ecological corridors and a representative

mosaic of Cerrado habitats where possible;
Eliminate/cut any eucalypt specimens
spread into conservation areas, preventing
the formation of eucalyptus forests outside
plantation areas;

Implement the Biodiversity Action Plan &
Biodiversity Monitoring & Evaluation Plan.

10900284 1-001-0000-E-1500

154

The actions adopted by
PARACEL will preserve all
wetlands, floodable savanna
and riparian zones as well as
all areas of native forest
vegetation with a patch size
of 2Iha. Better condition
savanna Cerrado habitats will
also be preserved toward
attaining a no net loss or net
gain biodiversity target.
confidential
10900284 1-001-0000-E-1500

S POYRY

155

Table 29 — Implantation/Operation Phase Impacts (cont.)

Perform wildlife monitoring/research and
rescue/relocation program, prior to works;
Install signs on the main access routes to the
planted areas through the wildlife safety and
alert program, including installation of fauna
passageways;

Intensify surveillance activities in partnership
with local authorities and neighbors to
prohibit hunting and logging in Paracel
properties;

Perform worker education on hunting
prohibition;

- Risk of Consider the mosaics and characteristics of
. native habitats in the Plantation Development .
- Opening running ‘Management Plan; It can be stated that the risk

Proceed planting by mosaics blocks, so that 4
accesses and over the land ts prepared in places strictly on local fauna will be

roads animals Impact to N DILR C LP P 1 I M G MM _ ~ _ Beessity forthe implementation of forest A minimized by the
- Formation of — - Hunting Fauna aaa cP G inne implementation of the
the eucalyptus risk Zane proposed mitigation
forest - Habitat Recover currently degraded forest areas; measures.
loss In addition to conservation approaches
applicable to the Paracel properties in general,

commit to establish buffers along the border
with the National Parks adjacent to two
plantations (Soledad and Zanja Moroti) and to
pay special attention to managing the
biosphere reserve buffer area, which overlaps
portions of three plantations (Zapato, Santa
Teresa, and Hermosa), in accordance with
affected stakeholder consultations in the
absence of an existing the biosphere reserve's
‘management plan.

Perform Biodiversity Management Program
as per the BAP.

confidential
confidential

S POYRY

Table 30 — Implantation/Operation Phase Impacts (cont.)

Maintain high forests and riparian
forests.

Maintain representative samples
interconnected with the other types of
Cerrado.

Monitor the Cerrado biodiversity.
Planning of plantations.

Implement an Ecosystem Services
Review to establish the level of
dependency vulnerable communities
have on the Ecosystem Services which
are derived from within the Paracel
properties. Evaluate the net impacts of
Paracel’s road network improvements,
plantations and conservation activities
upon the ‘priority ecosystem services’
(ie., those upon which vulnerable
communities have high levels of
dependence for their well-being) and
design mitigation measures as
appropriate.

It is noted that the reduction in cattle
grazing because of Paracel plantations
establishment could reduce an important.
source of protein for some families in the
Indigenous communities and increase
their reliance on hunting.

Use of
Ecosystem
Services

Formation of
the eucalyptus
forest

Ecological

N DAI L/R C_ LP P I im MGM -
balance

confidential

10900284 1-001-0000-E-1500

156

The actions adopted by
PARACEL to preserve the
areas of native vegetation,
with all types of Cerrado,
riparian permanent
persevered areas and legal
reserve of its own forest
lands, in addition to the legal
requirement, will aim not to
impact significantly in the
ecosystem services.
confidential

S POYRY

Table 31 — Implantation/Operation Phase Impacts (cont.)

Eucalyptus plantations will be designed to implement
the Mitigation Hierarchy, avoiding Critical and
[Natural Habitats where feasible and implementing a
Biodiversity Action Plan (BAP) designed to achieve
‘Net Gain for biodiversity values designating Critical
Habitat, and No Net Loss for values designating
[Natural Habitat. The BAP will include design of
Biodiversity Offsets where necessary.

‘A full Critical Habitat Assessment will be developed
to determination habitat importance (i. Critical
‘Natural, Modified) as per PS6 definitions.

‘Commit to protect all areas of native forest within the
‘owned plantation lands, as well as to reforest and/or
restore riparian gallery forest with native species,
‘within a 100 m buffer along rivers and smaller
tributaries.

‘Commit to establish buffers along the border with the
[National Parks adjacent to three plantations (Soledad,

Replacement

Formation of Habitats Impacts to pane teeta oslo ate a
. nana manage i

ove with Mauer | N|DOUR|C LP | P| 11) M |G |M | - | tepenserstueen mutcuene
eucalyptus eucalyptus Critical eae aes pa eo
forest forestry Habitat zone, resolution 200/2001 Art31 regarding biosphere
reserves willbe taken into account, consultation with
planted areas affected parties will need to occur and a management

plan will need wo be approved.

‘Maintain high forests and riparian forests in
plantations farms.

‘Maintain a representative mosaic of interconnected,
Cerrado habitat types of Cerrado.

‘Monitor the Cerrado biodiversity within the farms.
Planning the plantations areas avoiding impacts on
fauna and flora,

Perform Biodiversity Monitoring and Evaluation Plan.

{In order to assist with implementing the Mitigation

Paracel commit to the criteria for
establishing conservation vs planted areas in the
plantations Note that criteria for establishment of
plantations in savanna Cerrado habitats in order to
‘meet PS6 requirements are to be developed

confidential

10900284 1-001-0000-E-1500

157

The mitigating measures, if
effectively managed and
implemented, should
contribute to the protection
of the biodiversity of the
region, provide greater
landscape connectivity for
flora and fauna, and protect
water resources and
ecosystem services.
S POYRY

Table 32 — Implantation/Operation Phase Impacts (cont.)

Replacement
Formation of Habitats
of the with
eucalyptus eucalyptus
forest forestry
planted areas

Impacts to
Legally
Protected and
Internationall
y Recognized
Areas

N DAI L/R C_ LP

P

confidential

I ou

confidential

M G M

‘Commit to protect all areas of native forest within the
‘owned plantation lands, as well as to reforest and/or
restore riparian gallery forest with native species
within a 100 m buffer along rivers and smaller
tributaries.

‘The Project is proposing to keep the Soledad and Zanja
“Moroti properties that border Paso Bravo National Park
totally free of plantations and is considering doing the
same for the contiguous Ronaldo plantation. ‘The
project has committed to establish I km buffers along
the borders with the National Parks and the three
adjacent properties.

Itis recommended that the Biodiversity Offset strategy
focus on considering actions 10 increase the
‘management effectiveness of the Protected and
Internationally Recognized Areas nearest the Paracel
properties, inchiding the core and buffer areas of the
Biosphere Reserve.

A Biodiversity Offset feasibility study will evaluate
Whether it is feasible to implement management
actions to reduce the ongoing and future threats to the
biodiversity features within the Protected and
Internationally Recognized Areas. This evaluation of
threats will involve an analysis of rates and drivers of
land-use change and habitat degradation in the region
Which should be used to inform an assessment of the
ppotential indirect impacts to the Protected and
Internationally Recognized Areas from the Project
(eg.,by facilitated access tothe areas).

Paracel is negotiating an agreement with SENAD (the
Paraguayan anti-drug agency) to establish a joint
Paracel-SENAD work program to help prevent the
cultivation of drugs and so protect deforestation for
illicit plantations.

10900284 1-001-0000-E-1500
158

The mitigating measures, if
effectively managed and
implemented, could make an
important contribution to the
protection of the biodiversity
of the region, provide greater
landscape connectivity for
flora and fauna, and protect
water resources and
ecosystem services. The
mitigation possibility
category of ‘partially
mitigated’ is applied owing
to the uncertainty of both the
potential adverse indirect
impacts and positive
(offsetting) impacts on these
areas outside of the direct
control of Paracel.
confidential

10900284 1-001-0000-E-1500

S POYRY

159

Table 33 — Implantation/Operation Phase Impacts (cont.)

Remove the tree/shrub cover from the
ground only where strictly necessary;
Carry out planting territorial planning,
marking the Riparian Zones in order to
favor organized spatial occupation and
cause minimal impacts;

Recovery of riverside areas and springs
without vegetation or with erosion /
sedimentation by planting endemic
species in the region;

Conduct road open planning to avoid

The actions adopted by
PARACEL preserve _ the
areas of native vegetation,
riparian permanent
persevered areas and legal
reserve of its own forest
lands, in addition to the legal

Replacement roads or services in areas of natural : aa

Formation of Habitats drainage and forest formation; requirement, minimizes the
of the with gaat Plan plantation to improve connectivity. impact. When compared to
al ‘al ofthe natural N D L/R C_ LP I I MM M Open areas not planted will be retired the non-project scenario of
ara lyptus oF lyptus landscape from grazing and so if free of invasive Gan GaNERIOM ail
forest. ble forestry cae va recover to improve aera Horse tett
. Paracel plans to not plant in some throughout the —_ Project
Properties will serve to protect natural landscape, well designed
mosaics of the full range of Cerrado Biodiversity Offsets have the

habitats that are connected with the 4 .
iNeiinaeiline'ss, potential to have a net-gain
The Biodiversity Offset design should with respect to fragmentation

confidential

take into account opportunities to reduce
fragmentation and improve connectivity,
for example through sustainable
management of the Biosphere Reserve
buffer zone.

of the Cerrado habitats
mosaic.
S POYRY

Table 34 — Implantation/Operation Phase Impacts (cont.)

Replacement
Formation of Habitats
of the with
eucalyptus eucalyptus
forest. forestry
planted areas.

Dust
generation
and
suppression of
local
vegetation

N D L/IR C CP

P

confidential

I ou

confidential

Manage the cutting period and
its spatial extension, in order to
avoid or minimize the loss of
populations occurrence such as
arthropods and other animals
with limited mobility.

Plan a management through
Forest Mosaic, in order to favor
the displacement of fauna
species.

10900284 1-001-0000-E-1500
160

The actions adopted by
PARACEL preserve _ the
areas of native vegetation,
riparian permanent
persevered areas and legal
reserve of its own forest
lands, in addition to the legal
requirement, minimizes the
impact.
confidential

5 POYRY 10900284 1-001-0000-E-1500

161

Table 35 — Implantation/Operation Phase Impacts (cont.)

Manage the cutting period and

its spatial extension, and give

Replacement preference to low noise

Formation of Habitats emission machines, in order to

of the with Noise related avoid or AAA the The actions adopted by
disturbanceon N D L/R C CP PI UW MMM - 4 a A PARACEL will minimize the
eucalyptus eucalyptus am disturbance in local fauna. en
forest. forestry Avoid removal of vegetation aad
planted areas. and specially during nesting
and breeding season of birds
and fauna.

confidential
confidential

6 POYRY 10900284 1-001-0000-E-1500

162

Table 36 — Implantation/Operation Phase Impacts (cont.)

Perform agrochemicals
Management program and
hazardous materials

management program, in order
to prevent risks to the

Eicepitiaaita environment.
Inadequate Use of aeetcmad Exclude the use of all The actions adopted by
use of foutitien to improper N DL/R C MP P I WM M M - hazardous pesticides that A PARACEL will minimize the
fertilizer. . fertilization contain or main contain active impact.
ingredients listed as prohibited
by the FSC.

Monitor the leaching of
nutrients and agrochemicals
and their potential impacts on
freshwater ecosystems.

confidential
S POYRY

Table 37 — Implantation/Operation Phase Impacts (cont.)

Perform
management program, in order

Inadequate
use of
pesticide.

Use of
pesticide.

Indirect
impacts of
pesticide use
(fipronil) on
community
bee keeping

N D L/R C MP

P

confidential

I ou

confidential

agrochemicals

to prevent risks to the
environment and protect the
health of all employees.
Exclude the use of all
hazardous pesticides __ that
contain or main contain active
ingredients listed as prohibited
by the FSC.

Interview periodically the local
bee keepers and compare their
local bee colonies monitor data
with the use of pesticide
(fipronil).

A

10900284 1-001-0000-E-1500
163

The actions adopted by
PARACEL will minimize the
impact.
S POYRY

Table 38 — Implantation/Operation Phase Impacts (cont.)

Perform wildlife
monitoring/research and rescue
program;

Opening
accesses
and roads Risk of
and running over
Formation animals and
of the Hunting risk.
eucalyptus
forest.

Harassment of
workers to
wild fauna

and flora

N DI L/R C MP

P

confidential

I ou

confidential

Install signs on the main access
routes to the planted areas
through the wildlife safety and
alert program, and police speed
limits;

Intensify surveillance activities
in partnership with local
authorities and neighbors to
avoid animal hunting and
breaches of traffic control
tules;

Prohibit hunting by workers
and install signs prohibiting
hunting.

10900284 1-001-0000-E-1500
164

It can be stated that the risk
on local fauna will be
minimized by the
implementation of the
proposed mitigation
measures.
S POYRY

Table 39 — Implantation/Operation Phase Impacts (cont.)

Opening
accesses
and roads Risk of
and spread of
Formation invasive
of the species.
eucalyptus
forest.

Spread of
invasive
species along
new roads and
fire breaks

N D L/IR C CP

P

confidential

I ou

confidential

Monitor continuously — the
invasive species along new
roads and fire breaks;

Plant native grasses within fire
breaks.

Implement an Invasive Species
Management plan to avoid and
control the spread of invasive
species due to the plantation
operations, focusing on
invasive pasture grasses and
machinery, fire breaks or road
verges as means of.
transmission.

A

10900284 1-001-0000-E-1500
165

The actions adopted by
PARACEL will minimize the
impact.
confidential

6 POYRY 10900284 1-001-0000-E-1500

166

Table 40 — Implantation/Operation Phase Impacts (cont.)

Perform preventive measures aiming to eliminate or minimize
‘cause and condition of fire.

Implantation of a network of surveillance towers for the:
detection of forest fires requires studies of the topographic
characteristics of the region, calculation of the visual range of
the operators / cameras of the towers and analysis of maps of
fire risk based on previous occurrence records.

In the event of a fire, the main measures to be taken are:

= Speed and effectiveness of the initial combat to the fire
‘outbreak to prevent this outbreak from spreading and taking
‘on large proportions. In order for the action time to be as short
as possible, an efficient system for monitoring, detecting,
communicating and mobilizing firefighting resources is

Opening = Access conditions, this means that road and bridge
accesses conditions must not prevent comb resources from reaching
and roads a a a eT
and ; ; pictop tacts vith conbar at ets teconmende to have e actions adopted by
. Risk of fire. Risk of fire. N DI L/R C CP P I TM M OM. _ | | Simcture of 1 (one) water truck and 1 (one) fire brigade for A PARACEL will
Formation each 20 thousand hectares of forest plantation, for greater fictitiza tina 4 a
ofthe “etal eng he ging te, eveig al ae
. and techniques, such asthe use of retardants,
eucalyptus foenghiny eehaiquen, cleniag ant opening fie breaks,
forest. safety during combat, the essential equipment for the activity

and how to handle them, etc. When properly trained and well
positioned, the combat team becomes able to quickly locate
the outbreaks and effectively implement the communication,
and control measures, thus reducing the risk of ‘fire
Propagation;

~ Effective communication systems, as they guarantee the
quick activation of the entire combat team and almost
immediate action.

‘Take into account climate change predictions (drierand more.
extended dry season, and more extreme temperature:
frequency and duration) to ensure that firebreaks between
plantations and native forest patches are of sufficient width to
avoid fire spread into the native forests.

confidential
confidential

10900284 1-001-0000-E-1500

S POYRY

167

Table 41 — Implantation/Operation Phase Impacts (cont.)

Promote a _ dissemination
campaign to hire labor for the
company through the

Following the
implementation of the

ietinaat? Dissemination and enhancement measures, it

Manpower Communication Program; can be assumed that
demand for a Impact to Dil L/R/ I WMG Articulate with professional PARACEL will promote the
the eucalyptus ait Employment E education organizations and hiring of available labor in
formation a institutions for the professional the department of

confidential

training of the local population
through the Program for the
Development and Linking of
Local Labor.

Concepcién, San Pedro and
Amambay, as well as train
the local population.
confidential

S POYRY

Table 42 — Implantation/Operation Phase Impacts (cont.)

Perform Indigenous Consultation and Consent
Procedure.

Promote indigenous labor inclusion in
PARACEL and in the ventures of its value
chain, considering the cultures of origin of
indigenous workers.

‘Monitor the adaptation of indigenous people
‘who must reside in temporary accommodation.
Prevent disrespect for the rights of indigenous
peoples and discrimination against hired
indigenous people and those residing in
temporary accommodation.

Implement a Women's Empowerment Program
and a Health and Safety Program.

Strengthen road safety on the roads that are
used in a shared way by the project and the
indigenous communities.

Land use for

affecting N/ Il/ Perform Relationship Program —_ with
eucalyptus cultural Communities P DI L/R P I Pot Il MM M M M indigenous Communities.
plantation ah and ‘The ESR (Ecosystem Services Review)
indigenous Livelihoods (mentioned as a mitigation measure to be
resources implemented in the ‘Use of Ecosystem

Services’ and ‘Land Acquisition &
Displacement’ sections) should place special
attention on the potential impacts of the Project
‘on access to Priority Ecosystem Services for
Indigenous communities which could affect
their wellbeing.

If the significant conversion of Natural Habitat

is predicted to occur (subject to confirmation
by the Critical Habitat Assessment), then IFC
PS6 requires consultation with affected
communities and any Indigenous communities
that would have used ecosystem services in
these areas should be consulted; this
consultation could form part of the ESR.

confidential

10900284 1-001-0000-E-1500

168

It can be said that there will
be a negative Impact to
Indigenous Communities and
Livelihoods due to change of
land use to eucalyptus
plantation, but the
development of the forestry
component of the project
could lead to a_ greater
attractiveness for the sale of
real estate by the current
owners to those interested in
expanding the business, may
be considered a_ positive
impact. Other than that,
PARACEL will make efforts
not to cause any disturbance
to Indigenous Communities
and Livelihoods,
compromise to get
Indigenous Consent in the
direct influence area (DIA).
S POYRY

Table 43 — Implantation/Operation Phase Impacts (cont.)

The proliferation of vectors
will be minimal to maintain
surveillance activity for

- Cleaning
the land Accumulation
- Opening of standing
accesses and water
toads

Community
health and
safety
through
vector
borne and
communica
ble diseases

N DAI L/R C_ LP

P

confidential

I ou

confidential

M G M

Support health campaigns in the
DIA communities;

Carry out specific studies to
systematize information from
the USF; and then deliver them
to the MSPyBS, performing a
disease baseline study.

Monitor the health data of the
community.

10900284 1-001-0000-E-1500
169

guiding measures _ that
neutralize the conditions
favorable to the proliferation
of mosquitoes and other
vectors in the space occupied
by the project and its area of
influence.
S POYRY

Table 44 — Implantation/Operation Phase Impacts (cont.)

— Adopt the best environmental

Impact the
Mobilization _infrastruct
of workforce ure
services

Impact to
Community
Health, Safety
and Security

N DAI L/R C_ LP

P

confidential

I ou

confidential

M G M

practices regarding water,
effluent, solid wastes and
noise controls, not to cause
disturbance according with
the Community Health and
Safety Program;

— Address issues such as health,
hygiene and safety in the
Relationship Plan with the
Community and other Social
Actors;

— Request public agencies to
supervise safety, to inhibit
illegal acts.

10900284 1-001-0000-E-1500
170

PARACEL. has
compromised to adopt the
best environmental practices
regarding water, effluent,
solid wastes and noise
controls, not to cause
disturbance according with
the Community Health,
Safety and Security Plan.
confidential
10900284 1-001-0000-E-1500

S POYRY

171

Table 45 — Implantation/Operation Phase Impacts (cont.)

Maintain the commitment to
prioritize the hiring of local
labor;

Prioritize the acquisition of
services and goods for the
company, preferably in
Concepcién and the region
through the Promotion and

The migration will impact on
the available infrastructure,
but it is estimated that the
main migration of workers
may occur from the extensive
and small-scale agriculture
and livestock sector; that is to
say, small producers, as well
as self-employed workers —

Impact the Barna of Local Suppliers inky iene © ee

Mobilization _infrastruct Worker Influx N/ DILIR P I PI Il/ MM MMM one criti lteter towards the project.

of workforce ure Increase P Il Fi ar According to the surveys
‘ education organizations and P Ps

services carried out among residents,

confidential

institutions for the professional
training of the local population
through the Program for the
Development and Linking of
Local Labor;

Offer Labor and Working
Conditions for the employees
especially in terms of health plan
and transportation.

the low profitability of
agricultural production is one
of the economic problems
that affect the communities,
which may give a notion that,
given better income
opportunities, people would
choose to change productive
area.
S POYRY

Table 46 — Implantation/Operation Phase Impacts (cont.)

Sustainabl
e Practices

Mobilization
of workforce

Impact to
Labor and
Working
Conditions

confidential

confidential

Promote a __ dissemination
campaign to hire labor for the
company through the
Dissemination and
Communication Program,
offering all benefits for good
work conditions;

Prioritize the acquisition of
services and goods for the
company, preferably in
Concepcién and the region
through the Promotion and
Development of Local Suppliers
Program, offering third parties
benefits for good work
conditions.

Perform Program for
Development and Linkage with
the Local Workforce.

10900284 1-001-0000-E-1500

172

The local economy
tends to benefit from the
emergence of jobs
demands, linked both

directly to the activity of
A the company's
execution and
indirectly, and

potentialized through
offering benefits for
good work conditions.
S POYRY

Table 47 — Implantation/Operation Phase Impacts (cont.)

Mobilization

Governance
of workforce

Impact to
Human
Rights

confidential

confidential

Respect internationally
recognized human rights;

Adopt adequate measures for the
prevention, mitigation and,
where appropriate, remediation
of adverse impacts on human
rights;

Monitoring the health and safety
of its workers, equal
opportunities and the promotion
of non-discrimination by gender,
religion, ethnicity, race, sexual
orientation, social status or any
other factor, within the
framework of full respect for
human rights.

Perform Equal Opportunity and
Non-Discrimination Programs.

10900284 1-001-0000-E-1500
173

By adopting Universal
Declaration of Human
Rights as a common
standard of achievement
for all peoples and all
nations, PARACEL
ensures to the end that
every individual and every
organ of society, keeping
this Declaration constantly
in mind, shall strive by
teaching and education to
promote respect for these
rights and freedoms and by
progressive measures,
national and international,
to secure their universal
and effective recognition
and observance, both
among the peoples of
Member States themselves
and among the peoples of
territories under _ their
jurisdiction.
POYRY

Table 48 — a Phase Impacts (cont.)

Formation of
the eucalyptus band use
fe change
forest

confidential

confidential

ish a management of the
ie among other measures,
such as Forest Mosaics, in order
to have a natural variability
throughout the landscape.
The Forest Mosaic can be
introduced, among other
measures, with the planting of
eucalyptus in plots with different
planting ages, interspersed with
ecological corridors and
territorial planning of the
allocation of legal reserve.
Plan the land in order to allocate
the Areas of Legal Reserve to
increase and enhance the
benefits of Forest Mosaics and
Ecological Corridors.

10900284 1-001-0000-E-1500

174

The change in the
landscape is inevitable,
but the maintenance of
planting on different
ages through forest
mosaic and the
preservation of riparian
area to minimize the
visual impacts caused
after harvest.
S POYRY

Table 49 — Implantation/Operation Phase Impacts (cont.)

- Earth Possibility
moving of
activities
- Formation of cultural
the eucalyptus heritage
forest sites

Impact to
Cultural
Heritage

N DL

confidential

I S B PM

confidential

Take actions to ensure that the
company’s activities do not
affect or destroy any cultural
property considered as protected
heritage through the
Archaeologic Finding Chance
Program.

10900284 1-001-0000-E-1500

175

It is possible to affirm that
there will be no interference
with the cultural heritage,
taking into account that the
area where the project will be
implemented is significantly
anthropized. Furthermore, all
mitigation measures will be
taken so that there is no
possible interference with the
cultural heritage in
accordance with the law in
force.
POYRY

Table 50 — Ee Phase Impacts (cont.)

ae Impact to
Possibility p
Land use for of oman
GuealhienS alieainns Dependencies
plantation ecosystem
on Ecosystem
resources Services

N DAI L/R C_ LP

P

confidential

I ou

confidential

Prioritize the acquisition of services and goods
the company, preferably in Concepcién and the
region through the Promotion and Development of
Local Suppliers Program;

Control application of chemical products at soils
and plantations, especially during eventual aerial
spraying, with effects that could accumulate
and/or last in the medium and long term, and
‘manage solid waste and effluents, especially those
with chemical content or that have been in contact
with these products:

Consult people who work in some of the farms
where the forest plantations;

Perform strict measures of good practices in the
field and of appropriate design, in the case of
roads and drains;

Monitor the quality of the water;

Carry out permanent monitoring of perception in
the communities being addressed in the Social
Management Program.

‘As mentioned in the Land Acquisition and.
Displacement, Use of Ecosystem Services (under
biological environment) and the Impact to
Indigenous Communities sections, an Ecosystem
Services Review should be carried out to
understand the level of dependence that Project
affected communities may have on specific
ecosystem services, and to asses if any Project
impacts upon access to those services may be

severe enough to affect wellbeing.

10900284 1-001-0000-E-1500

176

DIA communities will not
be affected by project
activities that potentially
impact on water resources,
because the mitigating
measures will be corrected
applied.
10900284 1-001-0000-E-1500

S POYRY

177

Table 51 — Results of the CH screening for all features identified form the baseline and IBAT analysis as potentially qualifying under Criterion 1-3

i tl alt

Scientific Common

name Name : i i z Comments
fll
N
N la] 1b [| 1c} 2a | 3a | 3b
e |e fe seke
Bx ies : eer Ry
@ |S o8 Se Re es
& isso ie ees le pe
8 cs ia pee g/ 8
Te
5 ene lefeel i]e
oF | Iz
ecg [8k 8 §
Bi leas aul al
5 B 528 Roa] B
ager alata
8 a
ip 8 : *
AE=
wu;
Mammals en
RY
_ DD
5 ioe 8? Sitter vw | vu na | NA auslifying Detected in eDNA

a 10900284 1-001-0000-E-1500
S POYRY

178
South
Tapirus American not . Detected in eDNA
6 | terrestris Tapir vu | vu wa | na_| walifying
White-lipped not
7 | Tayassu pecari peccary VU VU NA NA qualifying Detected in eDNA
According to GBIF, this species is widely
distributed across South and Central America. The
IUCN geographic range distribution map shows
this species as resident in Brazil, between Arrecife
and M aceié y Eastern Brazil. Current taxonomical
research is looking at this species, due to the
potential that this species may actually be several
different species or subspecies. After consultation
with expert Dr Luis Ruedas, the recommendation
Sivilagus in the future is to also look for Sylviagus
brasiliensis not paraguensis (Thomas 1901), and also await further
12 _ (Linnaeus, 1758) EN qualifying research.
Blastocerus not
13 _dichotomus Marsh Deer VU qualifying
Priodontes Giant not
14 _ maximus Armadillo vu qualifying
Brazilian not
15 _Mazama nana Dwarf Brocket | VU EP qualifying
Very broad distributional range across Brazil,
Leopardus Southern Bolivia and Paraguay, with the AoA overlapping
16 guttulus Tiger Cat VU unlikely unlikely less than 1%of the EOO. 6047 mature individuals
Leopardus
tigrinus not Not present in AoA, very broad distributional
18 _ (Schreber, 1775) VU qualifying range across northern South America.
Dasyprocta Decreasing. Resident in an area much larger than
19 azarae Akuti po'i DD unlikely 1%of the AoA.
One of the rarest bats in Paraguay and in
Concepcién with the southernmost site. It could
Murciélago possibly qualify as of stakeholkder concern, but
Natalus Oreja de nor for critical habitat since it has been assessed
23 _stramineus embudo Lc EP globally as LC
Amphibians
Sapito del M GBIF shows distribution in Western Brazil. Little is
cerrado/Cope ay | En known about this species and further research is
1 | Rhinella scitula ‘stoad DD AE be | de possible | NA NA Possible required. EOO possibly less than 50,000km2,

S POYRY

10900284 1-001-0000-E-1500

179

mi associated with forested habitats in the Cerrado
c zones of Paraguay and adjacent Brazil
(reference), found in southwestern and central
Mato Grosso do Sul, Brazil, and in the provinces of
Amambay and Concepcion in Paraguay
(reference).
En
de
Dendropsophus | lesser mi No IUCN data. GBIF data shows distribution in
2 | elianae treefrog - EP c NA NA unlikely Brazil.
Reptiles
po
ssi
Chelonoidis Red-footed bl Not No IUCN data. GBIF shows broad distributional
1 | carbonaria tortoise EN e NA NA qualifying range across South America.
po
ssi
Norops bl Not Norops meridionalis shown by GBIF as present in
3 | meridionalis Camaleoncito EN e NA NA qualifying Brazil
Specimens are preserved since 1993, without
being mapped by GBIF. Known from a very few
En historical specimens. Endemic to Paraguay,
de possibly with an EOO of less than 50,000km2
Phalotris mi | poss according to visual inspection of the IUCN
4 _nigrilatus EN AE c ible possible Possible distribution map.
Dendropsophus
elianeae (Napoli
& Caramaschi,
5 2000) Lc
Paleosuchus
6 _palpebrosus Jakare ita Lc
Eunectes M bdi jagua, Broad distribution across SA (not in AoA), and
7 _murinus anaconda : EP unlikely even North America according to GBIF.
No IUCN data, no GBIF data (it suggests Salvator
Tupinambis duseni, with two records in Brazil). Further
8 duseni Teju guasu : AE unlikely research required.
Birds
In Brazil, Paraguay and Bolivia. The majority of the
Anodorhynchus | Hyacinth un population in Paraguay reported in Pantanal
5 | hyacinthinus macaw VU EP lik NA NA Unlikely (200km from AoA), where since 1990 the species

S POYRY

10900284 1-001-0000-E-1500

180

el has shown signs of a recovery and expanded its
y range (Pinho and Nogueira 2003, Anon. 2004)
Bare faced Very broad distributional range across South
7 | Craxfasciolata | curassow vu | VU unlikely NA | NA _| Unlikely America.
1000-2499 mature individuals, with a distribution
range that overlaps with the AoA can be around
Vinaceous- 0.5% according to the IUCN map. GBIF and eBird
Amazona breasted poss do not distribution of Amazona vinacea in the
11 | vinacea Amazon EN EP ible Possible AoA.
255-999 mature individuals, with a distribution
range that overlaps (IUCN) with the AoA can be
Buteogallus Crowned poss around 0.1-0.5% GBIF shows a very broad
12 coronatus solitary eagle | EN ible Possible distributional range across South America.
IUCN stated that there are 600-1700 mature
individuals, with a distribution range that overlaps
(IUCN) with the AoA can be around 0.5% although
AoA potentially a non-breeding area. One record
on GBIF, although GBIF shows a broad
Sporophila Marsh poss distributional range across Paraguay, Brazil,
13 palustris seedeater EN EP ible Possible Uruguay and northern Argentina.
600-1700 mature individuals, with a distribution
Eleothreptus White-winged range not in the AoA (according to eBird and IUCN
14 candicans nightjar VU Unlikely data)
2500-9999 mature individuals, resident in the
AoA, with a distributional range that overlapping
Laterallus Rufous-faced with the AoA unlikely to be around 10%,
15 xenopterus crake VU unlikely Unlikely potentially less.
10,000-19,999. M ay be present at low frequencies
(0-2%eBird) in the AoA, but it has a very broad
Culicivora Sharp-tailed distributional range across Brazil, Argentina,
16 caudacuta Tyrant VU Unlikely Bolivia and Paraguay (eBird and IUCN data)
Present in AoA (IUCN) although a low (0-2%)
Alectrurus Cock-tailed frequencies according to eBird, 6,000-15,000
17 tricolor Tyrant VU Unlikely mature individuals and decreasing.
Anthus Ochre- Not No evidence (GBIF, IUCN, eBird) of the species
19 nattereri breasted Pipit | VU qualifying present in AoA
Coryphaspiza —_Black-masked Not No evidence (GBIF, IUCN, eBird) of the species
20 melanotis Finch VU qualifying present in AoA
Sporophila Chestnut Spotted in the area (GBIF), present at low
21 cinnamomea Seedeater VU Unlikely frequencies (eBird), with a broad distributional

S POYRY

10900284 1-001-0000-E-1500

181

range including Uruguay, Brazil, North Eastern
Argentina, and non-breeding in the AoA (IUCN)

Decreasing, 2500-9999 mature individuals. Extinct
in AoA. Mostly in Brazil, with the exception of an
area in Paraguay (Santa Rosa del Araguay, ca.

28 Nothura minor _Ynambu’ipyta | VU Unlikely 100km South East of the AoA).
Fish
Potamorrhaphis Broad distribution across Paraguay, Bolivia and
1 | eigenmanni Banded acara | - VU NA NA Brazil (GBIF)
Leporinus aff. Boga tres
2 friderici puntos - - Broad distribution across South America (GBIF)
Hypophthalmich Not Present in Paraguay, as well as in north America,
3__thys nobilis Bighead carp |_DD qualifying Europe and Asia. Detected by eDNA
Plants
En No IUCN assessment. Recorded in the AoA (GBIF),
de and info available on Kew. Distributional range
mi broad across Bolivia, Uruguay, Argentina and
1 | Bidens chodatii - - c NA NA Unlikely Paraguay. Endemic according to Baseline report.
En
de Very broad distributional range, across Bolivia,
mi Paraguay, Uruguay and Brazil. One record in the
2 | Ipomoea aemili - - c NA NA Unlikely AoA (GBIF)
En No IUCN assessment, no information on GBIF, no
de info on Kew. Two herbarium specimens on JSTOR
mi state that they were collected in Paraguay.
3 | Arachis hassleri : c NA NA Unlikely Recorded in the ESIA.
U
Hemionitis oli
tomentosa ke
4 | (Lam.) Raddi Doradilla - EP ly NA NA Unlikely Broad distribution across South America (GBIF)
Acrocomia U
hassleri (Barb. ni
Rodr.) W.J. ke Broad distribution across Paraguay and Brazil
5 | Hahn palm wu ly NA_|.NA_| Unlikely (GBIF)
Syagrus U Distributed in several areas of Paraguay, some
campylospatha nii records south of the AoA, others around Asuncion,
(Barb. Rodr.) ke and others in Brazil near the border with Paraguay
7 | Becc. - i) ly NA | NA_ | Unlikely (GBIF)

S POYRY

10

11

13

14

15

19

23

24

25

26

10900284 1-001-0000-E-1500

182
U
Syagrus ni
oleracea (Mart.) ke Broad distribution across Paraguay and Brazil
Becc. - EP ly NA | .NA_| Unlikely (GBIF)
Handroanthus U
ochraceus ni
(Cham.) Mattos ke Broad distribution across South America and
ssp. : vu ly NA_| NA _| Unlikely Central America (GBIF)
Handroanthus U
pulcherrimus ni
(Sandwith) S. ke Broad distribution across Paraguay, Argentina and
Grose : VU ly NA | NA _| Unlikely Brazil (GBIF)
Discocactus
hartmannii (K. IUCN CR, but no map distribution shown. GBIF
Schum.) Britton Uni shows distribution in Paraguay, Brazil, Bolivia,
& Rose cactus foxy EP kely NA_| NA _| Unlikely Uruguay and Argentina, but not in the AoA.
U
Monteverdia ni
ilicifolia (M art. ke Broad distribution across Paraguay, Uruguay,
ex Reissek) Biral : EP ly NA | NA _| Unlikely Bolivia and Brazil (GBIF)
U IUCN EN, but no map distribution shown. GBIF
Amburana nli shows distribution in Paraguay, Brazil, Bolivia,
cearensis Umburana Do ke Uruguay and Argentina, and one record in the
(Allemao) Cheiro EN EP ly NA_| NA _| Unlikely AoA.
U IUCN DD. GBIF shows occurrences across South
Myrocarpus ni America, and in Atlantic and Pacific Islands. One
frondosus ke occurrence in the AoA. M entioned by Alberto
(Allema&o) DD | EP ly NA_| NA _| Unlikely Yanosky.
U
Psidium ni
grandifolium ke
bc. EP ly NA | NA _| Unlikely Broad distribution across South America (GBIF)
Balfourodendro IUCN EN, but no map distribution shown. GBIF
n riedelianum Guatambu; Unli shows distribution in Paraguay and Brazil with two
(Engl.) Engl. Marfim EN EP kely NA_| NA _| Unlikely records in the AoA
IUCN EN, map shows distribution across Paraguay,
northern Argentina, eastern Bolivia and South
Gonopterodend Unii Western Brazil. No records in the AoA by the
ron sarmientoi _| Palo santo EN : kely Unlikely IUCN, and 3-5 records in the AoA by the GBIF
Very broad distributional range, across South and
Cedrela odorata | Spanish Cedar | VU Unlikely Unlikely Central America (IUCN and GBIF)

S POYRY

Cedro

10900284 1-001-0000-E-1500

183

Very broad distributional range, across South and

27 | Cedrela fissilis Misionero VU EP Unlikely Unlikely Central America (IUCN and GBIF)
Limited distribution by IUCN (much less than 10%
of global population in the AoA), but very broad
Frailea distributional range according to GBIF across
28 | schilinzkyana vu Unlikely Unlikely South and Central America.
Butia
paraguayensis
(Barb.Rodr.) Dwarf yatay Broad distribution across Paraguay, Argentina and
29 | LH. Bailey palm : AE Unlikely Brazil (GBIF)
No map shown by IUCN. GBIF shows broad
distributional range across Bolivia, Paraguay,
Prosopis nigra Argentina and Uruguay. One GBIF record in the
32 | Hieron. DD Unlikely AoA by GBIF
No map distribution shown by IUCN. GBIF shows
broad distributional range across South and
Aspidosperma Unli Central America. GBIF shows two occurrences in
33 | polyneuron EN EP kely Unlikely the AoA.
U Not assessed by IUCN. GBIF map shows
ni distribution across Paraguay, Peru, northern
Casearia ke Argentina, eastern Bolivia and Brazil. 3-5 records
35 | gossypiosperma | Mbavyguasu | - : ly Unlikely in the AoA by the GBIF
U Not assessed by IUCN. GBIF map shows
ni distribution across Paraguay, Peru, Argentina,
Trichillia ke eastern Bolivia and Brazil. 2 records in the AoA by
37 | claussenii Catigua guasu | - : ly Unlikely the GBIF
U
ni
ke If Tabebuia alba, distributed in eastern Paraguay
38 | Tabebuia sp. Lapacho ? ly Unlikely and in Brazil.
U
ni
Anthurium ke Broad distributional range across South America,
39 | plowmanii Calaguala : : ly Unlikely but not in the AoA
IUCN DD, with no map distribution shown. GBIF
shows distribution in Paraguay, Bolivia, northern
Astronium Argentina and Brazil, with one record in the
40 | urundeuva Urundey mi DD Unlikely northern part of the AoA, in the border with Brazil.

S POYRY 10900284 1-001-0000-E-1500

72

184

Mitigation, Compensation and Enhancement

Based on the evaluation of impacts, measures are recommended to minimize, eliminate,
compensate for negative impacts and, in the case of positive impacts, maximize them,
always with measures to be implemented through environmental management
programs.

The following are the proposed measures:

Planning Phase

Establish criteria for buying and leasing lands in the company strategic planning for
wood supply, avoiding the isolation of properties.

Compromise not occupy lands with population settlements, and that does not
require the physical or economic displacement of any person, family, group or
community.

Prioritize the development of eucalyptus plantations on modified habitat. Totally
avoid plantation development in or adjacent to legally protected areas, or on forest
and wetland natural habitats, and avoid planting the good condition natural Cerrado
habitat complexes.

Undertake an Ecosystem Services Review to establish the extent of potential
displacement of access to Priority ecosystem services because of the Paracel
project. Mitigate any significant impact if found.

Carry out periodic monitoring of GHG emissions and C capture in forest
plantations, once established, using allometric equations for this specific case. Since
the site index varies depending on different factors (such as the type and quality of
soil, meteorological parameters, genetic material used, diseases and others), the
aforementioned would be justified, if a more exact value is intended.

Establish criteria for buying and leasing lands in the company strategic planning for
long term wood supply, avoiding the eastern portion of the Santa Teresa and the
southern portion of the Zapallo areas, because the plantations are located in a
potential landslide hazard zone with a medium potential risk of rainfall triggered
landslides several times a year (4 days on average) by the 2030s.Adopt firefighting
procedures (observation towers, firebreaks, etc.) and constant training of brigade
staff for these procedures.

Adopt firefighting procedures (observation towers, firebreaks, etc.) and constant
training of brigade staff for these procedures.

Build firebreak capable of protecting and giving access to the planting areas due to
the most common fire outbreaks.

Implantation/Operation Phase

Perform maintenance on the engines of machines, trucks and vehicles used by the
company.

Humidify the internal circulation routes and use gravel on roads in order to make a
safer access and preventing dust spread, whenever necessary.

Cover the trucks transporting earth, rocks and all powdery material with tarpaulins.
Direct the expansion areas to the regions with highest rainfall index in the region.
Adapt the management plantation to the crop rotation period.
S POYRY 10900284 1-001-0000-E-1500

185

— Adopt forest management with water-saving strategies.

— Plan plantations in the Aquidaban and Apa River basins, and their sub-basins
(Arroyo Pytanohaga, Arroyo Trementina, Arroyo Negla, Arroyo Paso Bravo) with
economically viable mosaics.

— Develop a water availability-demand study in the sub-basins aiming to define and
propose measures to reduce conflicts between water uses and users.

— Develop micro basins monitoring, involving ecosystems formed by planted and
native forests.

— Consolidate the monitoring of surface water, water use in its farms and
surroundings, especially with regard to water quality.

— Study the best spacing of the eucalyptus plantation in certain areas with greater
water and soil restriction and the increase of native vegetation areas.

—  Equate the best proportion between eucalyptus plantation areas and areas with
native vegetation.

— Protect riparian areas in properties especially upstream of water intake for human
demand.

— Develop a water availability-demand study to estimate water usage before and after
planting of Eucalyptus on grassland, and potential impacts to water supply on
surrounding wetlands.

— Perform Biodiversity Action Plan, water management program, surface and ground
water quality monitoring program and Biodiversity Monitoring & Evaluation Plan.

— Meet IFC EHS Guidelines for Perennial Crop Production.

— Take measures to certify that the company hired to collect the sanitary sewage from
the workers camps is properly regulated, and that the wastewater is disposed of in
an environmentally sound manner.

— Perform the maintenance of vehicles, machines and equipment in properly
authorized locations.

— The agricultural inputs must meet the specifications of use.

— Implement containment lagoons with waterproof surface in the case of storage
tanks.

— Remove plant cover from soil only in places where forest planting is strictly
necessary.

— Protect water bodies with dams, to avoid hauling land.

— Rationalization of access opening, soil restoration, implementation of the drainage
system and restoration of plant cover.

— Perform slope protection and stabilization, with drainage channels and vegetation
planting.

— Perform erosion control at soil monitoring program.

— Reducing soil preparation and planting in curves levels, avoiding surface runoff of
rainwater.

— Maintaining plant cover between plantation lines.

— Keep debarked materials in the forests, to cover the farm soil with organic matter.

— Adopt methods to restore coastal forests in watercourses and springs.

— Properly store, treat and dispose of solid waste in accordance with current
legislation.

— Perform qualitative-quantitative monitoring program for water resources.

— Training and qualification of workers regarding conservation of preserved areas.

— Preservation and recovery of dry Cerrado savanna habitats that remain in better
condition.
S POYRY 10900284 1-001-0000-E-1500

186

Implement the Biodiversity Action Plan (BAP) and Biodiversity Monitoring and
Evaluation Plan.

Supervise the collection, packaging, storage and transport of solid waste in
accordance with current legislation from worker accommodations areas.

Perform Workers Accommodation Plan.

Perform the maintenance of vehicles, machines and equipment in duly authorized
locations.

Promote the training of staff involved in forestry activities, especially those
involved with pesticides uses.

Use the agricultural inputs, such as fertilizers, herbicides, fungicides and
insecticides, according to the specifications of use.

Perform triple washing of empty packages, before their duly licensed destination.
Forward empty packets to the receiving center of the region duly licensed.

Empty packages of plant protection products must be collected and delivered to
their return point.

Perform waste management plan against soil contamination by solid waste.
Perform agrochemicals management program and _ hazardous materials
management program, in order to prevent risks to the environment.

Carry out maintenance on machine, truck and vehicle engines.

Carry out activities in the area predominantly in the work daytime period.
Conduct road open planning to minimize natural habitat fragmentation; avoid
developing roads or services in watercourse, wetland, forest or good condition
savanna Cerrado areas.;

Delimitate firebreaks to protect permanent preservation areas;

Remove natural tree/shrub cover only where strictly necessary;

Carry out detailed territorial planning (Planting Development Management Plan),
avoiding disturbance of natural vegetation or soils in the Riparian Zones; and
restoring with species native to the ecosystem any riparian and spring areas where
vegetation has been degraded or erosion is occurring;

Implement a landscape ecology design, ensuring conservation areas (i.e., avoidance
or set-asides and Biodiversity Offsets) and restoration areas (restoring impacts not
associated with Paracel so also contributing to the Biodiversity Offset strategy)
create ecological corridors and a representative mosaic of Cerrado habitats where
possible;

Eliminate/cut any eucalypt specimens spread into conservation areas, preventing
the formation of eucalyptus forests outside plantation areas;

Perform wildlife monitoring/research and rescue/relocation program, prior to works;
Install signs on the main access routes to the planted areas through the wildlife
safety and alert program, including installation of fauna passageways;

Intensify surveillance activities in partnership with local authorities and neighbors
to prohibit hunting and logging in Paracel properties;

Perform worker education on hunting prohibition;

Consider the mosaics and characteristics of native habitats in the Plantation
Development Management Plan;

Proceed planting by mosaics blocks, so that the land is prepared in places strictly
necessary for the implementation of forest plantation;

Perform the restoration of forests in riparian zones;

Recover currently degraded forest areas;
POYRY 10900284 1-001-0000-E-1500

187

— In addition to conservation approaches applicable to the Paracel properties in
general, commit to establish buffers along the border with the National Parks
adjacent to two plantations (Soledad and Zanja Moroti) and to pay special attention
to managing the Biosphere Reserve buffer area, which overlaps portions of three
plantations (Zapato, Santa Teresa, and Hermosa). To appropriately manage the
buffer zone, resolution 200/2001 Art. 31 regarding Biosphere Reserves will be
considered, consultation with affected parties will need to occur and a management
plan will need to be approved.

— Perform Biodiversity Management Program as per the BAP.

— Maintain high forests and riparian forests.

— Maintain representative samples interconnected with the other types of Cerrado.

— Monitor the Cerrado biodiversity.

— Planning of plantations.

— Implement an Ecosystem Services Review to establish the level of dependency
vulnerable communities have on the Ecosystem Services which are derived from
within the Paracel properties. Evaluate the net impacts of Paracel’s road network
improvements, plantations and conservation activities upon the ‘priority ecosystem
services’ (i.e., those upon which vulnerable communities have high levels of
dependence for their well-being) and design mitigation measures as appropriate.

— It is noted that the reduction in cattle grazing because of Paracel plantations
establishment could reduce an important source of protein for some families in the
Indigenous communities and increase their reliance on hunting.

— Eucalyptus plantations will be designed to implement the Mitigation Hierarchy,
avoiding Critical and Natural Habitats where feasible and implementing a
Biodiversity Action Plan (BAP) designed to achieve Net Gain for biodiversity
values designating Critical Habitat, and No Net Loss for values designating Natural
Habitat. The BAP will include design of Biodiversity Offsets where necessary.

— A full Critical Habitat Assessment will be developed to determine and map habitat
importance (i.e., Critical, Natural, Modified) as per PS6 definitions.

— Commit to protect all areas of native forest within the owned plantation lands, as
well as to reforest and/or restore riparian gallery forest with native species within a
100 m buffer along rivers and smaller tributaries.

— Maintain high forests and riparian forests in plantations farms.

— Maintain a representative mosaic of interconnected Cerrado habitat types of
Cerrado.

— Monitor the Cerrado biodiversity within the farms.

— Planning the plantations areas avoiding impacts on fauna and flora.

— Perform Biodiversity Monitoring and Evaluation Plan.

— In order to assist with implementing the Mitigation Hierarchy, Paracel commit to
the criteria for establishing conservation vs planted areas in the plantations, as
showed in the table below. Note that criteria for establishment of plantations in
savanna Cerrado habitats in order to meet PS6 requirements are to be developed.

— Commit to follow the criteria for establishing conservation vs planted areas.

— Perform the Biodiversity Management Program and the Biodiversity Monitoring
Program.

— Commit to protect all areas of native forest within the owned plantation lands, as
well as to reforest and/or restore riparian gallery forest with native species within a
100 m buffer along rivers and smaller tributaries.

— The Project is proposing to keep the Soledad and Zanja Moroti properties that
border Paso Bravo National Park totally free of plantations and is considering doing

S POYRY 10900284 1-001-0000-E-1500

188

the same for the contiguous Ronaldo plantation. The project has committed to
establish 1 km buffers along the borders with the National Parks and the three
adjacent properties.

— It is recommended that the Biodiversity Offset strategy focus on considering actions
to increase the management effectiveness of the Protected and Internationally
Recognized Areas nearest the Paracel properties, including the core and buffer areas
of the Biosphere Reserve.

— A Biodiversity Offset feasibility study will evaluate whether it is feasible to
implement management actions to reduce the ongoing and future threats to the
biodiversity features within the Protected and Internationally Recognized Areas.
This evaluation of threats will involve an analysis of rates and drivers of land-use
change and habitat degradation in the region which should be used to inform an
assessment of the potential indirect impacts to the Protected and Internationally
Recognized Areas from the Project (e.g., by facilitated access to the areas).

— Paracel is negotiating an agreement with SENAD (the Paraguayan anti-drug
agency) to establish a joint Paracel-SENAD work program to help prevent the
cultivation of drugs and so protect deforestation for illicit plantations.

— Remove the tree/shrub cover from the ground only where strictly necessary;

— Carry out planting territorial planning, marking the Riparian Zones in order to favor
organized spatial occupation and cause minimal impacts;

— Recovery of riverside areas and springs without vegetation or with erosion /
sedimentation by planting endemic species in the region;

— Conduct road open planning to avoid roads or services in areas of natural drainage
and forest formation;

— Plan plantation to improve connectivity.

— Open areas not planted will be retired from grazing and so if free of invasive grasses
will recover to improve connectivity.

— Paracel plans to not plant in some Properties will serve to protect natural mosaics
of the full range of Cerrado habitats that are connected with the National Parks.

— The Biodiversity Offset design should consider opportunities to reduce
fragmentation and improve connectivity at the landscape scale, for example through
sustainable management of the Biosphere Reserve buffer zone.

— Manage the cutting period and its spatial extension, in order to avoid or minimize
the loss of populations occurrence such as arthropods and other animals with limited
mobility.

— Plan a management through Forest Mosaic, in order to favor the displacement of
fauna species.

— Manage the cutting period and its spatial extension, and give preference to low noise
emission machines, in order to avoid or minimize the disturbance in local fauna.

— Avoid removal of vegetation and specially during nesting and breeding season of
birds and fauna.

— Perform agrochemicals management program and hazardous materials
management program, in order to prevent risks to the environment.

— Exclude the use of all hazardous pesticides that contain or main contain active
ingredients listed as prohibited by the FSC.

— Monitor the leaching of nutrients and agrochemicals and their potential impacts on
freshwater ecosystems.

— Perform agrochemicals management program, in order to prevent risks to the
environment and protect the health of all employees.

S POYRY 10900284 1-001-0000-E-1500

189

Exclude the use of all hazardous pesticides that contain or main contain active
ingredients listed as prohibited by the FSC.

Interview periodically the local bee keepers and compare their local bee colonies
monitor data with the use of pesticide (fipronil).

Perform wildlife monitoring/research and rescue program;

Install signs on the main access routes to the planted areas through the wildlife
safety and alert program, and police speed limits;

Intensify surveillance activities in partnership with local authorities and neighbors
to avoid animal hunting and breaches of traffic control rules;

Prohibit hunting by workers and install signs prohibiting hunting.

Monitor continuously the invasive species along new roads and fire breaks;

Plant native grasses within fire breaks.

Implement an Invasive Species Management plan to avoid and control the spread
of invasive species due to the plantation operations, focusing on invasive pasture
grasses and machinery, fire breaks or road verges as means of transmission.
Perform preventive measures aiming to eliminate or minimize cause and condition
of fire.
Implantation of a network of surveillance towers for the detection of forest fires
requires studies of the topographic characteristics of the region, calculation of the
visual range of the operators / cameras of the towers and analysis of maps of fire
risk based on previous occurrence records.

In the event of a fire, the main measures to be taken are:

Speed and effectiveness of the initial combat to the fire outbreak to prevent this
outbreak from spreading and taking on large proportions. In order for the action time
to be as short as possible, an efficient system for monitoring, detecting,
communicating and mobilizing firefighting resources is necessary;

Access conditions, this means that road and bridge conditions must not prevent
combat resources from reaching the desired location quickly;

Fire brigades, which consist of a water truck structure and pickup trucks with
combat kits. It is recommended to have a structure of 1 (one) water truck and | (one)
fire brigade for each 20 thousand hectares of forest plantation, for greater agility and
effectiveness in combat;

Annual training of the firefighting team, reviewing all combat concepts and
techniques, such as the use of retardants, fire-fighting techniques, cleaning and
opening fire breaks, safety during combat, the essential equipment for the activity
and how to handle them, etc. When properly trained and well positioned, the combat
team becomes able to quickly locate the outbreaks and effectively implement the
communication and control measures, thus reducing the risk of fire propagation;
Effective communication systems, as they guarantee the quick activation of the
entire combat team and almost immediate action.

Take into account climate change predictions (drier and more extended dry season,
and more extreme temperature frequency and duration) to ensure that fire-breaks
between plantations and native forest patches are of sufficient width to avoid fire
spread into the native forests.

Promote a dissemination campaign to hire labor for the company through the
Dissemination and Communication Program;

Articulate with professional education organizations and institutions for the
professional training of the local population through the Program for the
Development and Linking of Local Labor.

Perform Indigenous Consultation and Consent Procedure.

S POYRY 10900284 1-001-0000-E-1500

190

Promote indigenous labor inclusion in PARACEL and in the ventures of its value
chain, considering the cultures of origin of indigenous workers.

Monitor the adaptation of indigenous people who must reside in temporary
accommodation.

Prevent disrespect for the rights of indigenous peoples and discrimination against
hired indigenous people and those residing in temporary accommodation.
Implement a Women's Empowerment Program and a Health and Safety Program.
Strengthen road safety on the roads that are used in a shared way by the project and
the indigenous communities.

Perform Relationship Program with Indigenous Communities.

The ESR (Ecosystem Services Review) (mentioned as a mitigation measure to be
implemented in the ‘Use of Ecosystem Services’ and ‘Land Acquisition &
Displacement’ sections) should place special attention on the potential impacts of
the Project on access to Priority Ecosystem Services for Indigenous communities
which could affect their wellbeing.

If the significant conversion of Natural Habitat is predicted to occur (subject to
confirmation by the Critical Habitat Assessment), then IFC PS6 requires
consultation with affected communities and any Indigenous communities that would
have used ecosystem services in these areas should be consulted; this consultation
could form part of the ESR.

Support health campaigns in the DIA communities;

Carry out specific studies to systematize information from the USF; and then deliver
them to the MSPyBS, performing a disease baseline study.

Monitor the health data of the community.

Adopt the best environmental practices regarding water, effluent, solid wastes and
noise controls, not to cause disturbance according with the Community Health and
Safety Program;

Address issues such as health, hygiene and safety in the Relationship Plan with the
Community and other Social Actors;

Request public agencies to supervise safety, to inhibit illegal acts

Maintain the commitment to prioritize the hiring of local labor;

Prioritize the acquisition of services and goods for the company, preferably in
Concepcién and the region through the Promotion and Development of Local
Suppliers Program;

Articulate with professional education organizations and institutions for the
professional training of the local population through the Program for the
Development and Linking of Local Labor;

Offer Labor and Working Conditions for the employees especially in terms of
health plan and transportation.

Promote a dissemination campaign to hire labor for the company through the
Dissemination and Communication Program, offering all benefits for good work
conditions;

Prioritize the acquisition of services and goods for the company, preferably in
Concepcién and the region through the Promotion and Development of Local
Suppliers Program, offering third parties benefits for good work conditions.
Perform Program for Development and Linkage with the Local Workforce.
Respect internationally recognized human rights;

Adopt adequate measures for the prevention, mitigation and, where appropriate,
remediation of adverse impacts on human rights;

S POYRY 10900284 1-001-0000-E-1500

191

Monitoring the health and safety of its workers, equal opportunities and the
promotion of non-discrimination by gender, religion, ethnicity, race, sexual
orientation, social status or any other factor, within the framework of full respect for
human rights.

— Perform Equal Opportunity and Non-Discrimination Programs.

— Establish a management of the farms, among other measures, such as Forest
Mosaics, in order to have a natural variability throughout the landscape.

— The Forest Mosaic can be introduced, among other measures, with the planting of
eucalyptus in plots with different planting ages, interspersed with ecological
corridors and territorial planning of the allocation of legal reserve.

— Plan the land in order to allocate the Areas of Legal Reserve to increase and enhance
the benefits of Forest Mosaics and Ecological Corridors.

— Take actions to ensure that the company’s activities do not affect or destroy any
cultural property considered as protected heritage through the Archaeologic Finding
Chance Program.

— Prioritize the acquisition of services and goods for the company, preferably in
Concepcién and the region through the Promotion and Development of Local
Suppliers Program;

— Control application of chemical products at soils and plantations, especially during
eventual aerial spraying, with effects that could accumulate and/or last in the
medium and long term, and manage solid waste and effluents, especially those with
chemical content or that have been in contact with these products;

— Consult people who work in some of the farms where the forest plantations;

— Perform strict measures of good practices in the field and of appropriate design, in
the case of roads and drains;

— Monitor the quality of the water;

— Carry out permanent monitoring of perception in the communities being addressed
in the Social Management Program.

— As mentioned in the Land Acquisition and Displacement, Use of Ecosystem

Services (under biological environment) and the Impact to Indigenous Communities

sections, an Ecosystem Services Review should be carried out to understand the

level of dependence that Project affected communities may have on specific
ecosystem services, and to asses if any impacts upon access to those services may
be severe enough to affect wellbeing.

8 INTEGRATED ANALYSIS OF ENVIRONMENTAL IMPACTS
(CUMMULATIVE IMPACT ANALYSIS)

The analysis of cumulative impacts has been developed in the Social Study of the
industrial component, whose main results, after correlating PARACEL's undertaking
with other projects identified in the DIA, showed a positive synergy in the generation
of employment and in the development of the local, regional and extra-regional
economy, as well as other social factors. Likewise, the potential cumulative negative
impacts due to pressure on public/non-public services and infrastructures, associated
with the people employed and induced by the projects in the DIA and the increase in
truck traffic in the area of influence, have been detailed. It is considered that the forest
component would have the same cumulative impacts, on a greater or lesser scale, on the
Valued Socio-Environmental Components (VECs) already predefined in the industrial
component.
S POYRY 10900284 1-001-0000-E-1500

192

In addition to the VECs already mentioned above (employment, local and regional
economy, others), the forestry component includes the VEC linked to “ecosystem
services”; resulting from the identification of possible impacts that the communities
near the forest fields could have due to their provisioning and regulation, as well as
effects on related customs.

In the case of the forestry component of the enterprise, it is analyzed from another
perspective, although complementary to the industrial component, where a qualitative
characterization is carried out, considering the synergy that could occur in the area not
because of other enterprises, but because of the incremental development of forest
production derived from eucalyptus plantations, this in order to identify the possible
systemic consequences resulting from the combination of multiple effects from
individual actions over time (IFC, 2015).

As already mentioned in the LBS, and in the impact assessment developed previously,
there would be an important change in land use in the area, although highlighting that
the land is already intervened by agricultural and livestock activities; and in the medium
term, it would move to a purely forestry activity (analyzing the PARACEL plantations).
Therefore, the impact on the following social factors, resulting from the evaluation of
the impact of the enterprise, could generate cumulative impacts on the following social
factors or VECs: Ecosystem services, local and regional economy, quality of life and
customs; primarily due to the change in land use and possible effects that could occur
in the area's water resources. The VEC linked to the health and safety of third parties is
also related to possible conditions derived from the increase in traffic, which to the
extent that all forest fields are developed or are even expanded over time, could generate
cumulative impacts related to road safety and the safety of the people who live in the
communities settled in the localities located on the access/exit roads to/from the forest
fields.

Next, a qualitative description of the VECs; on which it is considered there would be
cumulative impacts, both positive and negative:

e Local and regional economy/J obs: The development of forestry production in
the area would be increasing, and it is expected to start in the short term by
PARACEL in approximately 3,000 hectares; then move to 15,000 hectares and
so on until the development of all the fields to be forested (170,000 has). In
addition, taking into account INFONA data, the "potential" development of the
area could be exploited, and more plantations increased over time, which would
entail a positive incremental impact; developing directly and indirectly the
economy of the area and providing sources of work. Furthermore, the
appreciation of the land could be extrapolated throughout the area, due to the
change in land use that would occur in the northern region of the country.

e Ecosystem services: They could be affected, incrementally in time and space,
taking into account the change of use in the area; and the introduction of
activities related to the chemical control of plantations. The main ecosystem
services are linked to the provisioning services (use of water for consumption of
wells, lakes and springs, hunting, fishing and collection of other materials for
consumption and artisanal activities), and cultural (recreational and leisure
activities linked to water).

Although, according to data from PARACEL, eucalyptus plantations present a water
balance similar to that of the Cerrado native forest, and other studies carried out in
Uruguay show that there are no significant differences in the availability (quantity) of
water in similar plots of grazing versus forested with eucalyptus, it is considered that

S POYRY 10900284 1-001-0000-E-1500

193

there may be competition in the “water consumption” used by the communities that use
groundwater (quantity), especially in cases where there is already a shortage at certain
times of the year, furthermore, along with a possible gradual change over time in the
quality of the water, due to the chemical control of the plantations themselves. The
monitoring of water levels and quality throughout the project cycle, will be duly
attended by PARACEL, in order to minimize possible cumulative impacts on the water
(environmental) VEC and its relationship with the social VEC.

e Infrastructure and services: From the point of view of improving the
infrastructure conditions of and for the communities, as well as the development
of the quality of life in the area, the project will determine an incremental benefit
over time in the structural improvement and of paving of all public routes to be
used for the transport of wood, which would have a positive impact, through: i)
decrease in travel times (note that traveling the 70 km between Jhugua Nandu
and Puentesifio takes today 1,5 hours), ii) improvement of road safety; iii)
reduction of the emission of rolling dust, with its consequent benefits to the
environment and public health in general, iv) facilitation of access to/from
emergency services (ambulances, police, firefighters). In relation to potential
cumulative negative impacts, the impact on infrastructure and road safety is
mentioned, since in the operational stage of the forest fields (during the harvest
season and transportation of wood to the industrial plant), the movement of
vehicles at the rate of one truck every 4 minutes approximately from years 6 - 7
after the installation of the plantations in each forest field. If to this we add the
development of new similar ventures, this rate could increase.

© Quality of life, customs/Health and safety of third parties: It is closely related
to the previous point; since the population surrounding the forest fields, would
be mainly affected in aspects related to road safety; as well as the increase in the
flow of workers in the different stages of the forestry component of the project.
Other possible effects, which may increase over time, are related to the leisure
habits of the inhabitants, closely linked to the water resources of the area (beach,
watering places).

As already mentioned in the industrial component, the minimization of cumulative
impacts, from PARACEL, would be to strictly comply with all the measures indicated
in the Social Management Plan; likewise, monitoring measures in the conditions of
water resources (quantity/quality) will be key, since the use of water in the area is
directly linked to customs in the area (recreation, fishing, others); as well as in the
supply for human consumption. Sustainable forest management also carries out
technical and environmental practices that minimize cumulative impacts.

From physical and biological points of view, cumulative impacts on water and on soil
are most critical for the ecosystem balance. Therefore, plan plantations in the Aquidaban
and Apa River basins, and their sub-basins (Arroyo Pytanohaga, Arroyo Trementina,
Arroyo Negla, Arroyo Paso Bravo) with economically viable mosaics besides planning
routes/ access roads of machines and trucks for the exit of the wood, contemplating the
harvest plans in a time horizon of one year or more, having as a background the planning
at the technical and strategic level, of greater deadlines, are crucial not to impact
significantly on the ecosystem.

Maintain plans for (a) forestation or afforestation (on lands where no forests occurred)
with the assumption that there are natural grasslands (campos or fu) which are
important for biodiversity conservation, natural or anthropized (with the remotion of
woody plants or the history related to cattle grazing), and also, (b) reforestation on lands
S POYRY 10900284 1-001-0000-E-1500

194

or forestry history (originally occupied by high forests or other types of forests) which
given their utility changed their use (forage, livestock or other) will reduce the
cumulative impacts.

By preserving Legal Reserve Areas and Riparian Zones, implementing a native forest
recompositing project, covering permanent preservation areas and other priority areas,
defining the formation of ecological corridors, recovering riverside areas and springs
without vegetation or with erosion / sedimentation and planning road paths will reduce
the cumulative impact.

Although by occupying a territory that has already been largely anthropized with cattle
farming and its production, replacing by afforestation, and according to FAO data,
livestock is the human activity generates the greatest impact on water quality
(PARACEL, 2021), so although there is a potential impact to intervene by the project,
by use pesticides that could reach watercourses and/or groundwater would also degrade
the quality of the water and the habitat of fauna, it could be considered on a smaller
scale compared to the current situation of land areas.

Not to mention that afforestation with eucalyptus reduces erosive processes in relation
to the grazed pasture or deforested area (PARACEL, 2021), the tillage activity could
eventually cause erosive processes in the time with drag; both soil and chemical
products applied to surface water courses. Soil sedimentation in waterways could
decrease the quality of drinking water, the productivity of fishing, and the recreational
attractiveness of smaller waterways.

